

Exhibit 10.2


THIRD AMENDMENT TO
INVENTORY FACILITY CREDIT AGREEMENT


THIS THIRD AMENDMENT TO INVENTORY FACILITY CREDIT AGREEMENT, dated as
of November 16, 2018 (this “Amendment”), is made by and among ANIXTER INC., a
Delaware corporation, (“Anixter”), the other parties listed on the signature
pages hereof as a “Loan Party” (together with Anixter, each, a “Loan Party” and
collectively, the “Loan Parties”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), in its capacity as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity,
“Administrative Agent”) and the Lenders (as defined in the Credit Agreement)
party hereto.


R E C I T A L S:


WHEREAS, reference is made to that certain Credit Agreement, dated as of October
5, 2015, by and among the Borrowers (as defined therein), the Lenders and the
Administrative Agent (as amended by that certain First Amendment to Inventory
Facility Loan Documents dated as of September 29, 2016, and by that certain
Second Amendment to Inventory Facility Credit Agreement dated as of October 29,
2018, the “Existing Credit Agreement”); and


WHEREAS, the parties hereto desire to amend certain terms of the Existing Credit
Agreement as hereinafter provided and the Administrative Agent and the Lenders
are willing to make such modifications, subject to the terms and conditions of
this Amendment;


NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:


1.Definitions. Defined terms used herein unless otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement (as defined below)
and the rules of construction set forth in Section 1.04 of the Credit Agreement
shall apply to this Amendment.


2.Amendment of Credit Agreement. Effective as of the Amendment Effective Date
(as defined below), and subject to the terms and conditions set forth herein and
in reliance upon representations and warranties set forth herein, the Existing
Credit Agreement is hereby amended such that, after giving effect to all such
amendments, it shall read in its entirety as attached hereto as Annex A, with
all revisions to the Existing Credit Agreement reflected in Annex A in
blacklined format (as so amended, the “Credit Agreement”).


3.Representations and Warranties. Each of the Loan Parties, by executing this
Amendment, hereby certifies and confirms that as of the date hereof and after
giving effect to this Amendment: (a) the execution, delivery and performance of
this Amendment and any and all other documents executed and/or delivered in
connection herewith (i) have been authorized by all requisite action on the part
of the Loan Parties, (ii) will not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or (iii) conflict with or violate any of the Loan Parties’ respective
Organization Documents; (b) the representations and warranties of the Loan
Parties contained in the Credit Agreement





--------------------------------------------------------------------------------




and the other Loan Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on the date hereof with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the specific dates or
times referred to therein); (c) no Event of Default or Default under the Credit
Agreement shall have occurred and be continuing or shall exist which will not be
cured by the execution and effectiveness of this Amendment; and (d) the Credit
Agreement and all other Loan Documents are and remain legal, valid, binding and
enforceable obligations in accordance with the terms thereof.


4.Conditions of Effectiveness of the Amendment. This Amendment and the terms and
provisions hereof shall be effective as of the first date (such date being
referred to as the “Amendment Effective Date”) when each of the following
conditions shall have been satisfied:


(a)    Fees and Expenses. The Loan Parties shall pay to the Administrative Agent
the costs and expenses of the Administrative Agent, including reasonable fees of
the Administrative Agent’s counsel in connection with this Amendment. Anixter
shall pay to the Administrative Agent any fees due and payable as of the
Amendment Effective Date under that certain fee letter dated as of October 24,
2018 between Anixter and the Administrative Agent and pay the upfront fees
(collectively, the “Upfront Fees”) to the Administrative Agent for the account
of (i) each Lender party to the Existing Credit Agreement in an amount equal to
0.15% of the principal amount of each such Lender’s commitment to participate in
the Inventory Facility that are rolled over from the Existing Credit Agreement
and (ii) each Lender in an amount equal to 0.25% of the amount of each Lender’s
commitment to participate in the Credit Agreement in excess of such Lender’s
commitment in the Existing Credit Agreement on the Amendment Effective Date
(prior to giving effect to this Amendment). Such Upfront Fees shall be payable
in full upon the Amendment Effective Date.


(b)    Execution and Delivery. The Loan Parties and the Lenders shall have
executed and delivered to the Administrative Agent (i) counterparts to this
Amendment and all agreements, documents, and certificates executed and delivered
in connection herewith and therewith, and (ii) such other certificates,
documents, instruments, and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including (A) any promissory notes
requested by a Lender pursuant to Section 2.5 of the Credit Agreement payable to
the order of each such requesting Lender and (B) a written opinion of the Loan
Parties’ counsel.


(c)    Receivables Facility Amendment. The parties to that certain Third
Amendment to Receivables Facility Credit Agreement of even date herewith shall
have delivered executed counterparts thereto to the Receivables Facility
Administrative Agent and all conditions to effectiveness thereto shall have been
met to the satisfaction of the Receivables Facility Administrative Agent.


(d)    Officer Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Amendment Effective Date and executed
by its Secretary, Assistant Secretary, or other similar officer,





--------------------------------------------------------------------------------




which shall (A) certify the resolutions of its Board of Directors, members or
other body authorizing the execution, delivery and performance of the Loan
Documents to which it is a party, (B) identify by name and title and bear the
signatures of the officers of such Loan Party authorized to sign the Amendment
and other Loan Documents to which it is a party and, in the case of a Borrower,
its Financial Officers, (C) certify as to a minimum Combined Availability of
$150,000,000 as of the Amendment Effective Date and (D) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of such Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management or partnership agreement, or other
organizational or governing documents, and (ii) a good standing certificate for
each Loan Party from its jurisdiction of organization or the substantive
equivalent available in the jurisdiction of organization for such Loan Party
from the appropriate governmental officer in such jurisdiction.


(e)    Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Inventory and related working capital
matters and financial information of the Borrower, the results of which shall be
satisfactory to the Administrative Agent in its sole discretion.


5.Force and Effect. Each Loan Party reconfirms, restates, and ratifies each of
Loan Documents to which it is a party and except as amended by this Amendment
each Loan Party confirms that all such Loan Documents to which it is party
remain in full force and effect since the date of their execution.


6.Governing Law. This Amendment shall be governed by and construed in accordance
with the internal laws (and not the law of conflicts) of the State of Illinois,
but giving effect to federal laws applicable to national banks.


7.Counterparts. This Amendment may be signed in any number of counterparts each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument, and delivery of executed signature pages hereof by
telecopy or other electronic transmission from one party to another shall
constitute effective and binding execution and delivery of this Amendment by
such party.


8.
Release; Indemnification.



(a)    Release. In further consideration of the Administrative Agent’s and
Lenders’ execution of this Amendment, each Loan Party, individually and on
behalf of its respective successors (including any trustees acting on behalf of
such party, and any debtor-in-possession with respect to such party), assigns,
subsidiaries and affiliates, hereby forever releases the Lenders and the
Administrative Agent and their successors, assigns, parents, subsidiaries, and
affiliates and their respective officers, employees, directors, agents and
attorneys (collectively, the “Releasees”) from any and all debts, claims,
demands, liabilities, responsibilities, disputes, causes, damages, actions and
causes of actions (whether at law or in equity), and obligations of every nature
whatsoever, whether liquidated or unliquidated, whether matured or unmatured,
whether fixed or contingent that any Loan Party has or may have against the
Releasees, or any of them, which arise from or relate to any actions which the
Releasees, or any of them, have or may have taken or omitted to take in
connection with the Credit Agreement or the other Loan Documents prior to the
date hereof (including with respect to the Obligations, any Collateral and





--------------------------------------------------------------------------------




any third parties liable in whole or in part for the Obligations). This
provision shall survive and continue in full force and effect whether or not the
Loan Parties shall satisfy all other provisions of the Credit Agreement or the
other Loan Documents.


(b)    Related Indemnity. Each Loan Party hereby agrees that its release of the
Releasees set forth in Section 8(a) shall include an obligation to indemnify and
hold the Releasees, or any of them, harmless with respect to any and all
liabilities, obligations, losses, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever incurred by the
Releasees, or any of them, whether direct, indirect or consequential, as a
result of or arising from or relating to any proceeding by, or on behalf of any
Person, including officers, directors, agents, trustees, creditors, partners or
shareholders of any such Loan Party or any parent, subsidiary or affiliate of
any such Loan Party, whether threatened or initiated, asserting any claim for
legal or equitable remedy under any statutes, regulation, common law principle
or otherwise arising from or in connection with the negotiation, preparation,
execution, delivery, performance, administration and enforcement of this
Amendment or any other document executed in connection herewith; provided, that
no Loan Party shall be liable for any indemnification to a Releasee to the
extent that any such liability, obligation, loss, penalty, action, judgment,
suit, cost, expense or disbursement results from the applicable Releasee’s gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction. The foregoing indemnity shall survive the payment in full of the
Obligations and the termination of the Credit Agreement and the other Loan
Documents.


9.Amendment as Loan Document. The parties hereto acknowledge and agree that this
Amendment constitutes a Loan Document.


[SIGNATURES BEGIN ON NEXT PAGE]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF and intending to be legally bound hereby, the parties hereto
have executed this Third Amendment to Inventory Facility Credit Agreement as of
the date first above written.


 
LOAN PARTIES:


ANIXTER INC.,
a Delaware corporation


By:   /s/ Rodney A. Shoemaker      
Name: Rodney A. Shoemaker
Title: Vice President and Treasurer


ANIXTER INTERNATIONAL INC.,
a Delaware corporation


By:    /s/ Rodney A. Shoemaker      
Name: Rodney A. Shoemaker
Title: Senior Vice President and Treasurer


ACCU-TECH CORPORATION,
a Georgia corporation


By:    /s/ Rodney A. Shoemaker      
Name: Rodney A. Shoemaker
Title: Vice President and Treasurer


















--------------------------------------------------------------------------------







 
COMMUNICATION CABLES, LLC,
a Delaware limited liability company,


ANIXTER POWER SOLUTIONS INC., a
Michigan corporation








By:   /s/ Rodney A. Shoemaker      
Name: Rodney A. Shoemaker
Title: Vice President and Treasurer





























    
    





--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender and as Administrative Agent




By:    /s/ Cory R. Moore         
Name: Cory R. Moore
Title: Authorized Signatory








































































































--------------------------------------------------------------------------------






[Signature page to Third Amendment to Inventory Facility Credit Agreement]







--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A., as a Lender




By:    /s/ Stephanie A. Lis            
Name: Stephanie A. Lis
Title: Authorized Officer
































































































--------------------------------------------------------------------------------




[Signature page to Third Amendment to Inventory Facility Credit Agreement]







--------------------------------------------------------------------------------





 
BANK OF AMERICA, as a Lender




By:    /s/ Andrew Finemore      
Name: Andrew Finemore
Title: Assistant Vice President
































































































--------------------------------------------------------------------------------




[Signature page to Third Amendment to Inventory Facility Credit Agreement]







--------------------------------------------------------------------------------











 
SUNTRUST BANK, as a Lender




By:    /s/ Pavo Hrkac            
Name: Pavo Hrkac
Title: Vice President



























































[Signature page to Third Amendment to Inventory Facility Credit Agreement]







--------------------------------------------------------------------------------









 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ James C. Simpson         
Name: James C. Simpson
Title: Vice President










































































































--------------------------------------------------------------------------------














[Signature page to Third Amendment to Inventory Facility Credit Agreement]







--------------------------------------------------------------------------------





 
HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Andrew Horn         
Name: Andrew Horn
Title: Director








































































































--------------------------------------------------------------------------------








[Signature page to Third Amendment to Inventory Facility Credit Agreement]







--------------------------------------------------------------------------------





Annex A


As-Amended Credit Agreement




(See attached.)












--------------------------------------------------------------------------------





 




--------------------------------------------------------------------------------




exhibit102amendmentto_image1.gif [exhibit102amendmentto_image1.gif]




CREDIT AGREEMENT
(Inventory Facility)
by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION, and
J.P. MORGAN SECURITIES LLC
JPMORGAN CHASE BANK, N.A., and
BANK OF AMERICA, N.A.,
as Joint Lead Arrangers and Joint Book Runners,
WELLS FARGO BANK, NATIONAL ASSOCIATION, and
JPMORGAN CHASE BANK, N.A.,
as Co‑Syndication Agents,
BANK OF AMERICA, N.A., and SUNTRUST BANK,
as Co‑Documentation AgentsAgent,
THE LENDERS THAT ARE PARTIES HERETO,
as the Lenders,
ANIXTER INC. and
EACH OF THE SUBSIDIARIES OF ANIXTER INC.
FROM TIME TO TIME PARTY HERETO AS A “BORROWER,”
as Borrowers
Dated as of October 5, 2015
(as amended through October 29, 2018the Amendment No. 3 Effective Date)



--------------------------------------------------------------------------------






 








--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page


1.
DEFINITIONS AND CONSTRUCTION    1

1.1
Definitions    1

1.2
Accounting Terms    1

1.3
Code    2

1.4
Construction    2

1.5
Time References    3

1.6
Schedules and Exhibits    3

2.
LOANS AND TERMS OF PAYMENT    3

2.1
Revolving Loans    3

2.2
[Reserved]    4

2.3
Borrowing Procedures and Settlements    4

2.4
Payments; Reductions of Commitments; Prepayments    1112

2.5
Promise to Pay; Promissory Notes    1516

2.6
Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations    16

2.7
Crediting Payments    1718

2.8
Designated Account    1718

2.9
Maintenance of Loan Account; Statements of Obligations    18

2.10
Fees    1819





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


2.11
Letters of Credit    19

2.12
LIBOR Option    2628

2.13
Capital Requirements    2931

2.14
[Reserved]    3032

2.15
Joint and Several Liability of Borrowers    3032

3.
CONDITIONS; TERM OF AGREEMENT    3234

3.1
Conditions Precedent to Closing Date    3234

3.2
Conditions Precedent to all Extensions of Credit    3638

3.3
Maturity    3738

3.4
Effect of Maturity    3738

3.5
Early Termination by Borrowers    3739

4.
REPRESENTATIONS AND WARRANTIES    3839

4.1
Organization; Powers    3839

4.2
Authorization; Enforceability    3839

4.3
Governmental Approvals; No Conflicts    3940

4.4
Financial Condition; No Material Adverse Change    3940

4.5
Properties    3940

4.6
Litigation and Environmental Matters    4041





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


4.7
Compliance with Laws and Agreements; No Default    4042

4.8
Investment Company Status    4142

4.9
Taxes    4142

4.10
ERISA    4142

4.11
Disclosure    4142

4.12
Performance    4142

4.13
Solvency    4143

4.14
Insurance    4243

4.15
Capitalization and Subsidiaries; Joint Venture; Partnership    4243

4.16
Security Interest in Collateral    4243

4.17
[Reserved]    4243

4.18
Federal Reserve Regulations    4243

4.19
Use of Proceeds    4244

4.20
[Reserved]    4244

4.21
Restricted Payments to AXE    4344

4.22
OFAC; Sanctions; Anti-Corruption Laws and Sanctions    43; Anti-Money Laundering
Laws    44

4.23
HD Supply Acquisition    43EEA Financial Institutions    44





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


4.24
Indebtedness    4344

4.25
Eligible Inventory    4344

4.26
Location of Inventory    44

4.27
Inventory Records    44

4.28
Swap Agreements    4445

5.
AFFIRMATIVE COVENANTS    4445

5.1
Financial Statements; Borrowing Base; Other Information    4445

5.2
Notices of Material Events    47

5.3
Existence; Conduct of Business    4849

5.4
Payment of Obligations    4849

5.5
Maintenance of Properties    49

5.6
Books and Records; Inspection Rights    49

5.7
Compliance with Laws and Material Contractual Obligations    4950

5.8
Use of Proceeds    4950

5.9
[Reserved]    50

5.10
Insurance    5051

5.11
Casualty and Condemnation    5051

5.12
Depository Banks    51





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


5.13
Employee Benefit Matters    51

5.14
Formation of Subsidiaries; Further Assurances    5152

5.15
Location of Inventory    5253

5.16
Post-Closing Security Perfection    5253

5.17
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws    53

6.
NEGATIVE COVENANTS    5253

6.1
Indebtedness    5253

6.2
Liens    5455

6.3
Fundamental Changes    5657

6.4
Investments, Loans, Advances, Guarantees, and Acquisitions    5657

6.5
Asset Sales    5859

6.6
Sale and Leaseback Transactions    5960

6.7
Swap Agreements    5960

6.8
Payments to AXE; Certain Payments of Indebtedness    6061

6.9
Transactions with Affiliates    6162

6.10
Restrictive Agreements    6162

6.11
Amendment of Material Documents    6162

6.12
Employee Benefit Matters    6263





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


6.13
Environmental Liabilities    6263

6.14
Minimum Fixed Charge Coverage Ratio    6263

6.15
Inventory with Bailees    6364

7.
[RESERVED]    6364

8.
EVENTS OF DEFAULT    6364

9.
RIGHTS AND REMEDIES    6667

9.1
Rights and Remedies    6667

9.2
Remedies Cumulative    6768

10.
WAIVERS; INDEMNIFICATION    6768

10.1
Demand; Protest; etc    6768

10.2
The Lender Group’s Liability for Collateral    6768

10.3
Indemnification    6769

11.
NOTICES    6870

12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION    6971

13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS    7374

13.1
Assignments and Participations    7374

13.2
Successors    7678

14.
AMENDMENTS; WAIVERS    7778





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


14.1
Amendments and Waivers    7778

14.2
Replacement of Certain Lenders    7980

14.3
No Waivers; Cumulative Remedies    7981

15.
AGENT; THE LENDER GROUP    8081

15.1
Appointment and Authorization of Administrative Agent    8081

15.2
Delegation of Duties    8182

15.3
Liability of Administrative Agent    8182

15.4
Reliance by Administrative Agent    8183

15.5
Notice of Default or Event of Default    8183

15.6
Credit Decision    8283

15.7
Costs and Expenses; Indemnification    8384

15.8
Administrative Agent in Individual Capacity    8385

15.9
Successor Administrative Agent    8485

15.10
Lender in Individual Capacity    8486

15.11
Collateral Matters    8586

15.12
Right of Setoff; Restrictions on Actions by Lenders; Sharing of Payments    8788

15.13
Agency for Perfection    8789

15.14
Payments by Administrative Agent to the Lenders    8889





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


15.15
Concerning the Collateral and Related Loan Documents    8889

15.16
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information    8890

15.17
Several Obligations; No Liability    8991

15.18
Joint Lead Arrangers, Joint Book Runners, Co‑Syndication Agents, and
Co‑Documentation Agents    89Agent    91

16.
WITHHOLDING TAXES    9091

16.1
Payments    9091

16.2
Exemptions    9092

16.3
Reductions    9193

16.4
Refunds    9294

17.
GENERAL PROVISIONS    9295

17.1
Effectiveness    9295

17.2
Section Headings    9395

17.3
Interpretation    9395

17.4
Severability of Provisions    9395

17.5
Bank Product Providers    9395

17.6
Debtor-Creditor Relationship    9496





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


17.7
Counterparts; Electronic Execution    9496

17.8
Revival and Reinstatement of Obligations; Certain Waivers    9496

17.9
Confidentiality    9597

17.10
Survival    9699

17.11
Patriot Act    9699

17.12
Integration    9799

17.13
Borrower Representative    9899

17.14
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    100











--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES
Exhibit A-1    Form of Assignment and Acceptance
Exhibit B-1    Form of Borrowing Base Certificate
Exhibit B-2    Form of Bank Product Provider Agreement
Exhibit D-1    Form of Compliance Certificate
Exhibit I‑1    Form of Intercreditor Agreement
Exhibit L-1    Form of LIBOR Notice
Exhibit P-1    Form of Perfection Certificate


Schedule A-1    Administrative Agent’s Account
Schedule A-2    Authorized Persons
Schedule C-1    Commitments
Schedule D-1    Designated Account
Schedule E-2    Existing Letters of Credit
Schedule 1.1    Definitions
Schedule 4.3    Governmental Approvals; No Conflicts
Schedule 4.5    Properties
Schedule 4.6    Disclosed Matters
Schedule 4.14    Insurance
Schedule 4.15    Capitalization and Subsidiaries; Joint Venture; Partnership
Schedule 5.15    Location of Inventory
Schedule 5.16    Post-Closing Security Perfection
Schedule 6.1    Existing Indebtedness
Schedule 6.2    Existing Liens
Schedule 6.4    Existing Investments
Schedule 6.10    Restrictive Agreements










--------------------------------------------------------------------------------






CREDIT AGREEMENT
(Inventory Facility)
THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of October 5, 2015,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Administrative Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, and J.P. MORGAN SECURITIES LLCJPMORGAN CHASE BANK,
N.A., a national banking association, and BANK OF AMERICA, N.A., a national
banking association, as joint lead arrangers (in such capacity, together with
their successors and assigns in such capacity, the “Joint Lead Arrangers”) and
as joint book runners (in such capacity, together with their successors and
assigns in such capacity, the “Joint Book Runners”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, and JPMORGAN CHASE BANK, N.A., a
national banking association, as co‑syndication agents (in such capacity,
together with their successors and assigns in such capacity, the “Co‑Syndication
Agents”), BANK OF AMERICA, N.A., a national banking association, and SUNTRUST
BANK, a Georgia banking corporation, as co‑documentation agentsagent (in such
capacity, together with theirits successors and assigns in such capacity, the
“Co‑Documentation AgentsAgent”), ANIXTER INC., a Delaware corporation
(“Anixter”), and each of the Subsidiaries of Anixter identified on the signature
pages hereof or otherwise party hereto as a “Borrower,” including, without
limitation, each Target that becomes a Domestic Subsidiary effective upon
consummation of the HD Supply Acquisition” (such Subsidiaries, together with
Anixter, are referred to hereinafter each individually as a “Borrower” and
individually and collectively, jointly and severally, as the “Borrowers”).
The parties agree as follows:
1.DEFINITIONS AND CONSTRUCTION    .
1.1    Definitions    . Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
1.2    Accounting Terms    . Except as otherwise expressly provided in this
Agreement, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Notwithstanding
anything to the contrary contained herein, the term “unqualified opinion” as
used herein to refer to opinions or reports provided by accountants shall mean
an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (i) without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to


1



--------------------------------------------------------------------------------





value any Indebtedness or other liabilities of the Borrowers at “fair value,” as
defined therein and (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof, and (iii) obligations relating to a lease
that was accounted for by such Person as an operating lease as of the Closing
Date shall be accounted for as obligations relating to an operating lease and
not as obligations relating to a capital lease.
1.3    Code    . Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.
1.4    Construction    . Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (i) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
(i) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (a) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (a) in the case
of obligations with respect to Bank Products (other than Swap Obligations),
providing Bank Product Collateralization, (a) the receipt by Administrative
Agent of cash collateral in order to secure any other contingent Obligations for
which a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Administrative Agent or a Lender at
such time that are reasonably expected to result in any loss, cost, damage, or
expense (including attorneys’ fees and legal expenses), such cash collateral to
be in such amount as Administrative Agent reasonably determines is appropriate
to secure such contingent Obligations, (a) the payment or repayment in full in
immediately available funds of all other outstanding Obligations (including the
payment of any


2



--------------------------------------------------------------------------------





termination amount then applicable (or which would or could become applicable as
a result of the repayment of the other Obligations) under Swap Agreements
provided by Swap Providers) other than (i) unasserted contingent indemnification
Obligations, (i) any Bank Product Obligations (other than Swap Obligations)
that, at such time, are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid or cash collateralized,
and (i) any Swap Obligations that, at such time, are allowed by the applicable
Swap Provider to remain outstanding without being required to be repaid, and (a)
the termination of all of the Commitments of the Lenders. Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record.
1.5    Time References.     Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, all references to time of day refer to
Central standard time or Central daylight saving time, as in effect in Chicago,
Illinois, on such day. For purposes of the computation of a period of time from
a specified date to a later specified date, unless otherwise expressly provided,
the word “from” means “from and including” and the words “to” and “until” each
means “to and including”; provided that, with respect to a computation of fees
or interest payable to Administrative Agent or any Lender, such period shall in
any event consist of at least one full day.
1.6    Schedules and Exhibits    . All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2.LOANS AND TERMS OF PAYMENT    .
2.1    Revolving Loans    .
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:
(i)    such Lender’s Revolver Commitment, or
(ii)    such Lender’s Pro Rata Share of an amount equal to (b) the least of (1)
the Maximum Revolver Amount, (1) the Borrowing Base as of such date (based upon
the most recent Borrowing Base Certificate delivered by Borrowers to
Administrative Agent), and (1) at any time that any Indebtedness under the 2012
Notes Indenture remains outstanding, the Secured Debt Indenture Cap Amount as of
such date (based upon the most recent Borrowing Base Certificate delivered by
Borrowers to Administrative Agent), less (c) the sum of (1) the Letter of Credit
Usage at such time, plus (1) the principal amount of Swing Loans outstanding at
such time.
(d)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declaredotherwise become due and payable pursuant to the terms of
this Agreement.


3



--------------------------------------------------------------------------------





(e)    Anything to the contrary in this Section 2.1 notwithstanding,
Administrative Agent shall have the right (but not the obligation), in the
exercise of its Permitted Discretion, to establish and increase or decrease (f)
Bank Product Reserves and other Reserves against the Borrowing Base or the
Maximum Revolver Amount, (g) Inventory Reserves against the Borrowing Base, and
(h) if the Borrowing Base does not exceed the Maximum Revolver Amount, Inventory
Reserves against the Maximum Revolver Amount. The amount of any Inventory
Reserve, Bank Product Reserve, or other Reserve established by Administrative
Agent shall have a reasonable relationship to the event, condition, other
circumstance, or fact that is the basis for such reserve and shall not be
duplicative of any other reserve established and currently maintained.
2.2    [Reserved].
2.3    Borrowing Procedures and Settlements    .
(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Administrative Agent
(which may be delivered through Agent’s electronic platform or portal) and
received by Administrative Agent no later than noon (b) on the Business Day that
is the requested Funding Date in the case of a request for a Swing Loan, (c) on
the Business Day that is 1 Business Day prior to the requested Funding Date in
the case of a request for a Base Rate Loan, and (d) on the Business Day that is
12 Business DayDays prior to the requested Funding Date in the case of all other
requests, specifying (A) the amount of such Borrowing, and (B) the requested
Funding Date (which shall be a Business Day); provided, that Administrative
Agent may, in its sole discretion, elect to accept as timely requests that are
received later than noon on the applicable Business Day. At Administrative
Agent’s election, in lieu of delivering the above-described written request, any
Authorized Person may give Administrative Agent telephonic notice of such
request by the required time. In such circumstances, Borrowers agree that any
such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the requestAll Borrowing requests
which are not made on-line via Agent’s electronic platform or portal shall be
subject to (and unless Agent elects otherwise in the exercise of its sole
discretion, such Borrowings shall not be made until the completion of) Agent’s
authentication process (with results satisfactory to Agent) prior to the funding
of any such requested Revolving Loan.
(e)    Making of Swing Loans. In the case of a request for a Revolving Loan and
so long as either (f) the aggregate amount of Swing Loans made since the last
Settlement Date, minus all payments or other amounts applied to Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed an amount equal to $15,000,000, or (g) Swing Lender, in its sole
discretion, agrees to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender shall make a Revolving Loan (any such Revolving Loan
made by Swing Lender pursuant to this Section 2.3(b) being referred to as a
“Swing Loan” and all such Revolving Loans being referred to as “Swing Loans”)
available to Borrowers on the Funding Date applicable thereto by transferring
immediately available funds in the amount of such requested Borrowing to the
Designated Account. Each Swing Loan shall be deemed to be a Revolving Loan
hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Revolving Loans, except that all payments
(including interest) on any Swing Loan shall be payable to Swing Lender solely
for its own account. Subject to the provisions of Section 2.3(d)(ii), Swing
Lender shall not make and shall not be obligated to make any Swing Loan if Swing
Lender has actual knowledge that (i) one


4



--------------------------------------------------------------------------------





or more of the applicable conditions precedent set forth in Section 3 will not
be satisfied on the requested Funding Date for the applicable Borrowing, or (ii)
the requested Borrowing would exceed the Availability on such Funding Date.
Swing Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Administrative Agent’s Liens, constitute Revolving Loans and
Obligations, and bear interest at the rate applicable from time to time to
Revolving Loans that are Base Rate Loans.
(h)    Making of Revolving Loans.
(i)    In the event that Swing Lender is not obligated to make a Swing Loan,
then after receipt of a request for a Borrowing pursuant to Section 2.3(a)(i),
Administrative Agent shall notify the Lenders by telecopy, telephone, email, or
other electronic form of transmission, of the requested Borrowing; such
notification to be sent on the Business Day that is (i) in the case of a Base
Rate Loan, at least 1 Business Day prior to the requested Funding Date, or (j)
in the case of a LIBOR Rate Loan, at least 2 Business Days prior to the
requested Funding Date. If Administrative Agent has notified the Lenders of a
requested Borrowing on the Business Day that is 1 Business Day prior to the
Funding Date, then each Lender shall make the amount of such Lender’s Pro Rata
Share of the requested Borrowing available to Administrative Agent in
immediately available funds, to Administrative Agent’s Account, not later than
noon on the Business Day that is the requested Funding Date. After
Administrative Agent’s receipt of the proceeds of such Revolving Loans from the
Lenders, Administrative Agent shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Administrative Agent to the Designated
Account; provided, that, subject to the provisions of Section 2.3(d)(ii), no
Lender shall have an obligation to make any Revolving Loan if (1) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (1) the requested Borrowing would exceed the Availability on
such Funding Date.
(ii)    Unless Administrative Agent receives notice from a Lender prior to 11:30
a.m. on the Business Day that is the requested Funding Date relative to a
requested Borrowing as to which Administrative Agent has notified the Lenders of
a requested Borrowing that such Lender will not make available as and when
required hereunder to Administrative Agent for the account of Borrowers the
amount of that Lender’s Pro Rata Share of the Borrowing, Administrative Agent
may assume that each Lender has made or will make such amount available to
Administrative Agent in immediately available funds on the Funding Date and
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrowers a corresponding amount. If, on the
requested Funding Date, any Lender shall not have remitted the full amount that
it is required to make available to Administrative Agent in immediately
available funds and if Administrative Agent has made available to Borrowers such
amount on the requested Funding Date, then such Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to
Administrative Agent in immediately available funds, to Administrative Agent’s
Account, no later than noon on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such


5



--------------------------------------------------------------------------------





Lender’s portion of such Borrowing for the Funding Date shall be for
Administrative Agent’s separate account). If any Lender shall not remit the full
amount that it is required to make available to Administrative Agent in
immediately available funds as and when required hereby and if Administrative
Agent has made available to Borrowers such amount, then that Lender shall be
obligated to immediately remit such amount to Administrative Agent, together
with interest at the Defaulting Lender Rate for each day until the date on which
such amount is so remitted. A notice submitted by Administrative Agent to any
Lender with respect to amounts owing under this Section 2.3(c)(ii) shall be
conclusive, absent manifest error. If the amount that a Lender is required to
remit is made available to Administrative Agent, then such payment to
Administrative Agent shall constitute such Lender’s Revolving Loan for all
purposes of this Agreement. If such amount is not made available to
Administrative Agent on the Business Day following the Funding Date,
Administrative Agent will notify Borrowers of such failure to fund and, upon
demand by Administrative Agent, Borrowers shall pay such amount to
Administrative Agent for Administrative Agent’s account, together with interest
thereon for each day elapsed since the date of such Borrowing, at a rate per
annum equal to the interest rate applicable at the time to the Revolving Loans
composing such Borrowing.
(k)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding but subject to Section 2.3(d)(iv), at any time (l) after the
occurrence and during the continuance of a Default or an Event of Default, or
(m) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Administrative Agent hereby is authorized by Borrowers and
the Lenders, from time to time, in Administrative Agent’s sole discretion, to
make Revolving Loans to, or for the benefit of, Borrowers, on behalf of the
Revolving Lenders, that Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (1) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (the Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”), so long as (x)
the aggregate amount of all Protective Advances outstanding at any one time does
not exceed an amount equal to 5% of the Maximum Revolver Amount, and (y) after
giving effect to such Revolving Loans, the outstanding Revolver Usage (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) does not exceed the lesser of the Maximum Revolver Amount
and, at any time that any Indebtedness under the 2012 Notes Indenture remains
outstanding, the Secured Debt Indenture Cap Amount. Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders.
(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Administrative Agent or Swing Lender, as applicable (which authorization may


6



--------------------------------------------------------------------------------





be revoked at any time at the written election of the Required Lenders), and
either Administrative Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as (n) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than an amount equal to 5% of the Maximum Revolver Amount, and (o)
after giving effect to such Revolving Loans, the outstanding Revolver Usage
(except for and excluding amounts charged to the Loan Account for interest,
fees, or Lender Group Expenses) does not exceed the lesser of the Maximum
Revolver Amount and, at any time that any Indebtedness under the 2012 Notes
Indenture remains outstanding, the Secured Debt Indenture Cap Amount. In the
event Administrative Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Administrative Agent
shall notify the Lenders as soon as practicable (and prior to making any (or any
additional) intentional Overadvances (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) unless
Administrative Agent determines that prior notice would result in imminent harm
to the Collateral or its value, in which case Administrative Agent may make such
Overadvances and provide notice as promptly as practicable thereafter), and the
Lenders with Revolver Commitments thereupon shall, together with Administrative
Agent, jointly determine the terms of arrangements that shall be implemented
with Borrowers intended to reduce, within a reasonable time, the outstanding
principal amount of the Revolving Loans to Borrowers to an amount permitted by
the preceding sentence. In such circumstances, if any Lender with a Revolver
Commitment objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders. The foregoing provisions
are meant for the benefit of the Lenders and Administrative Agent and are not
meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.4(e)(i). Each Lender with a Revolver Commitment shall be
obligated to settle with Administrative Agent as provided in Section 2.3(e) (or
Section 2.3(g), as applicable) for the amount of such Lender’s Pro Rata Share of
any unintentional Overadvances by Administrative Agent reported to such Lender,
any intentional Overadvances made as permitted under this Section 2.3(d)(ii),
and any Overadvances resulting from the charging to the Loan Account of
interest, fees, or Lender Group Expenses. Notwithstanding the foregoing, no
intentional Overadvance made as permitted under this Section 2.3(d)(ii) may
remain outstanding for more than thirty (30) days.
(i)    Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances shall be payable
to Administrative Agent solely for its own account. The Extraordinary Advances
shall be repayable on demand,


7



--------------------------------------------------------------------------------





secured by Administrative Agent’s Liens, constitute Obligations hereunder, and
bear interest at the rate applicable from time to time to Revolving Loans that
are Base Rate Loans. The provisions of this Section 2.3(d) are for the exclusive
benefit of Administrative Agent, Swing Lender, and the Lenders and are not
intended to benefit Borrowers (or any other Loan Party) in any way.
(ii)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (p) no Extraordinary Advance may be made by
Administrative Agent if such Extraordinary Advance would cause the aggregate
principal amount of Extraordinary Advances outstanding to exceed an amount equal
to 5% of the Maximum Revolver Amount; and (q) no Extraordinary Advance may be
made by Administrative Agent if such Extraordinary Advance would cause the
aggregate Revolver Usage to exceed the Maximum Revolver Amount.
(r)    Settlement. It is agreed that each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Administrative Agent, Swing Lender, and the other Lenders agree
(which agreement shall not be for the benefit of Borrowers) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among the Lenders as to the Revolving Loans, the (including Swing
Loans, and the Extraordinary Advances) shall take place on a periodic basis in
accordance with the following provisions:
(i)    Administrative Agent shall request settlement (“Settlement”) with the
Lenders on a weekly basis, or on a more frequent basis if so determined by
Administrative Agent in its sole discretion (1) on behalf of Swing Lender, with
respect to the outstanding Swing Loans, (1) for itself, with respect to the
outstanding Extraordinary Advances, and (1) with respect to Borrowers’ or any of
their Subsidiaries’ payments or other amounts received, as to each by notifying
the Lenders by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later noon on the Business Day immediately prior
to the date of such requested Settlement (the date of such requested Settlement
being the “Settlement Date”). Such notice of a Settlement Date shall include a
summary statement of the amount of outstanding Revolving Loans, (including Swing
Loans, and Extraordinary Advances) for the period since the prior Settlement
Date. Subject to the terms and conditions contained herein (including Section
2.3(g)): (y) if the amount of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) as of a Settlement Date, then Administrative Agent
shall, by no later than 2:00 p.m. on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such Lender (as such Lender
may designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans, and Extraordinary Advances), and (z) if the amount
of the Revolving Loans (including Swing Loans, and Extraordinary Advances) made
by a Lender is less than such Lender’s


8



--------------------------------------------------------------------------------





Pro Rata Share of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) as of a Settlement Date, such Lender shall no later than 2:00 p.m. on
the Settlement Date transfer in immediately available funds to Administrative
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances). Such amounts made
available to Administrative Agent under clause (z) of the immediately preceding
sentence shall be applied against the amounts of the applicable Swing Loans or
Extraordinary Advances and, together with the portion of such Swing Loans or
Extraordinary Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Revolving Loans of such Lenders. If any such amount is not made
available to Administrative Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Administrative
Agent shall be entitled to recover for its account such amount on demand from
such Lender together with interest thereon at the Defaulting Lender Rate.
(ii)    In determining whether a Lender’s balance of the Revolving Loans,
(including Swing Loans, and Extraordinary Advances) is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Revolving Loans, (including
Swing Loans, and Extraordinary Advances) as of a Settlement Date, Administrative
Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received in good funds by Administrative Agent with
respect to principal, interest, fees payable by Borrowers and allocable to the
Lenders hereunder, and proceeds of Collateral.
(iii)    Between Settlement Dates, Administrative Agent, to the extent
Extraordinary Advances or Swing Loans are outstanding, may pay over to
Administrative Agent or Swing Lender, as applicable, any payments or other
amounts received by Administrative Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Revolving Loans, for
application to the Extraordinary Advances or Swing Loans. Between Settlement
Dates, Administrative Agent, to the extent no Extraordinary Advances or Swing
Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Administrative Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Revolving Loans, for
application to Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of
any Settlement Date, payments or other amounts of Borrowers or their
Subsidiaries received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Revolving Loans other than
to Swing Loans, as provided for in the previous sentence, Swing Lender shall pay
to Administrative Agent for the accounts of the Lenders, and Administrative
Agent shall pay to the Lenders (other than a Defaulting Lender if Administrative
Agent has implemented the provisions of Section 2.3(g)), to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each such
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Revolving Loans. During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Administrative Agent with
respect to Extraordinary Advances, and


9



--------------------------------------------------------------------------------





each Lender with respect to the Revolving Loans other than Swing Loans and
Extraordinary Advances, shall be entitled to interest at the applicable rate or
rates payable under this Agreement on the daily amount of funds employed by
Swing Lender, Administrative Agent, or the Lenders, as applicable.
(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Administrative Agent shall be
entitled to refrain from remitting settlement amounts to the Defaulting Lender
and, instead, shall be entitled to elect to implement the provisions set forth
in Section 2.3(g).
(s)    Notation. Consistent with Section 13.1(h), Administrative Agent, as a
non-fiduciary agent for Borrowers, shall maintain a register showing the
principal amount of the Revolving Loans owing to each Lender, including the
Swing Loans owing to Swing Lender, and Extraordinary Advances owing to
Administrative Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.
(t)    Defaulting Lenders.
(i)    Notwithstanding the provisions of Section 2.4(b)(iii), Administrative
Agent shall not be obligated to transfer to a Defaulting Lender any payments
made by Borrowers to Administrative Agent for the Defaulting Lender’s benefit or
any proceeds of Collateral that would otherwise be remitted hereunder to the
Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, Administrative Agent shall transfer any such payments (u) first, to
Agent to the extent of any Extraordinary Advances that were made by Agent and
that were required to be, but were not, paid by Defaulting Lender, (v) second,
to Swing Lender to the extent of any Swing Loans that were made by Swing Lender
and that were required to be, but were not, paid by the Defaulting Lender, (w)
secondthird, to Issuing Bank, to the extent of the portion of a Letter of Credit
Disbursement that was required to be, but was not, paid by the Defaulting
Lender, (x) thirdfourth, to each Non-Defaulting Lender ratably in accordance
with their Commitments (but, in each case, only to the extent that such
Defaulting Lender’s portion of a Revolving Loan (or other funding obligation)
was funded by such other Non-Defaulting Lender), (y) fifth, in Administrative
Agent’s sole discretion, to a suspense account maintained by Administrative
Agent, the proceeds of which shall be retained by Administrative Agent and may
be made available to be re-advanced to or for the benefit of Borrowers (upon the
request of Borrowers and subject to the conditions set forth in Section 3.2) as
if such Defaulting Lender had made its portion of Revolving Loans (or other
funding obligations) hereunder, and (z) sixth, from and after the date on which
all other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (L) of Section 2.4(b)(iii). Subject to the foregoing,
Administrative Agent may hold and, in its discretion, re-lend to Borrowers for
the account of such Defaulting Lender the amount of all such payments received
and retained by Administrative Agent for the account of such Defaulting Lender.
Solely for the purposes of voting or consenting to matters with respect to the
Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under Section
2.10(b), such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero; provided, that the foregoing
shall not apply to any of the matters governed by Section 14.1(a)(i) through
(iii). The provisions of this Section 2.3(g) shall remain effective with respect
to such Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Administrative Agent, Issuing Bank, and Borrowers shall
have waived, in


10



--------------------------------------------------------------------------------





writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Administrative Agent all amounts
owing by Defaulting Lender in respect of the amounts that it was obligated to
fund hereunder, and, if requested by Administrative Agent, provides adequate
assurance of its ability to perform its future obligations hereunder (on which
earlier date, so long as no Event of Default has occurred and is continuing, any
remaining cash collateral held by Administrative Agent pursuant to Section
2.3(g)(ii) shall be released to Borrowers). The operation of this Section 2.3(g)
shall not be construed to increase or otherwise affect the Commitment of any
Lender, to relieve or excuse the performance by such Defaulting Lender or any
other Lender of its duties and obligations hereunder, or to relieve or excuse
the performance by any Borrower of its duties and obligations hereunder to
Administrative Agent, Issuing Bank, or to the Lenders other than such Defaulting
Lender. Any failure by a Defaulting Lender to fund amounts that it was obligated
to fund hereunder shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Borrowers, at their option, upon written
notice to Administrative Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be reasonably
acceptable to Administrative Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.
(i)    If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
(A)    such Defaulting Lender’s Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan ExposuresPro Rata Share of Revolver Usage
plus such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
does not exceed the total of all Non-Defaulting Lenders’ Revolver Commitments
and (y) the conditions set forth in Section 3.2 are satisfied at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by Administrative Agent (x) first, prepay such Defaulting Lender’s Swing Loan
Exposure (after giving effect to any partial reallocation


11



--------------------------------------------------------------------------------





pursuant to clause (A) above) and (y) second, cash collateralize such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (A) above), pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
Administrative Agent, for so long as such Letter of Credit Exposure is
outstanding; provided, that Borrowers shall not be obligated to cash
collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also the Issuing Bank;
(C)    if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Administrative Agent for the
account of such Defaulting Lender pursuant to Section 2.6(b) with respect to
such cash collateralized portion of such Defaulting Lender’s Letter of Credit
Exposure during the period such Letter of Credit Exposure is cash
collateralized;
(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;
(E)    to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
Issuing Bank until such portion of such Defaulting Lender’s Letter of Credit
Exposure is cash collateralized or reallocated;
(F)    so long as any Lender is a Defaulting Lender, the Swing Lender shall not
be required to make any Swing Loan and the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent (x)
the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the Swing
Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and


12



--------------------------------------------------------------------------------





(G)    Administrative Agent may release any cash collateral provided by
Borrowers pursuant to this Section 2.3(g)(ii) to the Issuing Bank and the
Issuing Bank may apply any such cash collateral to the payment of such
Defaulting Lender’s Pro Rata Share of any Letter of Credit Disbursement that is
not reimbursed by Borrowers pursuant to Section 2.11(d). Subject to Section
17.14, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(aa)    Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (bb) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Revolving Loan (or other extension of credit) hereunder,
nor shall any Commitment of any Lender be increased or decreased as a result of
any failure by any other Lender to perform its obligations hereunder, and (cc)
no failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.
2.4    Payments; Reductions of Commitments; Prepayments    .
(a)    Payments by Borrowers.
(i)    Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Administrative Agent’s Account for the account of the Lender
Group and shall be made in immediately available funds, no later than 2:00 p.m.
on the date specified herein. Any payment received by Administrative Agent later
than 2:00 p.m. shall be deemed to have been received (unless Administrative
Agent, in its sole discretion, elects to credit it on the date received) on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.
(ii)    Unless Administrative Agent receives notice from Borrowers prior to the
date on which any payment is due to the Lenders that Borrowers will not make
such payment in full as and when required, Administrative Agent may assume that
Borrowers have made (or will make) such payment in full to Administrative Agent
on such date in immediately available funds and Administrative Agent may (but
shall not be so required), in reliance upon such assumption, distribute to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent Borrowers do not make such payment in full to Administrative
Agent on the date when due, each Lender severally shall repay to Administrative
Agent on demand such amount distributed to such Lender, together with interest
thereon at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.


13



--------------------------------------------------------------------------------





(b)    Apportionment and Application.
(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Administrative Agent shall be apportioned
ratably among the Lenders (according to the unpaid principal balance of the
Obligations to which such payments relate held by each Lender) and all payments
of fees and expenses received by Administrative Agent (other than fees or
expenses that are for Administrative Agent’s separate account or for the
separate account of Issuing Bank) shall be apportioned ratably among the Lenders
having a Pro Rata Share of the type of Commitment or Obligation to which a
particular fee or expense relates.
(ii)    Subject to Section 2.4(b)(iv) and Section 2.4(e), all payments to be
made hereunder by Borrowers shall be remitted to Administrative Agent and all
such payments, and all proceeds of Collateral received by Administrative Agent,
shall be applied, so long as no Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.
(iii)    At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Administrative Agent and all proceeds of Collateral
received by Administrative Agent shall be applied as follows:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Administrative Agent under the Loan
Documents, until paid in full,
(B)    second, to pay any fees or premiums then due to Administrative Agent
under the Loan Documents until paid in full,
(C)    third, to pay interest due in respect of all Protective Advances until
paid in full,
(D)    fourth, to pay the principal of all Protective Advances until paid in
full,
(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,


14



--------------------------------------------------------------------------------





(G)    seventh, to pay interest accrued in respect of the Swing Loans until paid
in full,
(H)    eighth, to pay the principal of all Swing Loans until paid in full,
(I)    ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances) until paid in full,
(J)    tenth, ratably
i.    ratably, to pay the principal of all Revolving Loans (other than
Protective Advances) until paid in full,
ii.    to Administrative Agent, to be held by Administrative Agent, for the
benefit of Issuing Bank (and for the ratable benefit of each of the Lenders that
have an obligation to pay to Administrative Agent, for the account of Issuing
Bank, a share of each Letter of Credit Disbursement), as cash collateral in an
amount up to 103% of the Letter of Credit Usage (to the extent permitted by
applicable law, such cash collateral shall be applied to the reimbursement of
any Letter of Credit Disbursement as and when such disbursement occurs and, if a
Letter of Credit expires undrawn, the cash collateral held by Administrative
Agent in respect of such Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.4(b)(iii), beginning
with tier (A) hereof),
iii.    ratably, up to the amount (after taking into account any amounts
previously paid pursuant to this clause iii during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve, which amount was established prior to the occurrence of, and not in
contemplation of, the subject Application Event, to (I) the Bank Product
Providers based upon amounts then certified by the applicable Bank Product
Provider to Administrative Agent (in form and substance satisfactory to
Administrative Agent) to be due and payable to such Bank Product Providers on
account of Bank Product Obligations, and (II) with any balance to be paid to
Administrative Agent, to be held by Administrative Agent, for the ratable
benefit of the Bank Product Providers, as cash collateral (which cash collateral
may be released by Administrative Agent to the applicable Bank Product Provider
and applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Administrative Agent
in respect of such Bank Product Obligations shall be reapplied pursuant to this
Section 2.4(b)(iii), beginning with tier (A) hereof,
(K)    eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,
(L)    twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and


15



--------------------------------------------------------------------------------





(M)    thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(iv)    Administrative Agent promptly shall distribute to each Lender, pursuant
to the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).
(v)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers
to Administrative Agent and specified by Borrowers to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.
(vi)    For purposes of Section 2.4(b)(iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, fee reimbursements, and expense reimbursements, irrespective of
whether any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.
(vii)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Commitments.
(i)    Revolver Commitments. The Revolver Commitments shall terminate on the
Maturity Date or earlier termination thereof pursuant to the terms of this
Agreement. Borrowers may reduce the Revolver Commitments, without premium or
penalty, to an amount (which may be zero) not less than the sum of (d) the
Revolver Usage as of such date, plus (e) the principal amount of all Revolving
Loans not yet made as to which a request has been given by Borrowers under
Section 2.3(a), plus (f) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrowers pursuant to Section 2.11(a). Each
such reduction shall be in an amount which is not less than $10,000,000 (unless
the Revolver Commitments are being reduced to zero and the amount of the
Revolver Commitments in effect immediately prior to such reduction are less than
$10,000,000), shall be made by providing not less than 10 Business Days’ prior
written notice to Administrative Agent, and shall be irrevocable. Once reduced,
the Revolver


16



--------------------------------------------------------------------------------





Commitments may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its ratable share thereof. In connection with any reduction
in the Revolver Commitments prior to the Maturity Date, if any Loan Party or any
of its Subsidiaries owns any Margin Stock, Borrowers shall deliver to
Administrative Agent an updated Form U-1 (with sufficient additional originals
thereof for each Lender), duly executed and delivered by the Borrowers, together
with such other documentation as Agent shall reasonably request, in order to
enable Administrative Agent and the Lenders to comply with any of the
requirements under Regulations T, U or X of the Federal Reserve Board.
(i)    [Reserved].
(g)    Optional Prepayments.
(i)    Revolving Loans. Borrowers may prepay the principal of any Revolving Loan
at any time in whole or in part, without premium or penalty.
(ii)    [Reserved].
(h)    Mandatory Prepayments.
(i)    Borrowing Base. Subject to Section 2.3(d), if, at any time, (i) the
Revolver Usage on such date exceeds (j) the Borrowing Base reflected in the
Borrowing Base Certificate most recently delivered by Borrowers to
Administrative Agent, then Borrowers shall promptly (but in any event within 1
Business Day of any Borrower’s obtaining knowledge of such excess) prepay the
Obligations in accordance with Section 2.4(f)(i) in an aggregate amount equal to
the amount of such excess.
(i)    [Reserved].
(k)    Application of Payments.
(i)    Each prepayment pursuant to Section 2.4(e)(i) shall, (l) so long as no
Application Event shall have occurred and be continuing, be applied as follows:
first, to the outstanding principal amount of the Revolving Loans (without a
corresponding permanent reduction in the Maximum Revolver Amount) until paid in
full; and second, to cash collateralize the Letters of Credit in an amount equal
to 103% of the then outstanding Letter of Credit Usage (without a corresponding
permanent reduction in the Maximum Revolver Amount); and (m) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in Section 2.4(b)(iii).
(i)    [Reserved].


17



--------------------------------------------------------------------------------





2.5    Promise to Pay; Promissory Notes    .
(a)    Borrowers agree to pay the Lender Group Expenses on the earlier of (b)
the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred or (c) the date on which demand therefor is
made by Administrative Agent (it being acknowledged and agreed that any charging
of such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of Section 2.6(d) shall be deemed to constitute a demand for
payment thereof for the purposes of this subclause (ii)). Borrowers promise to
pay all of the Obligations (including principal, interest, premiums, if any,
fees, costs, and expenses (including Lender Group Expenses)) in full on the
Maturity Date or, if earlier, on the date on which the Obligations (other than
the Bank Product Obligations) become due and payable pursuant to the terms of
this Agreement. Borrowers agree that their obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations.
(d)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event,
Borrowers shall execute and deliver to such Lender the requested promissory
notes payable to the order of such Lender in a form furnished by Administrative
Agent and reasonably satisfactory to Borrowers. Thereafter, the portion of the
Commitments and Loans evidenced by such promissory notes and interest thereon
shall at all times be represented by one or more promissory notes in such form
payable to the order of the payee named therein.
2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations    .
(a)    Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:
(i)    if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the Applicable Margin, and
(ii)    otherwise, at a per annum rate equal to the Base Rate plus the
Applicable Margin.
(b)    Letter of Credit Fee. Borrowers shall pay Administrative Agent (for the
ratable benefit of the Revolving Lenders), a Letter of Credit fee (the “Letter
of Credit Fee”) (which fee shall be in addition to the fronting fees and
commissions, other fees, charges and expenses set forth in Section 2.11(k)) that
shall accrue at a per annum rate equal to the Applicable Margin for Revolving
Loans that are LIBOR Rate Loans times the undrawn amount of all outstanding
Letters of Credit.
(c)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default and at the election of Administrative Agent or the Required Lenders,
(i)    all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest at
a


18



--------------------------------------------------------------------------------





per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder, and
(ii)    the Letter of Credit Fee shall be increased to 2 percentage points above
the per annum rate otherwise applicable hereunder.
(d)    Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k), or Section 2.12(a), (e) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
(other than Letter of Credit Fees) shall be due and payable, in arrears, on the
first day of each month, (f) all Letter of Credit Fees, and all fronting fees
and all commissions, other fees, charges and expenses set forth in Section
2.11(k) shall be due and payable, in arrears, on the first Business Day of each
month, and (g) all costs and expenses payable hereunder or under any of the
other Loan Documents, and all other Lender Group Expenses shall be due and
payable on the earlier of (x) the first day of the month following the date on
which the applicable costs, expenses, or Lender Group Expenses were first
incurred or (y) the date on which demand therefor is made by Administrative
Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of the following sentence shall be deemed to constitute a demand for payment
thereof for the purposes of this subclause (y)). Borrowers hereby authorize
Administrative Agent, from time to time without prior notice to Borrowers, to
charge to the Loan Account (A) on the first day of each month, all interest
accrued during the prior month on the Revolving Loans hereunder, (A) on the
first dayBusiness Day of each month, all Letter of Credit Fees accrued or
chargeable hereunder during the prior month, (A) as and when incurred or
accrued, all fees and costs provided for in Section 2.10(a) or (c), (A) on the
first day of each month, the Unused Line Fee accrued during the prior month
pursuant to Section 2.10(b), (A) as and when due and payable, all other fees
payable hereunder or under any of the other Loan Documents, (A) as and when
incurred or accrued, the fronting fees and all commissions, other fees, charges
and expenses provided for in Section 2.11(k), (A) as and when incurred or
accrued, all other Lender Group Expenses, and (A) as and when due and payable
all other payment obligations payable under any Loan Document or any Bank
Product Agreement (including any amounts due and payable to the Bank Product
Providers in respect of Bank Products). All amounts (including interest, fees,
costs, expenses, Lender Group Expenses, or other amounts payable hereunder or
under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Revolving Loans hereunder, shall
constitute Obligations hereunder, and shall initially accrue interest at the
rate then applicable to Revolving Loans that are Base Rate Loans (unless and
until converted into LIBOR Rate Loans in accordance with the terms of this
Agreement).
(h)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360‑day year and actual days elapsed, other
than for Base Rate Loans, which shall be calculated on the basis of a 365- or
366-day year, as applicable, and actual days elapsed. In the event the Base Rate
is changed from time to time hereafter, the rates of interest hereunder based
upon the Base Rate automatically and immediately shall be increased or decreased
by an amount equal to such change in the Base Rate.


19



--------------------------------------------------------------------------------





(i)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
2.7    Crediting Payments.     The receipt of any payment item by Administrative
Agent shall not be required to be considered a payment on account unless such
payment item is a wire transfer of immediately available federal funds made to
Administrative Agent’s Account or unless and until such payment item is honored
when presented for payment. Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Administrative Agent only if it is received into Administrative Agent’s Account
on a Business Day on or before 2:00 p.m. If any payment item is received into
Administrative Agent’s Account on a non-Business Day or after 2:00 p.m. on a
Business Day (unless Administrative Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Administrative Agent as of the opening of business on the immediately following
Business Day.
2.8    Designated Account    . Administrative Agent is authorized to make the
Revolving Loans, and Issuing Bank is authorized to issue the Letters of Credit,
under this Agreement based upon telephonic or other instructions received from
anyone purporting to be an Authorized Person or, without instructions, if
pursuant to Section 2.6(d). Borrowers agree to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Revolving Loans requested by Borrowers and made by
Administrative Agent or the Lenders hereunder. Unless otherwise agreed by
Administrative Agent and Borrowers, any Revolving Loan or Swing Loan requested
by Borrowers and made by Administrative Agent or the Lenders hereunder shall be
made to the Designated Account.
2.9    Maintenance of Loan Account; Statements of Obligations    .
Administrative Agent shall maintain an account on its books in the name of
Borrowers (the “Loan Account”) on which Borrowers will be charged with all
Revolving Loans (including Extraordinary Advances and Swing Loans) made by
Administrative Agent, Swing Lender, or the Lenders to Borrowers or for
Borrowers’ account, the Letters of Credit issued or arranged by Issuing Bank for
Borrowers’ account, and with all other payment Obligations hereunder or under
the other Loan Documents, including, accrued interest, fees and expenses, and
Lender Group Expenses. In accordance with Section 2.7, the Loan Account will be
credited with all payments received by Administrative Agent from Borrowers or
for Borrowers’ account. Administrative Agent shall make available to Borrowers
monthly statements regarding the Loan Account, including the principal amount of
the Revolving Loans, interest accrued hereunder, fees accrued or charged
hereunder or under the other Loan Documents, and a summary itemization of all
charges and expenses constituting Lender Group Expenses


20



--------------------------------------------------------------------------------





accrued hereunder or under the other Loan Documents, and each such statement,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after Administrative Agent first makes such a statement available
to Borrowers, Borrowers shall deliver to Administrative Agent written objection
thereto describing the error or errors contained in such statement.
2.10    Fees    .
(a)    Administrative Agent Fees. Borrowers shall pay to Administrative Agent,
for the account of Administrative Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.
(b)    Unused Line Fee. Borrowers shall pay to Administrative Agent, for the
ratable account of the Revolving Lenders, an unused line fee (the “Unused Line
Fee”) in an amount equal to the Applicable Unused Line Fee Percentage per annum
times the result of (c) the aggregate amount of the Revolver Commitments, less
(d) the average amount of the Revolver Usage during the immediately preceding
month (or portion thereof), which Unused Line Fee shall be due and payable on
the first day of each month from and after the Closing Date up to the first day
of the month prior to the date on which the Obligations are paid in full and on
the date on which the Obligations are paid in full.
(e)    Field Examination and Other Fees. Borrowers shall pay to Administrative
Agent, field examination, appraisal, and valuation fees and charges, as and when
incurred or chargeable, as follows (f) a fee of $1,000 per day, per examiner,
plus out-of-pocket expenses (including travel, meals, and lodging) for each
field examination of any Borrower performed by personnel employed by
Administrative Agent, and (g) the fees or charges paid or incurred by
Administrative Agent (but, in any event, no less than a charge of $1,000 per
day, per Person, plus out-of-pocket expenses (including travel, meals, and
lodging)) if it elects to employ the services of one or more third Persons to
perform field examinations of any Borrower or its Subsidiaries, to establish
electronic collateral reporting systems, to appraise the Collateral, or any
portion thereof, or to assess any Borrower’s or its Subsidiaries’ business
valuation; provided, that (A) Borrowers shall be obligated to reimburse
Administrative Agent for all field examinations and appraisals of Inventory
conducted at any time an Event of Default shall have occurred and be continuing;
(A) so long as no Event of Default shall have occurred and be continuing,
Borrowers shall not be obligated to reimburse Administrative Agent during any
calendar year for more than 1 field examination and more than 1 full appraisal
of Inventory; and (A) without duplication or limitation of the preceding
subclauses (A) and (B), so long as no Event of Default shall have occurred and
be continuing, Borrowers shall not be obligated to reimburse Administrative
Agent during any calendar year for any additional field examinations or
appraisals of Inventory unless at any time during such calendar year the
Combined Availability falls below the greater of $93,750,000 and 12.5% of the
Combined Commitment, in which case, so long as no Event of Default shall have
occurred and be continuing, Borrowers shall not be obligated to reimburse
Administrative Agent during such calendar year for more than 1 such additional
field examination and/or more than 1 such additional appraisal of Inventory, as
applicable.


21



--------------------------------------------------------------------------------





2.11    Letters of Credit    .
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrowers made in accordance herewith, and prior to the Maturity Date,
Issuing Bank agrees to issue a requested Letter of Credit for the account of
Borrowers. By submitting a request to Issuing Bank for the issuance of a Letter
of Credit, Borrowers shall be deemed to have requested that Issuing Bank issue
the requested Letter of Credit. Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be (i) irrevocable and shall be made in writing by an Authorized
Person and (ii) delivered to Administrative Agent and Issuing Bank via
telefacsimile or other electronic method of transmission reasonably acceptable
to Administrative Agent and Issuing Bank and reasonably in advance of the
requested date of issuance, amendment, renewal, or extension, and (iii) subject
to Issuing Bank’s authentication procedures with results satisfactory to Issuing
Bank. Each such request shall be in form and substance reasonably satisfactory
to Issuing Bank and (b) shall specify (A) the amount of such Letter of Credit,
(A) the date of issuance, amendment, renewal, or extension of such Letter of
Credit, (A) the proposed expiration date of such Letter of Credit (which
expiration date shall not be later than the earlier of the date that is 1 year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, including any automatic renewal provision, 1 year
after such renewal or extension), and (1) the date that is 5 Business Days
before the Maturity Date, (A) the name and address of the beneficiary of the
Letter of Credit, and (A) such other information (including, the conditions to
drawing, and, in the case of an amendment, renewal, or extension, identification
of the Letter of Credit to be so amended, renewed, or extended) as shall be
necessary to prepare, amend, renew, or extend such Letter of Credit, and (c)
shall be accompanied by such Issuer Documents as Administrative Agent or Issuing
Bank may request or require, to the extent that such requests or requirements
are consistent with the Issuer Documents that Issuing Bank generally requests
for Letters of Credit in similar circumstances. Issuing Bank’s records of the
content of any such request will be conclusive. Anything contained herein to the
contrary notwithstanding, Issuing Bank may, but shall not be obligated to, issue
a Letter of Credit that supports the obligations of Borrowers or one of their
Subsidiaries in respect of a lease of real property or an employment contract.
(d)    Issuing Bank shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:
(i)    the Letter of Credit Usage would exceed $20,000,000,30,000,000, or
(ii)    the Letter of Credit Usage would exceed (e) the least of (1) the Maximum
Revolver Amount, (1) the Borrowing Base at such time, and (1) at any time that
any Indebtedness under the 2012 Notes Indenture remains outstanding, the Secured
Debt Indenture Cap Amount at such time, less (f) the outstanding amount of
Revolving Loans (including Swing Loans).
(g)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the Issuing Bank shall not be required
to issue or arrange for such Letter of Credit to the extent (h) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (i) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate the Issuing Bank’s risk with respect


22



--------------------------------------------------------------------------------





to the participation in such Letter of Credit of the Defaulting Lender, which
arrangements may include Borrowers cash collateralizing such Defaulting Lender’s
Letter of Credit Exposure in accordance with Section 2.3(g)(ii). Additionally,
Issuing Bank shall have no obligation to issue or extend a Letter of Credit if
(A) any order, judgment, or decree of any Governmental Authority or arbitrator
shall, by its terms, purport to enjoin or restrain Issuing Bank from issuing
such Letter of Credit, or any law applicable to Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over Issuing Bank shall prohibit or request that
Issuing Bank refrain from the issuance of letters of credit generally or such
Letter of Credit in particular, (A) the issuance of such Letter of Credit would
violate one or more policies of Issuing Bank applicable to letters of credit
generally, or (A) if amounts demanded to be paid under any Letter of Credit will
not or may not be in United States Dollars.
(j)    Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Administrative Agent in writing no later than the Business Day
immediately following the Business Day on which such Issuing Bank issued any
Letter of Credit; provided that (k) until Administrative Agent advises any such
Issuing Bank that the provisions of Section 3.2 are not satisfied, or (l) unless
the aggregate amount of the Letters of Credit issued in any such week exceeds
such amount as shall be agreed by Administrative Agent and such Issuing Bank,
such Issuing Bank shall be required to so notify Administrative Agent in writing
only once each week of the Letters of Credit issued by such Issuing Bank during
the immediately preceding week as well as the daily amounts outstanding for the
prior week, such notice to be furnished on such day of the week as
Administrative Agent and such Issuing Bank may agree. Borrowers and the Lender
Group hereby acknowledge and agree that all Existing Letters of Credit shall
constitute Letters of Credit under this Agreement on and after the Closing Date
with the same effect as if such Existing Letters of Credit were issued by
Issuing Bank at the request of Borrowers on the Closing Date. Each Letter of
Credit shall be in form and substance reasonably acceptable to Issuing Bank,
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Issuing Bank makes a payment under a Letter of Credit, Borrowers
shall pay to Administrative Agent an amount equal to the applicable Letter of
Credit Disbursement on the Business Day such Letter of Credit Disbursement is
made and, in the absence of such payment, the amount of the Letter of Credit
Disbursement immediately and automatically shall be deemed to be a Revolving
Loan hereunder (notwithstanding any failure to satisfy any condition precedent
set forth in Section 3) and, initially, shall bear interest at the rate then
applicable to Revolving Loans that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be a Revolving Loan hereunder, Borrowers’ obligation
to pay the amount of such Letter of Credit Disbursement to Issuing Bank shall be
automatically converted into an obligation to pay the resulting Revolving Loan.
Promptly following receipt by Administrative Agent of any payment from Borrowers
pursuant to this paragraph, Administrative Agent shall distribute such payment
to Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.11(e) to reimburse Issuing Bank, then to such Revolving
Lenders and Issuing Bank as their interests may appear.
(m)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Administrative Agent shall promptly pay to Issuing Bank the
amounts so received by it from the Revolving Lenders. By the issuance of a
Letter of Credit (or an amendment, renewal, or extension of a Letter of Credit)
and without any further action on the part of Issuing Bank or the Revolving


23



--------------------------------------------------------------------------------





Lenders, Issuing Bank shall be deemed to have granted to each Revolving Lender,
and each Revolving Lender shall be deemed to have purchased, a participation in
each Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Administrative Agent, for the account of Issuing Bank, such Revolving Lender’s
Pro Rata Share of any Letter of Credit Disbursement made by Issuing Bank under
the applicable Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to Administrative Agent, for the account of Issuing Bank, such Revolving
Lender’s Pro Rata Share of each Letter of Credit Disbursement made by Issuing
Bank and not reimbursed by Borrowers on the date due as provided in Section
2.11(d), or of any reimbursement payment that is required to be refunded (or
that Administrative Agent or Issuing Bank elects, based upon the advice of
counsel, to refund) to Borrowers for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to deliver to Administrative Agent,
for the account of Issuing Bank, an amount equal to its respective Pro Rata
Share of each Letter of Credit Disbursement pursuant to this Section 2.11(e)
shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3. If any such
Revolving Lender fails to make available to Administrative Agent the amount of
such Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as
provided in this Section, such Revolving Lender shall be deemed to be a
Defaulting Lender and Administrative Agent (for the account of Issuing Bank)
shall be entitled to recover such amount on demand from such Revolving Lender
together with interest thereon at the Defaulting Lender Rate until paid in full.
(n)    Each Borrower agrees to indemnify, defend and hold harmless each member
of the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:
(i)    any Letter of Credit or any pre-advice of its issuance;
(ii)    any transfer, sale, delivery, surrender or endorsement (or lack thereof)
of any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any Letter of Credit;
(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;


24



--------------------------------------------------------------------------------





(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;
(v)    any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit, or any error
in computer or, omission, interruption or delay in such instruction or request,
whether transmitted by mail, courier, electronic transmission, SWIFT, or any
other telecommunication including communications through a correspondent;
(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(viii)    the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;
(i)    any prohibition on payment or delay in payment of any amount payable by
Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;
(ii)    (ix) Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or
(iii)    any foreign language translation provided to Issuing Bank in connection
with any Letter of Credit;
(iv)    any foreign law or usage as it relates to Issuing Bank’s issuance of a
Letter of Credit in support of a foreign guaranty including the expiration of
such guaranty after the related Letter of Credit expiration date and any
resulting drawing paid by Issuing Bank in connection therewith; or
(v)    (x) the acts or omissions, whether rightful or wrongful, of any present
or future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (xxiii) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. Borrowers hereby agree to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.11(f). If and to the extent that the


25



--------------------------------------------------------------------------------





obligations of Borrowers under this Section 2.11(f) are unenforceable for any
reason, Borrowers agree to make the maximum contribution to the Letter of Credit
Indemnified Costs permissible under applicable law. This indemnification
provision shall survive termination of this Agreement and all Letters of Credit.
(o)    The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in (p)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (q) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or (r)
retaining Drawing Documents presented under a Letter of Credit. Issuing Bank
shall be deemed to have acted with due diligence and reasonable care if Issuing
Bank’s conduct is in accordance with Standard Letter of Credit Practice or in
accordance with this Agreement. Borrowers’ aggregate remedies against Issuing
Bank and any Letter of Credit Related Person for wrongfully honoring a
presentation under any Letter of Credit or wrongfully retaining honored Drawing
Documents shall in no event exceed the aggregate amount paid by Borrowers to
Issuing Bank in respect of the honored presentation in connection with such
Letter of Credit under Section 2.11(d), plus interest at the rate then
applicable to Base Rate Loans hereunder. Borrowers shall take action to avoid
and mitigate the amount of any damages claimed against Issuing Bank or any other
Letter of Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrowers as a result of the breach or
alleged wrongful conduct complained of; and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing Issuing Bank to effect a cure.
(s)    Borrowers are responsible for preparing or approving the final text of
the Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrowers. Borrowers understand
that the final form of any Letter of Credit may be subject to such revisions and
changes as are deemed necessary or appropriate by Issuing Bank, and Borrowers
hereby consent to such revisions and changes not materially different from the
application executed in connection therewith. Borrowers are solely responsible
for the suitability of the Letter of Credit for Borrowers’ purposes. If
Borrowers request Issuing Bank to issue a Letter of Credit for an affiliated or
unaffiliated third party (an “Account Party”), (t) such Account Party shall have
no rights against Issuing Bank; (u) Borrowers shall be responsible for the
application and obligations under this Agreement; and (v) communications
(including notices) related to the respective Letter of Credit shall be among
Issuing Bank and Borrowers. Borrowers will examine the copy of the Letter of
Credit and any other documents sent by Issuing Bank in connection therewith and
shall promptly notify Issuing Bank (not later than 3 Business Days following
Borrowers’ receipt of documents from Issuing Bank) of any non-compliance with
Borrowers’ instructions and of any discrepancy in any document under any
presentment or other irregularity. Borrowers understand and agree that Issuing
Bank is not required to extend the expiration date of any Letter of Credit for
any reason. With respect to any Letter of Credit containing an “automatic
amendment” to extend the expiration date of such Letter of Credit, Issuing Bank,
in its sole and


26



--------------------------------------------------------------------------------





absolute discretion, may give notice of nonrenewal of such Letter of Credit and,
if Borrowers do not at any time want the then-current expiration date of such
Letter of Credit to be renewedextended, Borrowers will so notify Administrative
Agent and Issuing Bank at least 1530 calendar days before Issuing Bank is
required to notify the beneficiary of such Letter of Credit or any advising bank
of such nonrenewalnon-extension pursuant to the terms of such Letter of Credit.
(w)    Borrowers’ reimbursement and payment obligations under this Section 2.11
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit or, any Issuer Document, this Agreement, or any Loan Document, or any
term or provision therein or herein;
(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
(iii)    Issuing Bank or any of its branches or Affiliates being the beneficiary
of any Letter of Credit;
(iv)    Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;
(v)    the existence of any claim, set-off, defense or other right that any
BorrowerLoan Party or any of its Subsidiaries may have at any time against any
beneficiary or transferee beneficiary, any assignee of proceeds, Issuing Bank or
any other Person;
(vi)    Issuing Bank or any correspondent honoring a drawing upon receipt of an
electronic presentation under a Letter of Credit requiring the same, regardless
of whether the original Drawing Documents arrive at Issuing Bank’s counters or
are different from the electronic presentation;
(vii)    (vi) any other event, circumstance or conduct whatsoever, whether or
not similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations


27



--------------------------------------------------------------------------------





and liabilities, arising under, or in connection with, any Letter of Credit,
whether against Issuing Bank, the beneficiary or any other Person; or
(viii)    (vii) the fact that any Default or Event of Default shall have
occurred and be continuing;
provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.
(x)    Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (y) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (z) under a new name of the beneficiary;
(i)    acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;
(ii)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(iii)    acting upon any instruction or request relative to a Letter of Credit
or requested Letter of Credit that Issuing Bank in good faith believes to have
been given by a Person authorized to give such instruction or request;
(iv)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrowersany
Borrower;


28



--------------------------------------------------------------------------------





(v)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(vi)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(vii)    payment to any paying or negotiatingpresenting bank (designated or
permitted by the terms of the applicable Letter of Credit) claiming that it
rightfully honored or is entitled to reimbursement or indemnity under Standard
Letter of Credit Practice applicable to it;
(viii)    acting or failing to act as required or permitted under Standard
Letter of Credit Practice applicable to where Issuing Bank has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be;
(ix)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;
(x)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xi)    honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
(aa)    Borrowers shall pay immediately upon demand to Administrative Agent for
the account of Issuing Bank as non-refundable fees, commissions, and charges (it
being acknowledged and agreed that any charging of such fees, commissions, and
charges to the Loan Account pursuant to the provisions of Section 2.6(d) shall
be deemed to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)): (bb) a fronting fee which shall be imposed by Issuing Bank
upon the issuance of each Letter of Credit ofequal to 0.125% per annum of the
face amount thereoftimes the average amount of the Letter of Credit Usage during
the immediately preceding month (or portion thereof), plus (cc) any and all
other customary commissions, fees and charges then in effect imposed by, and any
and all expenses incurred by, Issuing Bank, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit,
at the time of issuance of any Letter of Credit and upon the occurrence of any
other activity with respect to any Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings, renewals or cancellations).


29



--------------------------------------------------------------------------------





(dd)    If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or
(ii)    there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit, Loans, or obligations
to make Loans hereunder,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Administrative Agent
may, at any time within a reasonable period after the additional cost is
incurred or the amount received is reduced, notify Borrowers, and Borrowers
shall pay within 30 days after demand therefor, such amounts as Administrative
Agent may specify to be necessary to compensate Issuing Bank or any other member
of the Lender Group for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder; provided, that
(A) Borrowers shall not be required to provide any compensation pursuant to this
Section 2.11(l) for any such amounts incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to Borrowers,
and (ee) if an event or circumstance giving rise to such amounts is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. The determination by Administrative Agent
of any amount due pursuant to this Section 2.11(l), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.
(a)    Each standby Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Maturity Date, Letter of Credit Collateralization shall be provided therefor
on or before the date that is 5 Business Days prior to the Maturity Date. Each
commercial Letter of Credit shall expire on the earlier of (i) 120 days after
the date of the issuance of such commercial Letter of Credit and (i) 5 Business
Days prior to the Maturity Date.
(b)    If (i) any Event of Default shall occur and be continuing, or (i)
Availability shall at any time be less than zero, then on the Business Day
following the date when Borrower Representative receives notice from
Administrative Agent or the Required Lenders (or, if the maturity of the
Obligations has been accelerated, Revolving Lenders with Letter of Credit
Exposure representing greater than 50% of the total Letter Credit Exposure)
demanding Letter of Credit Collateralization pursuant to this Section 2.11(n)
upon such demand, Borrowers shall provide Letter of Credit Collateralization
with respect to the then existing Letter of Credit Usage. If Borrowers fail to
provide Letter of Credit Collateralization as required by this Section 2.11(n),
the Revolving Lenders may (and, upon direction of Administrative Agent, shall)
advance,


30



--------------------------------------------------------------------------------





as Revolving Loans the amount of the cash collateral required pursuant to the
Letter of Credit Collateralization provision so that the then existing Letter of
Credit Usage is cash collateralized in accordance with the Letter of Credit
Collateralization provision (whether or not the Revolver Commitments have
terminated, an Overadvance exists, or the conditions in Section 3 are
satisfied).
(c)    (m) Unless otherwise expressly agreed by Issuing Bank and Borrowers when
a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP and the UCP shall apply to
each standby Letter of Credit, and (d) the rules of the UCP shall apply to each
commercial Letter of Credit.
(e)    Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank’s conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement.
(f)    (n) In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.
(g)    The provisions of this Section 2.11 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.
(h)    At Borrowers’ costs and expense, Borrowers shall execute and deliver to
Issuing Bank such additional certificates, instruments and/or documents and take
such additional action as may be reasonably requested by Issuing Bank to enable
Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Banks’
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document. Each Borrower irrevocably
appoints Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to Borrowers, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.
2.12    LIBOR Option    .
(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrowers shall have the option, subject
to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a
portion of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (b) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than 3 months in duration, interest shall be
payable at 3‑month intervals after the commencement of the applicable Interest
Period and on the last day of such Interest Period), (c) the date on


31



--------------------------------------------------------------------------------





which all or any portion of the Obligations are accelerated pursuant to the
terms hereof, or (d) the date on which this Agreement is terminated pursuant to
the terms hereof. On the last day of each applicable Interest Period, unless
Borrowers have properly exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loan automatically shall convert to
the rate of interest then applicable to Base Rate Loans of the same type
hereunder. At any time that an Event of Default has occurred and is continuing,
at the written election of the Required Lenders, Borrowers no longer shall have
the option to request that Revolving Loans bear interest at a rate based upon
the LIBOR Rate.
(e)    LIBOR Election.
(i)    Borrowers may, at any time and from time to time, so long as Borrowers
have not received a notice from Administrative Agent (which notice
Administrative Agent may elect to give or not give in its discretion unless
Administrative Agent is directed to give such notice by the Required Lenders, in
which case, it shall give the notice to Borrowers), after the occurrence and
during the continuance of an Event of Default, to terminate the right of
Borrowers to exercise the LIBOR Option during the continuance of such Event of
Default, elect to exercise the LIBOR Option by notifying Administrative Agent
prior to noon at least 3 Business Days prior to the commencement of the proposed
Interest Period (the “LIBOR Deadline”); provided, that Administrative Agent may,
in its sole discretion, elect to accept as timely exercises of the LIBOR Option
that are received later than noon on the applicable Business Day. Notice of
Borrowers’ election of the LIBOR Option for a permitted portion of the Revolving
Loans and an Interest Period pursuant to this Section shall be made by delivery
to Administrative Agent of a LIBOR Notice received by Administrative Agent
before the LIBOR Deadline, or by telephonic notice received by Administrative
Agent before the LIBOR Deadline (to be confirmed by delivery to Administrative
Agent of a LIBOR Notice received by Administrative Agent prior to 5:00 p.m. on
the same day). Promptly upon its receipt of each such LIBOR Notice,
Administrative Agent shall provide a copy thereof to each of the affected
Lenders.
(ii)    Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Administrative Agent and the Lenders harmless against any loss, cost, or
expense actually incurred by Administrative Agent or any Lender as a result of
(f) the payment or required assignment of any principal of any LIBOR Rate Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (g) the conversion of any LIBOR Rate Loan
other than on the last day of the Interest Period applicable thereto, or (h) the
failure to borrow, convert, or continue, or prepay any LIBOR Rate Loan on the
date specified in any LIBOR Notice delivered pursuant hereto (such losses,
costs, or expenses, “Funding Losses”). A certificate of Administrative Agent or
a Lender delivered to Borrowers setting forth in reasonable detail any amount or
amounts that Administrative Agent or such Lender is entitled to receive pursuant
to this Section 2.12 shall be conclusive absent manifest error. Borrowers shall
pay such amount to Administrative Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate.


32



--------------------------------------------------------------------------------





If a payment of a LIBOR Rate Loan on a day other than the last day of the
applicable Interest Period would result in a Funding Loss, Administrative Agent
may, in its sole discretion at the request of Borrowers, hold the amount of such
payment as cash collateral in support of the Obligations until the last day of
such Interest Period and apply such amounts to the payment of the applicable
LIBOR Rate Loan on such last day, it being agreed that Administrative Agent has
no obligation to so defer the application of payments to any LIBOR Rate Loan and
that, in the event that Administrative Agent does not defer such application,
Borrowers shall be obligated to pay any resulting Funding Losses.
(i)    Unless Administrative Agent, in its sole discretion, agrees otherwise,
Borrowers shall have not more than 8 LIBOR Rate Loans in effect at any given
time. Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate Loans
of at least $1,000,000.
(i)    Conversion; Prepayment. Borrowers may convert LIBOR Rate Loans to Base
Rate Loans or prepay LIBOR Rate Loans at any time; provided, that in the event
that LIBOR Rate Loans are converted or prepaid on any date that is not the last
day of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Administrative Agent of any
payments or proceeds of Collateral in accordance with Section 2.4(b) or for any
other reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Administrative Agent and
the Lenders and their Participants harmless against any and all Funding Losses
in accordance with Section 2.12(b)(ii).
(j)    Special Provisions Applicable to LIBOR Rate.
(i)    The LIBOR Rate may be adjusted by Administrative Agent with respect to
any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs (other than Taxes, which shall be governed by
Section 16), in each case, due to changes in applicable law occurring subsequent
to the commencement of the then applicable Interest Period, including any
Changes in Law (including any changes in tax laws (except changes of general
applicability in corporate income tax laws)) and changes in the reserve
requirements imposed by the Board of Governors, which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the LIBOR Rate. In any such event, the affected Lender shall give Borrowers
and Administrative Agent notice of such a determination and adjustment and
Administrative Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrowers may, by
notice to such affected Lender (k) require such Lender to furnish to Borrowers a
statement setting forth in reasonable detail the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (l) repay
the LIBOR Rate Loans of such Lender with respect to which such adjustment is
made (together with any amounts due under Section 2.12(b)(ii)).


33



--------------------------------------------------------------------------------





(i)    In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Administrative Agent and Borrowers and Administrative
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.
(m)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Administrative Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
2.13    Capital Requirements    .
(a)    If, after the date hereof, Issuing Bank or any Lender determines that (b)
any Change in Law regarding capital, liquidity, or reserve requirements for
banks or bank holding companies, or (c) compliance by Issuing Bank or such
Lender, or their respective parent bank holding companies, with any guideline,
request or directive of any Governmental Authority regarding capital adequacy or
liquidity requirements (whether or not having the force of law), has the effect
of reducing the return on Issuing Bank’s, such Lender’s, or such holding
companies’ capital or liquidity as a consequence of Issuing Bank’s or such
Lender’s commitments, Loans, participations, or other obligations hereunder to a
level below that which Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration Issuing Bank’s, such Lender’s, or such holding companies’ then
existing policies with respect to capital adequacy or liquidity requirements and
assuming the full utilization of such entity’s capital) by any amount deemed by
Issuing Bank or such Lender to be material, then Issuing Bank or such Lender may
notify Borrowers and Administrative Agent thereof. Following receipt of such
notice, Borrowers agree to pay Issuing Bank or such Lender on demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 30 days after presentation by Issuing Bank or such Lender of a
statement in the amount and setting forth in reasonable detail Issuing Bank’s or
such Lender’s calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error). In determining such amount, Issuing Bank or such Lender may use
any reasonable averaging and attribution methods. Failure or delay on the part
of Issuing Bank or any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of Issuing Bank’s or such Lender’s right to demand
such compensation; provided that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender’s intention to claim compensation therefor;


34



--------------------------------------------------------------------------------





provided further that if such claim arises by reason of the Change in Law that
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
(d)    If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then, at the
request of Borrower Representative, such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (e) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l), Section 2.12(d)(i), or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and (f) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.11(l), Section 2.12(d)(i),
or Section 2.13(a), as applicable, or to enable Borrowers to obtain LIBOR Rate
Loans, then Borrowers (without prejudice to any amounts then due to such
Affected Lender under Section 2.11(l), Section 2.12(d)(i), or Section 2.13(a),
as applicable) may, unless prior to the effective date of any such assignment
the Affected Lender withdraws its request for such additional amounts under
Section 2.11(l), Section 2.12(d)(i), or Section 2.13(a), as applicable, or
indicates that it is no longer unlawful or impractical to fund or maintain LIBOR
Rate Loans, may designate a different Issuing Bank or substitute a Lender or
prospective Lender, in each case, reasonably acceptable to Administrative Agent
to purchase the Obligations owed to such Affected Lender and such Affected
Lender’s commitments hereunder (a “Replacement Lender”), and if such Replacement
Lender agrees to such purchase, such Affected Lender shall assign to the
Replacement Lender its Obligations and commitments, and upon such purchase by
the Replacement Lender, which such Replacement Lender shall be deemed to be
“Issuing Bank” or a “Lender” (as the case may be) for purposes of this Agreement
and such Affected Lender shall cease to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement.
(g)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this Section
2.13 if it shall not at the time be the general policy or practice of Issuing
Bank or such Lender (as the case may be) to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, if any.
2.14    [Reserved]    .


35



--------------------------------------------------------------------------------





2.15    Joint and Several Liability of Borrowers    .
(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
(d)    The Obligations of each Borrower under the provisions of this Section
2.15 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.15(d)) or any other circumstances whatsoever.
(e)    Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Administrative Agent or Lenders under or in respect of any
of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Administrative Agent or Lenders at any time or times
in respect of any default by any Borrower in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Administrative Agent or Lenders in respect of any of
the Obligations, and the taking, addition, substitution or release, in whole or
in part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of any Administrative
Agent or Lender with respect to the failure by any Borrower to comply with any
of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder,


36



--------------------------------------------------------------------------------





which might, but for the provisions of this Section 2.15 afford grounds for
terminating, discharging or relieving any Borrower, in whole or in part, from
any of its Obligations under this Section 2.15, it being the intention of each
Borrower that, so long as any of the Obligations hereunder remain unsatisfied,
the Obligations of each Borrower under this Section 2.15 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 2.15 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any other
Borrower or any Administrative Agent or Lender.
(f)    Each Borrower represents and warrants to Administrative Agent and Lenders
that such Borrower is currently informed of the financial condition of Borrowers
and of all other circumstances that a diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations. Each Borrower further
represents and warrants to Administrative Agent and Lenders that such Borrower
has read and understands the terms and conditions of the Loan Documents. Each
Borrower hereby covenants that such Borrower will continue to keep informed of
Borrowers’ financial condition and of all other circumstances that bear upon the
risk of nonpayment or nonperformance of the Obligations.
(g)    The provisions of this Section 2.15 are made for the benefit of
Administrative Agent, each member of the Lender Group, each Bank Product
Provider, and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of Administrative Agent,
any member of the Lender Group, any Bank Product Provider, or any of their
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any Borrower or to exhaust any remedies
available to it or them against any Borrower or to resort to any other source or
means of obtaining payment of any of the Obligations hereunder or to elect any
other remedy. The provisions of this Section 2.15 shall remain in effect until
all of the Obligations shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by Administrative Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
2.15 will forthwith be reinstated in effect, as though such payment had not been
made.
(h)    Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Administrative Agent or Lenders with respect to any of
the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any
Administrative Agent or any member of the Lender Group hereunder or under any of
the Bank Product Agreements are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before


37



--------------------------------------------------------------------------------





any payment or distribution of any character, whether in cash, securities or
other property, shall be made to any other Borrower therefor.
(i)    Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for
Administrative Agent, and such Borrower shall deliver any such amounts to
Administrative Agent for application to the Obligations in accordance with
Section 2.4(b).
3.    CONDITIONS; TERM OF AGREEMENT    .
3.1    Conditions Precedent to Closing Date    . The obligations of the Lenders
to make Loans and of each Issuing Bank to issue Letters of Credit hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 14.1):
(a)    Credit Agreement and Other Loan Documents. Administrative Agent (or its
counsel) shall have received (b) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (A) written evidence
satisfactory to Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (c) either (A) a counterpart
of each other Loan Document signed on behalf of each party thereto or (A)
written evidence satisfactory to Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page thereof)
that each such party has signed a counterpart of such Loan Document, (d) a
completed Perfection Certificate for Anixter and its applicable Subsidiaries,
and (e) such other certificates, documents, instruments and agreements as
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.5(b)
payable to the order of each such requesting Lender and a written opinion of the
Loan Parties’ counsel, addressed to Administrative Agent, each Issuing Bank, and
the Lenders, all in form and substance satisfactory to Administrative Agent and
its counsel.
(f)    Financial Statements and Projections.[Reserved].
(i)    The Lenders shall have received a pro forma consolidated balance sheet,
income statement and cash flow statement (“Pro Forma Opening Statements”) giving
effect to the HD Supply Acquisition, together with such information as the
Lenders may reasonably request to confirm the tax, legal, and business
assumptions made in such Pro Forma Opening Statements.
(ii)    The Lenders shall have received unaudited interim consolidated financial
statements of Anixter for each fiscal quarter ended subsequent to March 31,
2015, and such financial statements shall not, in the reasonable judgment of
Administrative Agent, reflect any material adverse change in the consolidated
financial condition of Anixter, as reflected in the audited, consolidated
financial statements of the last


38



--------------------------------------------------------------------------------





fiscal year of Anixter, and satisfactory projections beginning July 1, 2015, and
ending December 31, 2016, on a quarterly basis.
(g)    Officer Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. Administrative Agent shall have received (h) a
certificate of each Loan Party, dated the Closing Date and executed by its
secretary, assistant secretary, or other similar officer, which shall (A)
certify the resolutions of its Board of Directors, members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (A) identify by name and title and bear the signatures of
the officers of such Loan Party authorized to sign the Loan Documents to which
it is a party and, in the case of the Anixter and each other Borrower, its
Financial Officers, and (A) contain appropriate attachments, including the
certificate or articles of incorporation or organization of such Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its by-laws or operating, management
or partnership agreement, or other organizational or governing documents, and
(i) a good standing certificate for each Loan Party from its jurisdiction of
organization or the substantive equivalent available in the jurisdiction of
organization for such Loan Party from the appropriate governmental officer in
such jurisdiction.
(j)    Closing Certificate. Administrative Agent shall have received a
certificate, signed by a Financial Officer of Anixter, dated as of the Closing
Date stating that upon giving effect to the initial extension of credit under
this Agreement (k) no Default has occurred and is continuing, (l) each of the
Specified Representations are true and correct as of such date, and (m)
certifying that each of the conditions set forth this Section 3.1 have been (or
substantially simultaneously with the closing of the Transactions, will be)
satisfied.
(n)    Fees. The Lenders and Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the funding instructions given by the
Borrowers to Administrative Agent on or before the Closing Date.
(o)    Lien Searches. Administrative Agent shall have received the results of a
recent lien search in the jurisdiction where each Loan Party is organized and
such search shall reveal no Liens on any of the assets of any Loan Party or any
assets being transferred to any Loan Party except for Liens permitted by Section
6.2 and under the Receivables Facility Transaction Documents, as applicable, or
discharged on or prior to the Closing Date pursuant to a pay-off letter or other
documentation satisfactory to Administrative Agent.
(p)    Pay-Off Letter. Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness (including Indebtedness (q) under
a Second Amendment and Incremental Facility Agreement, dated as of August 27,
2014, by and among Anixter, certain subsidiaries of Anixter, the guarantors
party thereto, and Wells Fargo, as administrative agent, and (r) under the 2011
Receivables Purchase Agreement to be repaid from the proceeds of the initial
Loans, confirming that all Liens upon any of the property of the Loan Parties
constituting Collateral will be terminated concurrently with such payment and
all letters of credit issued or guaranteed as part of such Indebtedness shall
have been cash collateralized or supported by a Letter of Credit.
(s)    [Reserved].


39



--------------------------------------------------------------------------------





(t)    [Reserved].
(u)    Solvency. Administrative Agent shall have received a solvency certificate
signed by a Financial Officer of Anixter dated the Closing Date.
(v)    Borrowing Base Certificate. Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base (on a pro forma
basis after giving effect to the HD Supply Acquisition) as of the end of the
Fiscal Month immediately preceding the Closing Date and includes customary
supporting documentation and supplemental reporting satisfactory to
Administrative Agent.
(w)    Closing Combined Availability. After giving effect to all Borrowings to
be made on the Closing Date, the issuance of any Letters of Credit on the
Closing Date, and the payment of all fees and expenses due hereunder, and with
all of the Loan Parties’ indebtedness, liabilities, and obligations current,
Combined Availability shall not be less than $250,000,000.
(x)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by Administrative Agent to be
filed, registered or recorded in order to create in favor of Administrative
Agent, for the benefit of itself and the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.2), shall be
in proper form for filing, registration or recordation; provided that
notwithstanding the foregoing, to the extent any Collateral is not provided on
the Closing Date after the Loan Parties’ use of commercially reasonable efforts
to do so (other than (y) the filing of UCC financing statements, (z) the filing
of intellectual property security agreements for intellectual property that is
registered as of the Closing Date, and (aa) the delivery of stock certificates),
the providing of such Collateral shall not be required as a condition to the
closing hereunder.
(bb)    HD Supply Acquisition. Administrative Agent shall be satisfied with the
HD Supply Acquisition Documents (it being acknowledged that Administrative Agent
is satisfied with the HD Supply Purchase Documents provided on or prior to July
22, 2015) and shall have received a true, correct and complete copy of the same.
None of the Targets nor the HD Supply Sellers have announced that it will oppose
the HD Supply Acquisition or commenced any action which alleges that the HD
Supply Acquisition will violate applicable law. No injunction or temporary
restraining order shall exist which, in the judgment of the applicable
Administrative Agent, would prohibit the making of the Loans or the consummation
of the HD Supply Acquisition. Administrative Agent shall have received evidence
that each of the items described in Section 2.8 of the HD Supply Acquisition
Agreement will be delivered, each of the conditions precedent set forth in
Sections 7.1 and 7.2 of the HD Supply Acquisition Agreement will be satisfied
(or, with the written approval of Administrative Agent, waived) and the HD
Supply Acquisition will be consummated, in each case, substantially
simultaneously with the closing of the Transactions contemplated hereunder and
no other provision of the HD Supply Acquisition Documents shall have been
waived, amended, supplemented, or otherwise modified in any material and adverse
respect without approval of Administrative Agent.[Reserved].
(cc)    Receivables Facility. Administrative Agent shall have received evidence
that the Receivables Facility has closed (or will be closing substantially
concurrently with the closing hereunder) on terms and conditions reasonably
satisfactory to Administrative Agent.


40



--------------------------------------------------------------------------------





(dd)    Issuance of Senior Notes. Anixter shall have issued up to $500,000,000
of new senior unsecured notes for the purpose of financing a portion of the
purchase price of the HD Supply Acquisition, on terms and conditions reasonably
satisfactory to Administrative Agent.[Reserved].
(ee)    Insurance. Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to
Administrative Agent and otherwise in compliance with the terms of Section 5.10.
(ff)    Compliance with Regulations. This Agreement and the other Loan Documents
shall not violate applicable requirements of Regulations T, U, and X.
(gg)    Letter of Credit Application. If a Letter of Credit (other than the
Existing Letters of Credit) is requested to be issued on the Closing Date,
Administrative Agent shall have received a properly completed letter of credit
application (whether standalone or pursuant to a master agreement, as
applicable).
(hh)    Field Examination; Inventory Appraisal. [Reserved].
(i)    Administrative Agent or its designee shall have conducted a field
examination of the accounts receivable and related working capital matters and
financial information of the Targets and of the related data-processing and
other systems, the results of which shall be satisfactory to Administrative
Agent in its sole discretion.
(ii)    Administrative Agent shall have received an appraisal of the Net
Recovery Percentage applicable to Borrower’s and its Subsidiaries’ (other than
Targets’) Inventory, the results of which shall be satisfactory to
Administrative Agent in its sole discretion.
(ii)    Legal Due Diligence. Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion.
(jj)    Patriot Act, etc. Administrative Agent and the Lenders shall have
received all documentation and other information as is reasonably requested by
Administrative Agent as least five (5) business days before the Closing Date
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, for each Loan Party.
(kk)    Anixter Canada Loan. Anixter Canada shall have borrowed (or will be
borrowing substantially concurrently with the closing hereunder) a term loan in
an original principal amount of up to CAD 300,000,000 for the purpose of
financing a portion of the purchase price of the HD Supply Acquisition, on terms
and conditions reasonably satisfactory to Administrative Agent.[Reserved].
(ll)    AXE. Administrative Agent shall have received all documentation and
information as is reasonably requested at least five (5) Business Days before
the Closing Date about AXE, its Subsidiaries, and each Target mutually agreed to
be required by U.S. regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot
Act.[Reserved].
(mm)    Receivables Facility Transaction Documents. Administrative Agent shall
have received a true, correct and complete copy of the Receivables Facility
Transaction Documents, each in form and substance reasonably satisfactory to
Administrative Agent.


41



--------------------------------------------------------------------------------





(nn)    Termination of Existing Receivables Arrangements. Administrative Agent
shall have received satisfactory evidence of the termination of each existing
arrangement under which Accounts of any Originator have been or are transferred
to any entity (including any affiliate of Anixter) other than ARC (including the
2011 Receivables Purchase Agreement); and release or transfer, as applicable, of
all liens, if any, granted under each such existing arrangement; and return
transfer to ARC by each such ultimate transferee and any intermediate transferee
under any such existing arrangement of all accounts receivable of Anixter or
such Originator transferred to such transferee thereunder.
(oo)    Other Debt Instruments. The material debt instruments and governing
documents of the Loan Parties after the HD Supply Acquisition shall be
reasonably acceptable to Administrative Agent.[Reserved].
(pp)    Other Events. There has not occurred any event, development, or
circumstances that has had or could reasonably be expected to have a material
adverse effect on the business, operations, property, or condition (financial or
otherwise) of any Borrower or Anixter and its Subsidiaries, taken as a whole.
(qq)    No Material Adverse Effect. Since February 1, 2015, no “Material Adverse
Effect” under and as defined in the HD Supply Acquisition Agreement has
occurred.[Reserved].
(rr)    Other Documents. Administrative Agent shall have received such other
documents as Administrative Agent, any Issuing Bank, any Lender, or their
respective counsel may have reasonably requested.
3.2    Conditions Precedent to all Extensions of Credit    . The obligation of
the Lender Group (or any member thereof) to make any Revolving Loans hereunder
(or to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:
(a)     as of the Closing Date, each of the HD Supply Acquisition Agreement
Representations and the Specified Representations shall be true, correct, and
complete, in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof); and at and as of the
date of each extension of credit made after the Closing Date, each of the
representations and warranties of each Borrower or its Subsidiaries contained in
this Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date);
(b)     as of the Closing Date, no Default or Event of Default (other than an
Event of Default described in clause (c) of Section 8 (or a related Default) not
in respect of the Specified Representations or the “Specified Representations”
under and as defined in the Receivables Facility Credit Agreement) shall have
occurred and be continuing, nor shall either result from the making of any
extension of credit to be made on the Closing Date; and at and as of the date of
each extension of credit made after


42



--------------------------------------------------------------------------------





the Closing Date, no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof; and
(c)    Administrative Agent shall have received (including, without limitation
or duplication, pursuant to Section 5.1(f)) a Borrowing Base Certificate which
calculates the Borrowing Base as of the end of the Fiscal Month most recently
ended before the requested Funding Date (or, if an Enhanced Reporting Trigger
Period is then in effect, as of the end of the week most recently ended before
the requested Funding Date).
3.3    Maturity    . This Agreement shall continue in full force and effect for
a term ending on the Maturity Date.
3.4    Effect of Maturity    . On the Maturity Date, all commitments of the
Lender Group to provide additional credit hereunder shall automatically be
terminated and all of the Obligations immediately shall become due and payable
without notice or demand and Borrowers shall be required to repay all of the
Obligations in full. No termination of the obligations of the Lender Group
(other than payment in full of the Obligations and termination of the
Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and
Administrative Agent’s Liens in the Collateral shall continue to secure the
Obligations and shall remain in effect until all Obligations have been paid in
full and the Commitments have been terminated. When all of the Obligations have
been paid in full and the Lender Group’s obligations to provide additional
credit under the Loan Documents have been terminated irrevocably, Administrative
Agent will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Administrative Agent’s Liens and
all notices of security interests and liens previously filed by Administrative
Agent.
3.5    Early Termination by Borrowers    . Borrowers have the option, at any
time upon 10 Business Days prior written notice to Administrative Agent, to
terminate this Agreement and terminate the Commitments hereunder by repaying to
Administrative Agent all of the Obligations in full. The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third-party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(b) Borrowers may extend the date of termination at any time with the consent of
Administrative Agent (which consent shall not be unreasonably withheld or
delayed).
4.    REPRESENTATIONS AND WARRANTIES    .
In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be


43



--------------------------------------------------------------------------------





applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Amendment No. 3
Effective Date and as of the date of the making of each Revolving Loan (or other
extension of credit) made thereafter, as though made on and as of the date of
such Revolving Loan (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:
4.1    Organization; Powers    . Each of AXE, Anixter, and the Subsidiaries of
Anixter is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization; has all requisite power and authority
to own, operate, and encumber its property and assets to carry on its business
as now conducted and proposed to be conducted in connection with and following
the consummation of the Related Transactions; and, except where the failure to
do so, individually or in the aggregate, has not resulted in and could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business, and is in good standing, in every jurisdiction where it owns or
leases real property or where such qualification is required.
4.2    Authorization; Enforceability    . Each of AXE, Anixter, and the
Subsidiaries of Anixter party to any of the Related Transactions Documents has
the requisite organizational power and authority to execute, deliver, and
perform its obligations under each of the Related Transactions Documents
executed by it or to be executed by it. The execution, delivery, and performance
(or filing or recording, as the case may be) by AXE, Anixter, and each
Subsidiary of Anixter of each Related Transactions Document to which such Person
is a party and the consummation of the transactions contemplated thereby have
been duly authorized by all necessary organizational actions and no other
organizational proceedings on the part of any such Person are necessary to
consummate the such transactions. Each Related Transactions Document to which
AXE, Anixter, or a Subsidiary of Anixter is a party has been duly executed and
delivered by such Person and constitutes a legal, valid, and binding obligation
of such Person, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
4.3    Governmental Approvals; No Conflicts    . The execution, delivery, and
performance by each of AXE, Anixter, and each Subsidiary of Anixter of each
Related Transactions Document to which it is party and each of the transactions
contemplated thereby, do not and will not (a) except for any filings to perfect
the security interests granted pursuant to the Loan Documents, require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (a) conflict with or violate such Person’s Organization
Documents, (a) except as set forth on Schedule 4.3, conflict with, result in a
breach of, or constitute (with or without notice or lapse of time or both) a
default under any Requirement of Law or Contractual Obligation of any such
Person, or require termination of any Contractual Obligation of any such Person,
in each case, which could reasonably be expected to have a Material Adverse
Effect, (a) conflict with any Contractual Obligation of any such Person, any
liability resulting from which has resulted in or could be reasonably expected
to result


44



--------------------------------------------------------------------------------





in a Material Adverse Effect, (a) result in or require the creation or
imposition of any Lien on any asset of any such Person, except Liens permitted
by Section 6.2, or (a) require any approval of stockholders of any such Person,
unless such approval has been obtained.
4.4    Financial Condition; No Material Adverse Change    .
(a)    As of the Closing Date, all quarterly and annual financial statements of
Anixter or of Anixter and any of its Subsidiaries delivered to Administrative
Agent and the Lenders were prepared in conformity with GAAP (except as otherwise
noted therein) and fairly present in all material respects the financial
position of Anixter or the consolidated financial position of Anixter and such
Subsidiaries, as the case may be, as at the respective dates thereof and the
results of operations and changes in cash flows for each of the periods covered
thereby, subject, in the case of any unaudited interim financial statements, to
changes resulting from audit and normal year-end adjustments.
(b)    All quarterly and annual financial statements of Anixter or of Anixter
and any of its Subsidiaries delivered to Administrative Agent on or prior to the
date this representation is made or deemed made were prepared in conformity with
GAAP (except as otherwise noted therein) and fairly present in all material
respects the financial position of Anixter or the consolidated financial
position of Anixter and such Subsidiaries, as the case may be, as at the
respective dates thereof and the results of operations and changes in cash flows
for each of the periods covered thereby, subject, in the case of any unaudited
interim financial statements, to changes resulting from audit and normal
year-end adjustments.
(c)    With respect to each of AXE, Anixter, and Anixter and its Subsidiaries
taken as a whole, no event has occurred since the Friday closest to December 31,
2014,2017, that has resulted in or could reasonably be expected to result in a
Material Adverse Effect.
4.5    Properties    .
(a)    As of the date of this Agreement, Schedule 4.5 sets forth the address of
each parcel of real property that is owned or leased by Anixter or any of its
Subsidiaries and that (b) is a chief executive office of such Person, (c)
maintains such Person’s books and records, and/or (d) maintains Inventory with a
value of $5,000,000 or greater at any time. Each of such leases and subleases is
valid and enforceable in accordance with its terms and is in full force and
effect, and no default by any party to any such lease or sublease exists which
could reasonably be expected to have a Material Adverse Effect. Each of AXE,
Anixter, and each Subsidiary of Anixter has good title to all of its personal
property, except for imperfections of title (including Liens to the extent
permitted by Section 6.2) which in the aggregate could not reasonably be
expected to have a Material Adverse Effect. All such assets are free and clear
of all Liens, except as otherwise specifically permitted by the terms and
provisions of this Agreement and the other Loan Documents. Substantially all of
the assets and properties owned by, leased to, or used by Anixter or any
Domestic Subsidiary of Anixter are in good repair, working order and condition,
excepting ordinary wear and tear and are free and clear of any known defects
except such defects as do not substantially interfere with the continued use
thereof in the conduct of normal operations.
(e)    Anixter and each other Loan Party owns, is licensed to use, or otherwise
has the lawful right to use or has all permits and other approvals of
Governmental Authorities, all trademarks, tradenames, copyrights, patents and
other intellectual property necessary to its business as currently conducted and
proposed to be conducted in connection with and following the consummation of
the Related Transactions which are material to its financial condition,
business, operations, assets and prospects,


45



--------------------------------------------------------------------------------





individually or taken as a whole. A correct and complete list of all trademarks,
tradenames, copyrights, and patents owned by Anixter or any other Loan Party
referred to in the preceding sentence, as of the date of this Agreement, is set
forth on Schedule 4.5. The use of such intellectual property by Anixter and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person, subject to such claims and infringements the existence of which do
not have or could not reasonably be expected to have a Material Adverse Effect.
4.6    Litigation and Environmental Matters    .
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened in writing against or affecting any of AXE, Anixter, or any
Subsidiary (b) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (c) that challenges the enforceability of any of
the Related Transactions Documents.
(d)    None of AXE, Anixter, and the Subsidiaries of Anixter are subject to or
in default with respect to any final judgment, writ, injunction, decree, order,
rule or regulation of any court or Governmental Authority which has had or could
reasonably be expected to have a Material Adverse Effect.
(e)    Except for the Disclosed Matters and except as could not reasonably be
expected to have a Material Adverse Effect, (f) each of the operations of AXE,
Anixter, and the Subsidiaries of Anixter comply with all applicable
Environmental Laws and all Requirements of Law (relating to health and safety
matters); (g) each of AXE, Anixter, and the Subsidiaries of Anixter has obtained
all Permits (as such term is used in the definition of “Environmental Laws”)
necessary for its operations, all such Permits are in good standing and AXE,
Anixter and the Subsidiaries of Anixter are in compliance with all terms and
conditions of such Permits; and (i)(A) neither AXE, Anixter, nor any Subsidiary
of Anixter, nor any of their present Property or operations and (A) to the
knowledge of Anixter, none of AXE’s, Anixter’s, or any Subsidiary’s previously
owned Property or past operations is subject to any Remedial Action or other
liabilities and costs arising from the Release or threatened Release of a
Hazardous Material into the environment.
4.7    Compliance with Laws and Agreements; No Default    . Except where the
failure to do so, individually or in the aggregate, has not resulted in and
could not reasonably be expected to result in a Material Adverse Effect, each of
AXE, Anixter, and the Subsidiaries of Anixter is in compliance with (i) all
Requirements of Law applicable to it or its business and (i) all indentures,
agreements, and other instruments binding upon it or its property. No Default or
Event of Default has occurred and is continuing.
4.8    Investment Company Status    . No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
4.9    Taxes    . Each of AXE, Anixter, and the Subsidiaries of Anixter has
timely filed or caused to be filed all U.S. federal income and other material
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (a) Taxes which are not yet delinquent, (a) Taxes which are payable in
installments so long as paid before any penalty accrues with respect thereto,
and (a) Taxes which do not exceed $500,000 in the aggregate. Except as set forth
in clauses (a) through (d)


46



--------------------------------------------------------------------------------





above, no such Person has any knowledge of any proposed tax assessment against
Anixter or any of Anixter’s Subsidiaries which could reasonably be expected to
result in a Material Adverse Effect. No tax liens have been filed and no claims
are being asserted with respect to any such taxes except for Taxes not exceeding
$500,000 in the aggregate.
4.10    ERISA    . No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. As of each date that this representation is
made or deemed made, the present value of all “accumulated projected benefit
obligations” (as determined for purposes of AXE’s Form 10-K) of all underfunded
Pension Plans (based on the assumptions used by the Plans to determine benefit
obligations on an ongoing basis) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $75,000,000
the fair market value of the assets of all such underfunded Plans.
4.11    Disclosure    . Subject to changes in facts or conditions which are
required or permitted under this Agreement, none of the reports, financial
statements, certificates or other information furnished by or on behalf of any
of AXE, Anixter, and the Subsidiaries of Anixter to Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document (as modified or supplemented by other information so furnished), taken
as a whole, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
4.12    Performance    . None of AXE, Anixter, and the Subsidiaries of Anixter
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it the effect of which could reasonably be expected to result in a
Material Adverse Effect, and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute a default under any such
Contractual Obligation, except where the consequences, direct or indirect, of
such default or defaults, if any, have not resulted in and could not reasonably
be expected to result in a Material Adverse Effect.
4.13    Solvency    . Anixter and its Subsidiaries are Solvent after giving
effect to the transactions contemplated by this Agreement and the other Related
Transactions Documents.
4.14    Insurance    . Schedule 4.14 sets forth a description of all insurance
maintained by or on behalf of Anixter and its Subsidiaries as of the Closing
Datedate of this Agreement. As of the Closing Datedate of this Agreement, all
premiums in respect of such insurance have been paid. Anixter maintains, and has
caused each Subsidiary to maintain, with financially sound and reputable
insurance companies, insurance on all their real and personal property in such
amounts, subject to such deductibles and self-insurance retentions and covering
such properties and risks as are adequate and customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.
4.15    Capitalization and Subsidiaries; Joint Venture; Partnership    .
(a)    As of the Closing Datedate of this Agreement, Schedule 4.15 sets forth
(b) a correct and complete list of the name each Subsidiary of Anixter, (c) a
true and complete listing of each class of


47



--------------------------------------------------------------------------------





each of such Person’s authorized Equity Interests, all of which issued Equity
Interests are owned beneficially and of record by the Persons identified on
Schedule 4.15, and (d) the type of entity of each such Person. All of the issued
and outstanding Equity Interests of each such Subsidiary have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable. There are no
outstanding commitments or other obligations of Anixter or any such Subsidiary
to issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of Anixter or any
such Subsidiary.
(e)    Anixter has no Subsidiaries other than those described in Schedule 4.15
and those, if any, which are permitted by Section 6.4(a) to be created after the
Closing Date.
(f)    Except as set forth in Schedule 4.15 or as otherwise permitted in this
Agreement, none of AXE, Anixter, and the Subsidiaries of Anixter is engaged in
any material partnership or material joint venture with any other Person.
4.16    Security Interest in Collateral    . The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of Administrative Agent, for the benefit of each member of
the Lender Group and each of the Bank Product Providers, and such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances and Liens permitted by Section 6.2(c),
Section 6.2(d), Section 6.2(e), Section 6.2(f), and Section 6.2(j), to the
extent any such Permitted Encumbrances or any such Liens would have priority
over Administrative Agent’s Liens pursuant to any applicable law, and (a) Liens
perfected only by possession (including possession of any certificate of title),
to the extent Administrative Agent has not obtained or does not maintain
possession of such Collateral.
4.17    [Reserved]    .
4.18    Federal Reserve Regulations    . No part of the proceeds of any Loan or
Letter of Credit has been used or will be used, whether directly or indirectly,
for any purpose that entails a violation of Regulation T, U, or X.
4.19    Use of Proceeds    . The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.8.
4.20    [Reserved]    .
4.21    Restricted Payments to AXE    . On or after the Closing Date, none of
Anixter and its Subsidiaries has directly or indirectly declared, ordered, paid
or made or set apart any sum or property for any payment, distribution, or
contribution to or investment in AXE (whether in cash or otherwise) or agreed to
do so, except to the extent permitted pursuant to Section 6.8(a).
4.22    Anti-Corruption Laws and SanctionsOFAC; Sanctions; Anti-Corruption Laws;
Anti-Money Laundering Laws    . Each of AXE, Anixter, and the Subsidiaries of
Anixter has implemented and maintains in effect policies and procedures designed
to ensure compliance by such Person, its Subsidiaries, and their respective
directors, officers, employees and agents with Anti-Corruption Laws and


48



--------------------------------------------------------------------------------





applicable Sanctions, and such Person, its Subsidiaries, and their respective
officers and employees and, to the knowledge of such Person, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any of AXE, Anixter, and the Subsidiaries of
Anixter being designated as a Sanctioned Person . None of AXE, Anixter, and the
Subsidiaries of Anixter or, to the knowledge of any such Person, any of their
respective directors, officers or employees, or to the knowledge of any such
Person, any agent of such Person that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No Borrowing or Letter of Credit, use of proceeds, Transaction, or other
transaction contemplated by this Agreement or the other Loan Documents will
violate Anti-Corruption Laws or applicable Sanctions.No Loan Party or any of its
Subsidiaries is in violation of any Sanctions. No Loan Party nor any of its
Subsidiaries nor, to the knowledge of such Loan Party, any director, officer,
employee, agent or Affiliate of such Loan Party or such Subsidiary (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including any Lender, Bank Product Provider, or other individual or entity
participating in any transaction).
4.23    HD Supply Acquisition    .EEA Financial Institutions. No Loan Party is
an EEA Financial Institution.
(a)    Anixter has delivered to Administrative Agent a complete and correct copy
of the HD Supply Acquisition Documents, including all schedules and exhibits
thereto. The execution, delivery and performance of each HD Supply Acquisition
Document has been duly authorized by all necessary action on the part of Anixter
and each Subsidiary of Anixter that is a party thereto. Each HD Supply
Acquisition Document is the legal, valid and binding obligation of Anixter or
each Subsidiary of Anixter who is a party thereto, enforceable against each such
Person in accordance with its terms, in each case, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting generally the enforcement of creditors' rights and
the availability of the remedy of specific performance or injunctive or other
equitable relief is subject to the discretion of the court before which any
proceeding therefor may be brought. As of the Closing Date, all representations
and warranties made by of Anixter and its Subsidiaries in the HD Supply
Acquisition Documents and in the certificates delivered in connection therewith
are true and correct in all material respects.
(b)    As of the Closing Date, after giving effect to the transactions
contemplated by the HD Supply Acquisition Documents, one or more of Anixter and
its Subsidiaries will have good title to the Equity Interests and assets
acquired pursuant to the HD Supply Acquisition Agreement, free and clear of all
Liens other than Permitted Encumbrances and Liens permitted by Section 6.2(f)
and Section 6.2(i).


49



--------------------------------------------------------------------------------





4.24    Indebtedness    . Set forth on Schedule 6.1 is a true and complete list
of all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately as of October 5, 2015, that is to remain outstanding after giving
effect to the closing hereunder on the Closing Date and such schedule accurately
sets forth the aggregate principal amount of such Indebtedness as of the Closing
Date.
4.25    Eligible Inventory    . As to each item of Inventory that is identified
by Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Administrative Agent, such Inventory is (i) of good and merchantable quality,
free from known defects, and (i) not excluded as ineligible by virtue of one or
more of the excluding criteria (other than any Administrative
Agent‑discretionary criteria) set forth in the definition of “Eligible
Inventory.”
4.26    Location of Inventory    . The Inventory of Borrowers and their
Subsidiaries is not stored with a bailee, warehouseman, or similar party and is
located only at, or in-transit between, the locations identified on Schedule
5.15 (as such schedule may be updated pursuant to Section 5.15).
4.27    Inventory Records    . Each Loan Party keeps correct and accurate
records itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.
4.28    Swap Agreements    . On each date that any Swap Agreement is executed by
any Swap Provider, each Borrower and each other Loan Party satisfy all
eligibility, suitability, and other requirements under the Commodity Exchange
Act (7 U.S.C. § 1, et seq., as in effect from time to time) and the Commodity
Futures Trading Commission regulations.
5.    AFFIRMATIVE COVENANTS    .
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:
5.1    Financial Statements; Borrowing Base; Other Information    . Anixter or
the Borrowers, as applicable, will furnish (or will caused to be furnished) to
Administrative Agent:
(a)    within ninety (90) days after the end of each Fiscal Year, on a
consolidated basis for AXE, a balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all reported on by Ernst & Young LLP or other firm of
independent public accountants of recognized national standing regularly
retained by AXE and reasonably acceptable to Administrative Agent (without a
“going concern” or like qualification, commentary, or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of AXE on a consolidated basis
in accordance with GAAP consistently applied;
(b)    within forty-five (45) days after the end of each Fiscal Quarter (other
than the last Fiscal Quarter of a Fiscal Year, which shall be delivered within
sixty (60) days after the end of such Fiscal Quarter), on a consolidated basis
for AXE, a balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such Fiscal Quarter and the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of


50



--------------------------------------------------------------------------------





(or, in the case of the balance sheet, as of the end of) the previous Fiscal
Year, all certified by a Financial Officer of AXE as presenting fairly in all
material respects the financial condition and results of operations of AXE on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;     
(c)    concurrently with any delivery of a Borrowing Base Certificate under
clause (f) below or financial statements under clause (a) or (b) above, a
certificate of a Financial Officer of AXE in substantially the form of Exhibit
D‑1 (i) certifying, in the case of the financial statements delivered under
clause (b), as presenting fairly in all material respects the financial
condition and results of operations of AXE on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (i) certifying as to whether a Default or an Event of
Default has occurred and, if a Default or an Event of Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (i) setting forth, in the case of each such certificate
delivered concurrently with the delivery of financial statements under clauses
(a) and (b) above, reasonably detailed calculations of the financial covenants
contained in this Agreement for or as of the end of each Fiscal Quarter then
ended (regardless of whether a Financial Covenant Trigger Period is then in
effect), and (i) at any time that any Indebtedness under the 2012 Notes
Indenture remains outstanding, setting forth, in the case of each such
certificate delivered concurrently with the delivery of financial statements
under clauses (a) and (b) above (and in the case of each such certificate
delivered concurrently with the delivery of a Borrowing Base Certificate under
clause (f) below after the end of any Fiscal Month in which Availability was
less than 50% of the aggregate Revolver Commitments), a reasonably detailed
calculation of the Secured Debt-to-CTNA Ratio;
(d)    as soon as available but in any event within forty‑five (45) days after
the end of each Fiscal Year and at such other times as may be reasonably
requested by Administrative Agent, a Perfection Certificate or a supplement to
the Perfection Certificate;[reserved];
(e)    as soon as available but in any event no later than ninety (90) days
after the end of each Fiscal Year, for AXE on a consolidated basis, a copy of
the plan and forecast (including a projected balance sheet, income statement and
cash flow statement) of AXE and its Subsidiaries, taken as a whole, for the
upcoming period of four Fiscal Quarters (the “Projections”), all in form
customarily prepared by Anixter’s management and reasonably satisfactory to
Administrative Agent, to be accompanied by a certificate of a Financial Officer
of Anixter to the effect that such Projections have been prepared on a basis
believe by Anixter to be reasonable, which Projections shall include projected
Availability, projected Combined Availability, and, at any time that any
Indebtedness under the 2012 Notes Indenture remains outstanding, projected
Senior Debt-to-CTNA Ratio for or as of the end of each of the four Fiscal
Quarters covered by such Projections;
(f)    as soon as available (but in any event (A) within thirty (30) days after
the end of each Fiscal Quarter, (B) within thirty (30) days after the end of
each Fiscal Month in which any Revolving Loans were outstanding or a Borrowing
occurred, and (C) during an Enhanced Reporting Trigger Period, weekly, no later
than the second Business Day of each week for the prior week), in connection
with each request for a Borrowing (without limitation or duplication of any
other delivery requirement under this Section 5.1(f)) further to the condition
set forth in Section 3.2(c), and at such other times as may be necessary to
re-determine Availability and/or Combined Availability or as may be reasonably
requested by Administrative Agent, as of the period then ended, a Borrowing Base
Certificate and supporting information in connection therewith (including (g) at
any time that any Indebtedness under the 2012 Notes Indenture


51



--------------------------------------------------------------------------------





remains outstanding, a calculation of the Secured Debt Indenture Cap Amount as
of the end of the applicable period then ended, and (h) in respect of any
Borrowing Base Certificate delivered for a Fiscal Quarter, a calculation of
Average Quarterly Combined Availability for such quarter then ended and an
indication of what the Applicable Rate is as a result of such Average Quarterly
Combined Availability), together with any additional reports with respect to the
Borrowing Base as Administrative Agent may reasonably request;
(i)    as soon as available (but in any event (A) within thirty (30) days after
the end of each Fiscal Quarter, (B) within thirty (30) days after the end of
each Fiscal Month in which any Revolving Loans were outstanding or a Borrowing
occurred, and (C) during an Enhanced Reporting Trigger Period, weekly, no later
than the second Business Day of each week for the prior week) and at such other
times as may be requested by Administrative Agent, the following as of the
period then ended, all delivered electronically in a text formatted file
reasonably acceptable to Administrative Agent:
(i)    a detailed Inventory system/perpetual report together with a
reconciliation to Borrowers’ general ledger accounts (delivered electronically
in an acceptable format, if Borrower has implemented electronic reporting),
(ii)    a detailed calculation of Inventory categories that are not eligible for
the Borrowing Base, if Borrowers have not implemented electronic reporting,
(iii)    a reconciliation of Inventory of Borrowers’ general ledger accounts to
its monthly financial statements including any book reserves related to each
category; and
(iv)    a reconciliation of the loan balance per the Borrowers’ general ledger
to the loan balance under this Agreement;
(j)    as soon as available but in any event within thirty (30) days after the
end of each Fiscal Month and at such other times as may be reasonably requested
by Administrative Agent, the following as of the period then ended, all
delivered electronically in a text formatted file reasonably acceptable to
Administrative Agent:
(i)    a schedule and aging of the Borrowers’ accounts payable; and
(ii)    a gross Inventory report;
(k)    promptly upon Administrative Agent’s reasonable request during an
Enhanced Reporting Trigger Period, a written update report, in form and
substance reasonably acceptable to Administrative Agent, relating to the
trademarks, tradenames, copyrights, patents and other intellectual property
(including intellectual property licenses) necessary to each Loan Party’s
business which are material to such Loan Party’s financial condition, business,
operations, assets and prospects, individually or taken as a whole;
(l)    promptly upon Administrative Agent’s reasonable request:
(i)    copies of invoices issued by the Borrowers in connection with any
Accounts, credit memos, shipping and delivery documents, and other information
related thereto;
(ii)    copies of purchase orders, invoices, and shipping and delivery documents
in connection with any Inventory purchased by any Loan Party; and


52



--------------------------------------------------------------------------------





(iii)    a schedule detailing the balance of all intercompany accounts of AXE,
Anixter, and the Subsidiaries of Anixter;
(m)    [reserved];
(n)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by AXE or Anixter
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange, or distributed
by AXE to its shareholders generally; and
(o)    promptly following any request therefor, such other information regarding
the operations, business affairs, or financial condition of Anixter or any
Subsidiary of Anixter, the Collateral, or compliance with the terms of this
Agreement, as Administrative Agent or any Lender may reasonably request.
5.2    Notices of Material Events    . Anixter or the Borrowers, as applicable,
will furnish (or will cause to be furnished) to Administrative Agent prompt (but
in any event within any time period that may be specified below) written notice
of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    (c) receipt of any notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened against
Anixter or any Subsidiary of Anixter that seeks damages in excess of $35,000,000
except where the same is fully covered (other than any applicable co-insurance
or deductible) by insurance (other than insurance in the nature of retro-premium
insurance or other self-insurance programs); (i) receipt of any notice of any
investigation or any proceeding before or by any Governmental Authority, the
effect of which might be (d) to limit, prohibit, or restrict materially the
manner in which Anixter or any Subsidiary of Anixter currently conducts its
business and proposes to conduct its business in connection with and following
the consummation of the Related Transactions, if such investigation or
proceeding has resulted in or could reasonably be expected to result in a
Material Adverse Effect, or (e) to declare any substance contained in the
products manufactured or distributed by it to be dangerous, if such
investigation or proceeding has resulted in or could reasonably be expected to
result in a Material Adverse Effect; or (i) receipt of any notice of any
investigation by a Governmental Authority or any litigation or proceeding
commenced or threatened against Anixter or any Subsidiary of Anixter that (f)
seeks injunctive relief, if such investigation or proceeding has resulted in or
could reasonably be expected to result in a Material Adverse Effect, (g) is
asserted or instituted against any Plan, its fiduciaries or its assets, if such
investigation or proceeding has resulted in or could reasonably be expected to
result in a Material Adverse Effect, (h)(1) alleges criminal misconduct by
Anixter or any other Loan Party, or (1) alleges criminal misconduct by any
Subsidiary of Anixter not described in subclause (1) of this clause (C), if such
misconduct has resulted in or could reasonably be expected to result in a
Material Adverse Effect, or (i) asserts liability on the part of Anixter or any
Subsidiary of Anixter in excess of $7,500,000 in respect of any tax, fee,
assessment, or other governmental charge, or (j) involves any product recall, if
such investigation or proceeding has resulted in or could reasonably be expected
to result in a Material Adverse Effect;
(k)    any of the following that, alone or together, could reasonably be
expected to result in a Material Adverse Effect: (l) notice that any Property of
Anixter or any Subsidiary of Anixter is subject to an Environmental Lien, or (m)
notice to Anixter or any Subsidiary of Anixter or awareness by Anixter or


53



--------------------------------------------------------------------------------





any Subsidiary of Anixter of a condition that could reasonably be expected to
result in (A) a notice of violation of any health or safety Requirement of Law
or any Environmental Law, or (A) any Environmental Liability;
(n)    any Lien or claim made or asserted against any of the Collateral, other
than Permitted Encumbrances and Liens permitted by Section 6.2;
(o)    at any time that any Indebtedness under the 2012 Notes Indenture remains
outstanding, at least five (5) Business Days before the effectiveness of any
material involuntary accounting writedown of assets included in Consolidated
Tangible Net Assets, written notice of such proposed accounting writedown and a
certificate of a Financial Officer of Anixter attaching and certifying pro forma
computations of the Secured Debt‑to‑CTNA Ratio before and after giving effect to
such proposed involuntary accounting writedown;
(p)    within two (2) Business Days of receipt thereof, any and all default
notices received under or with respect to any leased location or public
warehouse for which (q) a chief executive office is maintained, (r) books and
records are maintained, or (s) Collateral with a value of $5,000,000 or greater
in the aggregate is located;
(t)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
(u)    as soon as available, but not less than ten (10) days prior to the
consummation of any acquisition or Investment proposed to be permitted by
Section 6.4(a)(v), (v) notice of such proposed acquisition or proposed
Investment, and (w) a copy of all business and financial information reasonably
requested by Administrative Agent including pro forma financial statements,
statements of cash flow, and Availability projections; and
(x)    any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect.
Each notice delivered under this Section 5.2 shall be accompanied by a statement
of a Financial Officer or other executive officer of Anixter setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


54



--------------------------------------------------------------------------------





5.3    Existence; Conduct of Business    . Anixter will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits material to the conduct of
its business, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except in those
jurisdictions where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect and provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.3. Following the end of each Fiscal Quarter, Anixter shall promptly
provide Administrative Agent and each of the Lenders with a complete list of its
Subsidiaries, including any changes in the list set forth on Schedule 4.15 with
respect to Subsidiaries having assets in excess of $1,000,0005,000,000
individually or $5,000,00020,000,000 in the aggregate.
5.4    Payment of Obligations    . Anixter will, and will cause each of its
Subsidiaries to, pay or discharge (a) all material Taxes imposed upon it or any
of its properties or assets or in respect of any of its franchises, business,
income, or property before any penalty or interest accrues thereon, and (a) all
material claims (including claims for labor, services, materials and supplies)
for sums which have become due and payable and which by law have or may become a
Lien (other than a Customary Permitted Lien) upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided, however, that (i) no such Taxes referred to in clause
(a) above or no such claim referred to in clause (b) above need to be paid or
discharged where the validity or amount thereof is being contested in good faith
by appropriate proceedings and such Person has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, and (i) Anixter will, and
will cause each of its Subsidiaries to, remit withholding taxes and other
payroll taxes to appropriate Governmental Authorities as and when claimed to be
due, notwithstanding the foregoing exceptions.
5.5    Maintenance of Properties    . Anixter will, and will cause each of its
Subsidiaries to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.
5.6    Books and Records; Inspection Rights    . Anixter will, and will cause
each of its Subsidiaries to, (a) keep proper books of record and account with
respect to the Collateral (including a system of accounting established and
administered in accordance with sound business practices and consistent with
past practice to permit preparation of financial statements in conformity with
GAAP and, if required by the terms of this Agreement, in conformity with
Agreement Accounting Principles, and each of the financial statements described
in Section 5.1 shall be prepared from such system and records), in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities, and (a) permit any representatives designated by
Administrative Agent or any Lender (including employees of Administrative Agent,
any Lender or any consultants, accountants, lawyers, agents and appraisers
retained by Administrative Agent), upon reasonable prior notice, to visit and
inspect its properties, to conduct at such Person’s premises field examinations
of such Person’s assets, liabilities, books and records, including examining and
making extracts from its books and records, environmental assessment reports,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested. Anixter, for itself and on behalf of each of its Subsidiaries,
acknowledges


55



--------------------------------------------------------------------------------





that Administrative Agent, after exercising its rights of inspection, may
prepare and distribute to the Lenders certain Reports pertaining to such
Person’s assets for internal use by Administrative Agent and the Lenders.
5.7    Compliance with Laws and Material Contractual Obligations    . Anixter
will, and will cause each of its Subsidiaries to, (a) comply with each
Requirement of Law and Environmental Law applicable to it or its property and
(a) perform in all material respects its obligations under material agreements
to which it is a party, except, in each case, where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will, and Anixter will and will cause
each of its Subsidiaries to, maintain in effect and enforce policies and
procedures designed to ensure compliance by such Person, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
5.8    Use of Proceeds    .
(a)    The proceeds of the Loans and the Letters of Credit will be used only for
general corporate purposes of the Borrowers in the ordinary course of business
and to pay a portion of the consideration payable in connection with the
consummation of the HD Supply Acquisition (as defined in this Agreement as in
effect immediately before the Amendment No. 3 Effective Date). No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of Regulation T, U, or X.
(b)    The Borrowers will not request any Borrowing or Letter of Credit, and
none of Anixter and its Subsidiaries shall use, and Anixter shall procure that
Anixter and its Subsidiaries and its and their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (c) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Money Laundering Laws, (d) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(e) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
5.9    [Reserved]    .
5.10    Insurance    .
(a)    Anixter will and will cause each of its Subsidiaries to maintain with
financially sound and reputable carriers having a financial strength rating of
at least A- by A.M. Best Company (b) insurance in such amounts (with no greater
risk retention) and against such risks (including loss or damage by fire and
loss in transit; theft, burglary, pilferage, larceny, embezzlement, and other
criminal activities; business interruption; and general liability) and such
other hazards, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (c) all insurance required pursuant to the Collateral Documents.
Anixter will furnish to the Lenders, upon request of Administrative Agent,
information in reasonable detail as to the insurance so maintained. If Anixter
or its Subsidiaries fails to maintain such insurance, Administrative Agent may
arrange for such insurance, but at the expense and without any responsibility on
Administrative Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims


56



--------------------------------------------------------------------------------





(d)    All property insurance policies covering the Collateral are to name
Administrative Agent as lenders loss payee for the benefit of Administrative
Agent and the Lenders, as their interests may appear, in case of loss, pursuant
to a standard loss payable endorsement with a standard non-contributory “lender”
or “secured party” clause. All certificates of property and general liability
insurance are to be delivered to Administrative Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than thirty (30) days’ (ten (10) days’
in the case of non-payment) prior written notice to Administrative Agent of the
exercise of any right of cancellation.
(e)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the sole right, subject to the Intercreditor
Agreement, to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise, or settlement of any
claims under any such insurance policies.
5.11    Casualty and Condemnation    . Anixter will (a) furnish to
Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (a) subject to Section 5.10(c), ensure that the net proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents to the extent
applicable.
5.12    Depository Banks    . Each Borrower will maintain one or more of the
Lenders as its principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity and other
deposit accounts for the conduct of its business.
5.13    Employee Benefit Matters    . Anixter will, and will cause each of its
Subsidiaries to, establish, maintain and operate, all Plans in all material
respects in compliance with the applicable provisions of ERISA, the IRC, and all
other applicable laws, and the regulations and interpretations thereunder, and
the respective requirements of the governing documents for such Plans. Anixter
will, and will cause each of its Subsidiaries and other ERISA Affiliates to,
establish, maintain and operate all Foreign Employee Benefit Plans to comply in
all material respects with all laws, regulations and rules applicable thereto
and the respective requirements of the governing documents for such Foreign
Employee Benefit Plans.
5.14    Formation of Subsidiaries; Further Assurances    .
(a)    Each Borrower will, at the time that any Loan Party forms any direct or
indirect Subsidiary (other than an Excluded Subsidiary), acquires any direct or
indirect Subsidiary (other than an Excluded Subsidiary) after the Closing Date,
or causes any existing direct or indirect Subsidiary to become party to a
Receivables Transfer Agreement, within 20 days of such formation, acquisition,
or other applicable qualifying event (or such later date as permitted by
Administrative Agent in its sole discretion) (b) cause such new Subsidiary to
provide to Administrative Agent a joinder to this Agreement and/or to the
Guaranty and Security Agreement, together with such other security agreements,
as well as appropriate financing statements, all in form and substance
reasonably satisfactory to Administrative Agent (including being


57



--------------------------------------------------------------------------------





sufficient to grant Administrative Agent a first-priority Lien (subject to
Permitted Encumbrances and Liens permitted by Section 6.2(d), Section 6.2(e),
Section 6.2(f), and Section 6.2(j)) in and to the assets of such newly formed or
acquired Subsidiary), (c) provide, or cause the applicable Loan Party to
provide, to Administrative Agent a pledge agreement (or an addendum to the
Guaranty and Security Agreement) and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary in form and substance reasonably satisfactory to
Administrative Agent, (d) if such Subsidiary becomes or is intended to become
party to a Receivables Transfer Agreement, cause such Subsidiary to provide to
Administrative Agent a joinder to the Intercreditor Agreement in substantially
the form attached to the Intercreditor Agreement, and (e) provide to
Administrative Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Administrative Agent, which, in its opinion,
is appropriate with respect to the execution and delivery of the applicable
documentation referred to above. Any document, agreement, or instrument executed
or issued by a Loan Party (including any Subsidiary that becomes a Loan Party)
pursuant to this Section 5.14(a) shall constitute a Loan Document.
(f)    Each Borrower will, and will cause each of the other Loan Parties to, at
any time upon the reasonable request of Administrative Agent, execute or deliver
to Administrative Agent any and all financing statements, security agreements,
pledges, assignments, and all other similar documents that Administrative Agent
may reasonably request in form and substance reasonably satisfactory to
Administrative Agent, to create, perfect, and continue perfected or to better
perfect Administrative Agent’s Liens in substantially all of the assets of
Anixter and its Subsidiaries (other than Excluded Subsidiaries, and subject to
other exceptions and limitations contained in the Loan Documents), and in order
to fully consummate all of the transactions contemplated hereby and under the
other Loan Documents. To the maximum extent permitted by applicable law, if any
Borrower or any other Loan Party refuses or fails to execute or deliver any
reasonably requested financing statement or other similar ministerial document
within a reasonable period of time following the request to do so, each Borrower
and each other Loan Party hereby authorizes Administrative Agent to execute any
such financing statement or other similar ministerial document in the applicable
Loan Party’s name and authorizes Administrative Agent to file such executed
financing statement or other similar ministerial document in any appropriate
filing office. In furtherance of, and not in limitation of, the foregoing, each
Loan Party shall take such actions as Administrative Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Anixter and its
Subsidiaries (other than Excluded Subsidiaries, and subject to other exceptions
and limitations contained in the Loan Documents).
5.15    Location of Inventory    . Each Borrower will, and will cause each of
the other Loan Parties to, keep its Inventory only at the locations identified
on Schedule 5.15; provided, that Borrowers may amend Schedule 5.15 so long as
(i) such amendment occurs by written notice to Administrative Agent not less
than 10 days prior to the date on which such Inventory is moved to such new
location, (i) such new location is within the continental United States, and (i)
at the time of such written notification, either (A) the applicable Loan Party
provides Administrative Agent a Collateral Access Agreement with respect thereto
or (A) if the applicable Loan Party does not so provide Administrative Agent a
Collateral Access Agreement with respect thereto, Administrative Agent has the
option, in its discretion, to institute a reserve for rent in accordance with
Section 2.1(c) hereof.
5.16    Post-Closing Security Perfection    . The Borrowers will, and Anixter
will and will cause each of its Subsidiaries to, deliver or cause to be
delivered such documents and instruments, and take


58



--------------------------------------------------------------------------------





or cause to be taken such other actions as may be reasonably necessary to
provide the perfected security interests described in Section 3.1(m) that are
not so provided on the Closing Date, and in any event to provide such perfected
security interests and to satisfy such other conditions within the applicable
time periods set forth on Schedule 5.16, as such time periods may be extended by
Administrative Agent, in its sole discretion.
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws    . Each
Borrower will, and will cause each of its Subsidiaries and the other Loan
Parties to, comply with all applicable Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. Each of the Borrowers and its Subsidiaries shall
implement and maintain in effect policies and procedures designed to ensure
compliance by the Loan Parties and their Subsidiaries and their respective
directors, officers, employees, agents, and Affiliates with all Sanctions,
Anti-Corruption Laws, and Anti-Money Laundering Laws. Each Borrower shall, and
shall cause each of its Subsidiaries and the other Loan Parties to, comply with
all Sanctions, Anti-Corruption Laws, and Anti-Money Laundering Laws.
6.    NEGATIVE COVENANTS    .
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:
6.1    Indebtedness    .
(a)    No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, create, incur, assume or suffer to exist any
Indebtedness, except:
(i)    the Obligations;
(ii)    Indebtedness existing on the date hereof and set forth in Schedule 6.1
and any extensions, renewals, refinancings and replacements of any such
Indebtedness in accordance with clause (xiii) of this Section 6.1;
(iii)    Indebtedness in respect of Accommodation Obligations permitted by
Section 6.4(b);
(iv)    (b) Indebtedness of ARC to Anixter arising under Receivables Facility
Transactions, provided that such Indebtedness shall be subordinated to the
Receivables Facility Secured Obligations on terms reasonably satisfactory to the
Receivables Facility Administrative Agent; and (A) unsecured Indebtedness of
Anixter to any Subsidiary of Anixter (other than ARC) and of any Subsidiary of
Anixter (other than ARC) to Anixter or any other Subsidiary of Anixter (other
than ARC), provided that (c) Indebtedness of any Subsidiary that is not a Loan
Party to Anixter or any other Loan Party shall be subject to clause (ix) of
Section 6.4(a), and (d) Indebtedness of any Loan Party to any Subsidiary of
Anixter that is not a Loan Party shall be subordinated to Obligations on terms
reasonably satisfactory to Administrative Agent;
(i)    other unsecured debt of Anixter subordinated in right of payment with the
Obligations on terms and conditions satisfactory to Administrative Agent;
(ii)    other unsecured Indebtedness of Anixter’s Subsidiaries that are
Guarantors subordinated on terms and conditions satisfactory to Administrative
Agent in right of payment with the Obligations;


59



--------------------------------------------------------------------------------





(iii)    Indebtedness of Anixter or any of its Subsidiaries incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(whether or not constituting purchase money Indebtedness), including obligations
under Capital Leases and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (xiii) of this Section 6.1(a); provided
that (e) such Indebtedness is incurred prior to or within ninety (90) days after
such acquisition or the completion of such construction or improvement and (f)
the aggregate principal amount of Indebtedness permitted by this clause (vii)
together with any Refinance Indebtedness in respect thereof permitted by clause
(xiii) of this Section 6.1(a), shall not exceed $50,000,00075,000,000 at any
time outstanding;
(i)    Indebtedness of one or more of Anixter and its Subsidiaries under the
Receivables Facility;
(ii)    unsecured Indebtedness of Anixter in an aggregate principal amount of up
to $500,000,000 evidenced by certain senior unsecured notes and incurred in
connection with, and for the purpose of financing a portion of the consideration
payable in connection with, the consummation of the HD Supply Acquisitionthe
5.50% Senior Notes due 2023 issued pursuant to the 2015 Notes Indenture;
(iii)    Indebtedness of Anixter Canada in an aggregate principal amount of up
to CAD 300,000,000 in the form of a term loan incurred in connection with, and
for the purpose of financing portion of the consideration payable in connection
with, the consummation of the HD Supply Acquisition;[reserved];
(iv)    Indebtedness (including Indebtedness represented by letters of credit)
of Anixter Canada in an aggregate principal amount of up to CAD
50,000,000150,000,000 in the form of a revolving credit facility incurred for
working capital and other general corporate purposes;
(v)    Indebtedness (including Indebtedness represented by letters of credit) of
Foreign Subsidiaries of Anixter (other than Anixter Canada) in an aggregate
principal amount of up to $150,000,000200,000,000 incurred for working capital
and other general corporate purposes;
(vi)    Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (ii) and (vii) of this Section 6.1(a) (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (g) such Refinance Indebtedness does not increase the principal amount
(except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder) or interest rate of the Original Indebtedness, (h) any Liens
securing such Refinance Indebtedness are not extended to any additional property
of Anixter or any of its Subsidiaries, (i) neither Anixter nor any Subsidiary of
Anixter, as the case may be, that was not originally obligated with respect to
repayment of such Original Indebtedness is required to become obligated with
respect to such Refinance Indebtedness, (j) such Refinance Indebtedness does not
result in a shortening of the average weighted maturity of such Original
Indebtedness, (k) the terms of such Refinance Indebtedness are not materially
less favorable to the obligor thereunder than the original terms of such
Original Indebtedness (other than changes in the interest rates applicable
thereto to reflect current market conditions), and (l) if such Original
Indebtedness was subordinated in right of payment to the Obligations, then the
terms and conditions of such Refinance Indebtedness must include subordination


60



--------------------------------------------------------------------------------





terms and conditions that are at least as favorable to Administrative Agent and
the Lenders as those that were applicable to such Original Indebtedness;
(i)    Indebtedness under Swap Agreements permitted under Section 6.7;
(ii)    Indebtedness of Anixter and any other member of the Consolidated Group
owing to Bank Mendes Gans N.V. (or any successor thereto) in an aggregate amount
not at any time to exceed the aggregate amount on deposit by the Consolidated
Group with Bank Mendes Gans N.V. (or any successor thereto) at such time; and
(iii)    Indebtedness of Anixter evidenced by the certain Senior Notes due 2025
issued under the 2019 Notes Indenture in an aggregate principal amount of up to
$300,000,000, which Indebtedness will be used for the repayment in one or more
transactions of a portion of the 5.625% Senior Notes due 2019 issued under the
2012 Notes Indenture.
(m)    Notwithstanding anything to the contrary contained in Section 6.1(a), at
any time that any Indebtedness under the 2012 Notes Indenture remains
outstanding, Anixter will not, and will not permit any of its applicable
Subsidiaries to, create or incur any Specified Secured Debt unless (i) after
giving effect to the creation or incurrence of such Specified Secured Debt, the
pro forma Secured Debt‑to‑CTNA Ratio would not be 10% or greater, and (i) not
later than five (5) Business Days prior to any proposed creation or incurrence
of Specified Secured Debt, Anixter furnishes (or causes to be furnished) to
Administrative Agent written notice of such proposed creation or incurrence of
Specified Secured Debt and a certificate of a Financial Officer of Anixter
certifying compliance with this Section 6.1(b) and attaching pro forma
computations of the Secured Debt‑to‑CTNA Ratio before and after giving effect to
such proposed creation or incurrence of Specified Secured Debt.
6.2    Liens    . No Loan Party will, and Anixter will not permit any member of
the Consolidated Group to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues or rights in respect of any thereof, except:
(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of Anixter or any of its Subsidiaries
existing on the date hereof and set forth in Schedule 6.2; provided that (d)
such Lien shall not apply to any other property or asset of Anixter or such
Subsidiary and (e) such Lien shall secure only those obligations which it
secures on the date hereof, and extensions, renewals, and replacements thereof
that do not increase the outstanding principal amount thereof;
(f)    Liens on fixed or capital assets acquired, constructed or improved by
Anixter or any of its Subsidiaries; provided that (g) such Liens secure
Indebtedness permitted by clause (vii) of Section 6.1(a), (h) such Liens and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition or the completion of such construction or improvement,
(i) such Liens shall not apply to any other property or assets of Anixter or any
of its Subsidiaries, and (j) the value of the Property securing such
Indebtedness approximates the amount of such Indebtedness;
(k)    any Lien existing on any property or asset prior to the acquisition
thereof by Anixter or any of its Subsidiaries or existing on any property or
asset of any Person that is acquired in an acquisition


61



--------------------------------------------------------------------------------





permitted by Section 6.4(a)(v) that is consummated after the date hereof;
provided that (l) such Lien is not created in contemplation of or in connection
with such acquisition, (m) such Lien shall not apply to any other property or
assets (other than additions, accessions, and improvements thereto and the
proceeds and products thereof), and (n) such Lien shall secure only those
obligations which it secures on the date of such acquisition and extensions,
renewals, and replacements thereof that do not increase the outstanding
principal amount thereof;
(o)    Liens in favor of the Receivables Facility Administrative Agent arising
in connection with and securing the Indebtedness under the Receivables Facility
permitted by clause (viii) of Section 6.1(a);
(p)    Liens arising in connection with and securing Indebtedness permitted by
clauses (x), (xi), and (xii) of Section 6.1(a);
(q)    Liens on assets of any joint venture described in clause (vi) of Section
6.4(a);
(r)    Liens on the assets of Foreign Subsidiaries of Anixter; provided that the
aggregate amount of Indebtedness secured by such Liens shall not exceed the
amounts set forth in clauses (x), (xi), and (xii) of Section 6.1(a);
(s)    (t) Liens in favor of ARC granted by Anixter arising in connection with
the Receivables Facility Transactions, and (i) Liens in favor of Anixter granted
by ARC arising in connection with the Receivables Facility Transactions and
securing the Indebtedness permitted by clause (iv)(A) of Section 6.1(a);
(u)    Liens not otherwise permitted hereunder in an aggregate principal amount
not to exceed $10,000,000 at any time outstanding; and
(v)    (w) Liens securing Swap Obligations; and (i) Liens securing obligations
under other Swap Agreements permitted by Section 6.7, so long as the underlying
assets securing such obligations are assets of one or more Foreign Subsidiaries.
6.3    Fundamental Changes    .
(a)    No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except (b) subject to, and as required by, Section 5.16, (c) as
otherwise permitted under Section 6.5, and (d) that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, any Subsidiary of Anixter (other than ARC) may merge into
Anixter or another Subsidiary of Anixter (other than ARC); provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.4(a).
(e)    No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, acquire by purchase or otherwise any property or assets
of, or stock or other evidence of beneficial ownership of, any Person, except in
the ordinary course of its business or to the extent permitted pursuant to
Section 6.4(a).
(f)    No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date hereof, business of the type proposed to be conducted in connection


62



--------------------------------------------------------------------------------





with and following the consummation of the Related Transactions, and businesses
in substantially similar or related business thereto and reasonable extensions
thereof.
(g)    No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, change its fiscal year from the basis in effect on the
Closing Date, except that any Subsidiary of Anixter may conform its fiscal year
to Anixter’s Fiscal Year.
6.4    Investments, Loans, Advances, Guarantees, and Acquisitions    .
(a)    No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, directly or indirectly make or commit to make any
advance, loan, extension of credit or capital contribution, or purchase of any
stock, bonds, notes, debentures or other securities or evidences of indebtedness
of, or make any other investment in, any Person, including any Affiliate (each
such transaction, an “Investment”), except:
(i)    Investments by Anixter or any of its Subsidiaries in Cash Equivalents;
(ii)    Investments in existence on the date hereof and described in Schedule
6.4;
(iii)    Investments arising from sales in the ordinary course of business on
customary trade terms;
(iv)    Investments constituting loans by Anixter or any Subsidiary of Anixter
to its employees not in excess of an aggregate amount of $10,000,000 outstanding
at any one time;
(v)    the acquisition (in any transaction or series of related transactions) by
Anixter or any of its Subsidiaries of substantially all of the assets or all of
the Equity Interests of any Person, and Investments in connection with any such
acquisition, in each case so long as (b) such acquisition is not a hostile or
contested acquisition, (c) the business acquired in connection with such
acquisition is not engaged, directly or indirectly, in any line of business
other than the businesses in which Anixter or any of its Subsidiaries are
engaged on the Effective Date and any business activities that are substantially
similar or related thereto and reasonable extensions thereof, (d) no Event of
Default exists or would result therefrom, and (e) the Payment Conditions are
satisfied;
(i)    Investments in any joint ventures and Investments in connection with the
purchase of any other Person’s interest in any such joint ventures, which do not
exceed $50,000,000 in the aggregate outstanding at any one time;
(ii)    Investments (other than those set forth on Schedule 6.4) in notes
receivable received in connection with transactions permitted pursuant to
Section 6.4(a)(iv);
(iii)    Investments by Anixter in any Subsidiary of Anixter that is a Loan
Party or by any Subsidiary of Anixter in Anixter;
(iv)    Investments by Anixter in any Subsidiary of Anixter that is not a Loan
Party (other than ARC), in each case so long as (f) no Event of Default exists
or would result therefrom, and (g) after giving effect to the proposed
Investment as if it occurred on the first day of the Pro Forma Period, pro forma
Combined Availability would be greater than 15% of the Combined Commitment at
all times during the Pro Forma Period;


63



--------------------------------------------------------------------------------





(i)    Investments constituting loans permitted by clause (iv) of Section 6.1(a)
or Accommodation Obligations permitted under Section 6.4(b); and
(ii)    Investments in the form of Swap Agreements permitted by Section 6.7;
(iii)    investments of any Person existing at the time such Person becomes a
Subsidiary of Anixter or consolidates or merges with Anixter or any of its
Subsidiaries (including in connection with an acquisition permitted by Section
6.4(a)(v)) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger;
(iv)    investments constituting deposits described in clause (c) of the
definition of the term “Customary Permitted Liens”;
(v)    Investments constituting Accommodation Obligations permitted by Section
6.4(b); and
(vi)    Investments by any non-Loan Party in any other non-Loan Party.
(h)    No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, directly or indirectly, create or become or be liable
with respect to any Accommodation Obligation involving Indebtedness of AXE or
any Affiliate of AXE which is not a Subsidiary of Anixter. In addition, No Loan
Party will, and Anixter will not permit any member of the Consolidated Group to,
directly or indirectly, create or become or be liable with respect to any
Accommodation Obligation except:
(i)    guaranties resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;
(ii)    Accommodation Obligations arising in connection with the Related
Transactions Documents;
(iii)    Accommodation Obligations by Anixter with respect to lessees’
obligations to third-party lessors under leases of Property purchased from
Anixter and its Subsidiaries, in an aggregate amount not to exceed $10,000,000;
(iv)    Accommodation Obligations of Anixter and its Subsidiaries arising in
connection with Swap Agreements permitted by Section 6.7;
(v)    Accommodation Obligations of Anixter and its Subsidiaries of Indebtedness
permitted by Section 6.1(a); and
(vi)    other Accommodation Obligations by Anixter and its Subsidiaries, so long
as (i) the aggregate amount of Indebtedness outstanding in respect of which such
Accommodation Obligations have been given does not at any time exceed
$175,000,000,300,000,000, and (j) the Payment Conditions are satisfied;
provided, however, that no such Accommodation Obligations shall be entered into
or incurred after the occurrence and during the continuance of an Event of
Default.


64



--------------------------------------------------------------------------------





6.5    Asset Sales    .
(a)    No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, sell, transfer, lease, or otherwise Dispose of any asset,
including any Equity Interest owned by it, or any income or profits therefrom,
except:
(i)    sales, transfers and dispositions of (b) Inventory in the ordinary course
of business and (c) disposition of obsolete equipment in the ordinary course of
business;
(i)    sales by Anixter of Equity Interests of a Subsidiary held by it, in any
transaction or series of related transactions not constituting a Material
Transaction, individually or taken together;
(ii)    sales, assignments, transfers, leases, conveyances or other dispositions
of other assets, other than Equity Interests of any Subsidiary, for cash
consideration and for not less than fair market value which do not constitute a
Material Transaction individually or in the aggregate (together with all sales
of Equity Interests of any Subsidiary under clause (ii) above);
(iii)    sales, assignments, transfers, leases, conveyances or other
Dispositions of assets to Anixter or a Subsidiary of Anixter that is a Loan
Party;
(iv)    transfers of assets to any Affiliate for less than fair market value to
the extent such transfer constitutes a permitted Investment pursuant to Section
6.4(a);
(v)    Receivables Facility Transactions;
(vi)    sales, assignments, transfers, leases, conveyances, and other
Dispositions among Foreign Subsidiaries; and
(vii)    Sale and Leaseback Transactions permitted by Section 6.6.
(d)    Notwithstanding anything to the contrary contained in Section 6.5(a), at
any time that any Indebtedness under the 2012 Notes Indenture remains
outstanding, Anixter will not, and will not permit any of its applicable
Subsidiaries to, Dispose of any assets (whether in a Material Transaction or
otherwise) if, after giving effect to such Disposition, the pro forma Secured
Debt‑to‑CTNA Ratio would be 10% or greater. No later than five (5) Business Days
prior to any proposed Disposition of assets, in excess of $25,000,000, Anixter
will furnish (or will caused to be furnished) to Administrative Agent and each
Lender written notice of such proposed Disposition and a certificate of a
Financial Officer of Anixter certifying compliance with this Section 6.5(b) and
attaching pro forma computations of the Secured Debt‑to‑CTNA Ratio before and
after giving effect to such proposed Disposition.
(e)    Notwithstanding anything to the contrary contained in this Agreement
(including in Section 6.5(a)), at any time that any Indebtedness under the 2012
Notes Indenture remains outstanding, Anixter will not, and will not permit any
of its applicable Subsidiaries to, effect a material voluntary accounting
writedown of assets included in Consolidated Tangible Net Assets if, after
giving effect to such voluntary accounting writedown, the pro forma Secured
Debt‑to‑CTNA Ratio would be 10% or greater. No later than five (5) Business Days
prior to any proposed material voluntary accounting writedown of assets included
in Consolidated Tangible Net Assets at any time that any Indebtedness under the
2012 Notes Indenture remains outstanding, Anixter will furnish (or will caused
to be furnished) to Administrative Agent and each Lender written notice of such
proposed voluntary accounting writedown and a certificate of a Financial Officer
of Anixter certifying compliance with this Section 6.5(c) and attaching pro
forma


65



--------------------------------------------------------------------------------





computations of the Secured Debt‑to‑CTNA Ratio before and after giving effect to
such proposed voluntary accounting writedown.
6.6    Sale and Leaseback Transactions    . No Loan Party will, and Anixter will
not permit any member of the Consolidated Group to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (a “Sale and Leaseback Transaction”), except for any such
sale of any fixed or capital assets by Anixter or any Subsidiary that is made
for cash consideration in an amount not less than the fair value of such fixed
or capital asset and is consummated within 365 days after Anixter or such
Subsidiary acquires or completes the construction of such fixed or capital
asset.
6.7    Swap Agreements    . No Loan Party will, and Anixter will not permit any
member of the Consolidated Group to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which such Person has
actual exposure (other than those in respect of Equity Interests of any
Subsidiary), and (a) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of such Person.
6.8    Payments to AXE; Certain Payments of Indebtedness    .
(a)    No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, declare or make, directly or indirectly, make any
payment, distribution or contribution to or investment in AXE (whether in cash
or otherwise), except:
(i)    Anixter and its Subsidiaries may declare and make payments to AXE so that
AXE may pay any directors’ fees and reasonable allocated expenses in an
aggregate amount not to exceed $7,500,000 during any Fiscal Year;
(ii)    Anixter and its Subsidiaries may make payments to AXE (b) that are
applied by AXE to pay its actual income tax liabilities in respect of income
earned by Anixter and its Subsidiaries, or (c) that are applied by AXE to make
any cash settlements to management or employees under equity awards consistent
with its past practice not in excess of $7,500,000 in the aggregate during any
calendar year; and
(i)    Anixter and its Subsidiaries may make any other payment, distribution or
contribution to or investment in AXE (whether in cash or otherwise), in each
case so long as (d) no Event of Default exists or would result therefrom, and
(e) the Payment Conditions are satisfied.
(f)    No Loan Party will, and Anixter will not permit any Loan Party to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:
(i)    payment of Indebtedness created under the Loan Documents;


66



--------------------------------------------------------------------------------





(ii)    (g) payments of interest and principal (including prepayments) in
respect of the Indebtedness under the Receivables Facility and permitted under
clause (viii) of Section 6.1(a), (A) payments of interest and principal
(including prepayments) by ARC to Anixter in respect of the Indebtedness of ARC
to Anixter arising under Receivables Facility Transactions and permitted under
clause (iv)(A) of Section 6.1(a), and (A) payment of regularly scheduled
interest and principal payments as and when due in respect of any other
Indebtedness permitted under Section 6.1, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;
(ii)    (h) refinancings of Indebtedness to the extent permitted by Section 6.1,
and (A) payments in respect of the 5.625% Senior Notes due 2019 issued under the
2012 Notes Indenture with the proceeds of the Indebtedness permitted by Section
6.1(a)(xvi);
(ii)    payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.5;
and
(iii)    any other payments in respect of any Indebtedness, in each case so long
as (i) no Event of Default exists or would result therefrom, and (j) the Payment
Conditions are satisfied.
6.9    Transactions with Affiliates    . No Loan Party will, and Anixter will
not permit any Loan Party to, directly or indirectly enter into or permit to
exist any transaction (including, without limitation, any sale, lease, or other
transfer of any property or assets, any purchase, lease, or other acquisition of
any property or assets, or the rendering of any service) with any Affiliate of
Anixter that is not a Loan Party that involves one or more payments to such
Affiliate in excess of $5,000,000 for any single transaction or series of
related transactions on terms that are less favorable to it than those fair and
reasonable terms that might be obtained in a comparable arms-length transaction
at the time (other than payments to AXE permitted pursuant to Section 6.8(a));
provided that the foregoing shall not restrict transactions among Foreign
Subsidiaries.
6.10    Restrictive Agreements    . No Loan Party will, and Anixter will not
permit any Loan Party to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Person to create, incur, or permit to
exist any Lien upon any of its property or assets, or (a) the ability of any
Subsidiary of Anixter to pay dividends or other distributions with respect to
any of its Equity Interests or to make or repay loans or advances to Anixter or
any other Subsidiary or to guarantee Indebtedness of Anixter or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law or by any Loan Document or by any
“Loan Document” (as defined in the Receivables Facility Credit Agreement), (i)
the foregoing shall not apply to restrictions and conditions existing on the
date hereof identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (i) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (i) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, and (i) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.


67



--------------------------------------------------------------------------------





6.11    Amendment of Material Documents    .
(a)    No Loan Party will, and Anixter will not permit any member of the
Consolidated Group to, amend, modify or waive any of its rights under (b) any
agreement relating to any Subordinated Indebtedness, or (c) the Revolving
Subordinated Note, or the HD Supply Acquisition Agreement, in each case without
five (5) Business Days’ prior written notice or to the extent any such
amendment, modification, or waiver would be adverse to the Lenders.
(d)    Notwithstanding anything to the contrary contained in this Section 6.11,
none of the Loan Parties will, amend, modify or waive any of its rights under
(e) its Organization Documents or (f) any Receivables Facility Transaction
Documents, in each case, without five (5) Business Days’ prior written notice or
to the extent any such amendment, modification or waiver would impair its
ability to comply with the terms or provisions of any of the Receivables
Facility Loan Documents, including Section 6.19 of the Receivables Facility
Credit Agreement, or any of the Receivables Facility Transaction Documents as in
effect on the ClosingAmendment No. 3 Effective Date.
6.12    Employee Benefit Matters    . No Loan Party will, and Anixter will not
permit any ERISA Affiliates (including ARC) to, do any of the following which,
individually, or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect:
(a)    engage in any prohibited transaction described in Section 406 of ERISA or
4975 of the IRC for which a statutory or class exemption is not available or a
private exemption has not been previously obtained from the U.S. Department of
Labor;
(b)    permit any failure to make “minimum required contributions” (as defined
in Sections 302 of ERISA and 412 of the IRC), whether or not waived;
(c)    fail to pay timely required contributions or annual installments due with
respect to any waived funding deficiency to any BenefitPension Plan;
(d)    terminate any BenefitPension Plan in a distress termination under Section
4041(c) of ERISA which would result in any liability to Anixter or any ERISA
Affiliates;
(e)    fail to make any contribution or payment to any Multiemployer Plan which
Anixter or any ERISA Affiliates may be required to make under any agreement
relating to such Multiemployer Plan, or any law pertaining thereto;
(f)    fail to pay any required installment or any other payment required under
Section 412 or 430 of the IRC on or before the due date for such installment or
other payment;
(g)    amend a Pension Plan resulting in an increase in the “adjusted funding
target attainment percentage” (as defined in Section 436 of the IRC) for the
plan year such that Anixter or any ERISA Affiliates is required to provide
security to such Pension Plan under Section 436 of the IRC;
(h)    permit any unfunded liabilities with respect to any Foreign Pension Plan
to exist; or
(i)    fail to pay any required contribution or payment to a Foreign Pension
Plan on or before the date for such required installment or payment.


68



--------------------------------------------------------------------------------





6.13    Environmental Liabilities    . No Loan Party will, and Anixter will not
permit any member of the Consolidated Group to, become subject to any
Environmental Liability which could reasonably be expected to result in a
Material Adverse Effect.
6.14    Minimum Fixed Charge Coverage Ratio    . Anixter will not permit the
Consolidated Fixed Charge Coverage Ratio, calculated as of the end of any Fiscal
Quarter for the period of four Fiscal Quarters then most recently ended,
commencing on the date that a Financial Covenant Trigger Period first begins and
measured as of the end of the Fiscal Quarter ending immediately preceding the
date on which such Financial Covenant Trigger Period first began and as of the
end of each Fiscal Quarter thereafter during such Financial Covenant Trigger
Period, to be less than 1.0 to 1.0. The Consolidated Fixed Charge Coverage Ratio
will be calculated after the elimination of the minority interest in any
Subsidiaries that are not wholly owned Subsidiaries.
6.15    Inventory with Bailees    . Each Borrower will not, and will not permit
any other Loan Party to, store its Inventory at any time with a bailee,
warehouseman, consignee, or similar party, unless either (i) the applicable Loan
Party has provided Administrative Agent a Collateral Access Agreement with
respect thereto or (ii) if the applicable Loan Party does not so provide
Administrative Agent a Collateral Access Agreement with respect thereto,
Administrative Agent has the option, in its discretion, to institute a reserve
for rent in accordance with Section 2.1(c) hereof.
7.    [Reserved]    .
8.    EVENTS OF DEFAULT    .
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
(a)    any Borrower shall fail to pay any principal of any Obligation when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Obligation or any fee
or any other amount (other than an amount referred to in clause (a) of this
Section 8) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party, Anixter, or any of their respective Subsidiaries in, or in
connection with, this Agreement, any other Loan Document, or any Receivables
Facility Transaction Document, or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement, any other Loan Document, or any Receivables Facility
Transaction Document, or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, shall prove to have been false or misleading in
any material respect (or, if such representation or warranty is already
qualified or modified by materiality in the text thereof, in any respect) when
made or deemed made;


69



--------------------------------------------------------------------------------





(d)    any Loan Party, Anixter, or any of their respective Subsidiaries shall
fail to observe or perform any covenant, condition, or agreement contained in
Section 5.1 (other than clauses (b) (but only with respect to the last Fiscal
Quarter of a Fiscal Year), (i), (j), (l), and (m)), 5.2(a), 5.3 (with respect to
a Loan Party’s existence), 5.8, or 5.10 or in Section 6 (other than Section
6.12);
(e)    (f) any Loan Party, Anixter, or any of their respective Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in Section 5.1(b) (but only with respect to the last Fiscal Quarter of a Fiscal
Year), 5.1(j), 5.1(l), 5.1(m), 5.2 (other than clause (a)), 5.3 (other than with
respect to a Loan Party’s existence), 5.4, 5.5, 5.6 (solely if Anixter of any
its Subsidiaries refuses to permit any representative designated by the
Administrative Agent or any Lender to visit and inspect such Person’s
properties, to conduct at such Person’s premises field examinations of such
Person’s assets, liabilities, books and records, including examining and making
extracts from its books and records, environmental assessment reports, and to
discuss its affairs, finances and condition with its officers and independent
accountants, in each case subject to and in accordance with Section 5.6), 5.7,
or 5.14, and such failure shall continue unremedied for a period of fifteen (15)
days after the earlier of knowledge of such breach by any Loan Party, Anixter,
or any of their respective Subsidiaries or notice thereof from Administrative
Agent (which notice will be given at the request of any Lender); provided that,
with respect to Section 5.1(b) as set forth in this clause (i), the grace period
shall be the shorter of fifteen (15) days and the date such deliveries required
thereunder were delivered or required to be delivered to the SEC; or (i) any
Loan Party, Anixter, or any of their respective Subsidiaries shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement or any other Loan Document (unless a specific cure and/or grace period
relating to such covenant, condition or agreement is referenced in such Loan
Document) or any Receivables Facility Transaction Document (other than those
which constitute a default under another clause of this Section 8), and such
failure shall continue unremedied for a period of thirty (30) days after the
earlier of knowledge of such breach by any Loan Party, Anixter, or any of their
respective Subsidiaries or notice thereof from Administrative Agent (which
notice will be given at the request of any Lender);
(g)    AXE, Anixter or any Subsidiary of Anixter shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness when and as the same shall become due and payable (beyond
any applicable grace period);
(h)    (i) any “Amortization Event” occurs under the Receivables Facility Credit
Agreement; or (i) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof;
(j)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (k) liquidation, reorganization or other relief in
respect of any Loan Party, AXE, Anixter, or any Subsidiary of Anixter with
assets in excess of $35,000,000 or any such Person’s debts, or of a substantial
part of any such Person’s assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (l) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party, AXE, Anixter, or any
Subsidiary of Anixter with assets in excess of $35,000,000 or for a substantial
part of any such Person’s assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;


70



--------------------------------------------------------------------------------





(m)    any Loan Party, AXE, Anixter, or any Subsidiary of Anixter with assets in
excess of $35,000,000 shall (n) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (o) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Section 8, (p) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Person or for a substantial part of its assets, (q) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (r) make a general assignment for the benefit of creditors, or (s)
take any action for the purpose of effecting any of the foregoing;
(t)    any Loan Party, AXE, Anixter, or any Subsidiary of Anixter with assets in
excess of $35,000,000 shall become unable, admit in writing its inability, or
publicly declare its intention not to, or fail generally to pay its debts as
they become due;
(u)    (v) an Enforceable Judgment (other than an Enforceable Judgment described
in the proviso contained in the definition of the term “Enforceable Judgment”)
for the payment of money in excess of $35,000,000 shall be rendered against
Anixter, any Subsidiary of Anixter, or any combination thereof and the same
shall remain undischarged for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to enforce any such Enforceable Judgment; or (i)
any Enforceable Judgment described in the proviso contained in the definition of
the term “Enforceable Judgment” shall be rendered against any Borrower;
(w)    any order, judgment, or decree shall be entered against any Loan Party,
AXE, Anixter, or any Subsidiary of Anixter with assets in excess of $35,000,000
decreeing its involuntary dissolution or split-up and such order shall remain
undischarged and unstayed for a period in excess of thirty (30) days, or any
Loan Party, AXE, Anixter, or any Subsidiary of Anixter with assets in excess of
$35,000,000 shall otherwise dissolve or cease to exist, in each case except as
expressly permitted pursuant to Section 6.3(a) or 6.3(b);
(x)    (y) any one or more Termination Events occur which could reasonably be
expected to subject Anixter or an ERISA Affiliate to a liability to pay more
than $75,000,000 in the aggregate, or (z) the plan administrator of any Plan
applies under Section 412(c) of the IRC for a waiver of the minimum funding
standards of Section 412(a) of the IRC and the substantial business hardship
upon which the application for the waiver is based could reasonably be expected
to subject either Anixter or any ERISA Affiliate to a liability of more than
$75,000,000 in the aggregate;
(aa)    (bb) a Change in Control shall occur, (i) Anixter shall cease to own
directly or indirectly all of the capital stock of each other Borrower (other
than director’s qualifying shares); (i) except as permitted in Section 6.5(a),
Anixter shall cease to own directly or indirectly at least 51% of the
outstanding stock of each class of the capital stock of each Subsidiary of
Anixter; or (i) AXE shall cease to own at least 51% of the outstanding stock of
each class of the capital stock of Anixter;
(cc)    any breach or other violation by any holder of the Revolving
Subordinated Note of the subordination or enforcement restrictions applicable
thereto shall occur;
(dd)    the guaranty provisions of the Guaranty and Security Agreement or any
other guarantee of the Obligations shall fail to remain in full force or effect
or any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the guaranty provisions of the Guaranty and Security


71



--------------------------------------------------------------------------------





Agreement or any other guarantee of the Obligations, or any Guarantor shall fail
to comply with the guaranty provisions of the Guaranty and Security Agreement or
any other guarantee of the Obligations to which it is a party, or any Guarantor
shall deny that it has any further liability under the guaranty provisions of
the Guaranty and Security Agreement or any other guaranty of the Obligations to
which it is a party, or shall give notice to such effect;
(ee)    except as permitted by the terms of this Agreement, any Collateral
Document, or the Intercreditor Agreement, (ff) any Collateral Document shall for
any reason fail to create a valid security interest in any Collateral with a
value of $1,000,000 or greater in the aggregate purported to be covered thereby,
or (gg) any Lien securing any Obligation shall cease to be a perfected,
first-priority Lien;
(hh)    any Collateral Document shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;
(ii)    any material provision of any Loan Document or any Receivables Facility
Transaction Document for any reason ceases to be valid, binding and enforceable
in accordance with its terms (or any Person party thereto shall challenge the
enforceability of any Loan Document or any Receivables Facility Transaction
Document or shall assert in writing, or engage in any action or inaction that
evidences its assertion, that any provision of any of the Loan Documents or any
of the Receivables Facility Transaction Documents has ceased to be or otherwise
is not valid, binding and enforceable in accordance with its terms);
(jj)    (kk) the Indebtedness evidenced by the 5.625% Senior Notes due 2019
issued under the 2012 Notes Indenture is not repaid in full or refinanced or
replaced on terms mutually satisfactory to Anixter and Administrative Agent
(including, as to any Indebtedness refinancing or replacing such notes, such
Indebtedness having a maturity date not earlier than ninety (90) days after the
Maturity Date) by January 31, 2019, which is the date that is ninety (90) days
before the stated maturity date of such notes as of the ClosingAmendment No. 3
Effective Date; (i) the Indebtedness evidenced by the 5.125% Senior Notes due
2021 issued under the 2012 Notes Indenture is not repaid in full or refinanced
or replaced on terms mutually satisfactory to Anixter and Administrative Agent
(including, as to any Indebtedness refinancing or replacing such notes, such
Indebtedness having a maturity date not earlier than ninety (90) days after the
Maturity Date) by July 1, 2021, which is the date that is ninety (90) days
before the stated maturity date of such notes as of the Amendment No. 3
Effective Date; and (i) the Indebtedness evidenced by the 5.50% Senior Notes due
2023 issued under the 2015 Notes Indenture is not repaid in full or refinanced
or replaced on terms mutually satisfactory to Anixter and Administrative Agent
(including, as to any Indebtedness refinancing or replacing such notes, such
Indebtedness having a maturity date not earlier than ninety (90) days after the
Maturity Date) by December 1, 2022, which is the date that is ninety (90) days
before the stated maturity date of such notes as of the Amendment No. 3
Effective Date; or
(ll)    at any time that any Indebtedness under the 2012 Notes Indenture remains
outstanding, any requirement arises under the 2012 Notes Indenture to grant
liens upon any Collateral to secure any Indebtedness issued under the 2012 Notes
Indenture.
9.    RIGHTS AND REMEDIES    .
9.1    Rights and Remedies    . Upon the occurrence and during the continuation
of an Event of Default, Administrative Agent may, and, at the instruction of the
Required Lenders, shall (in each case under clauses (a) or (b) by written notice
to Borrowers), in addition to any other rights or remedies provided for
hereunder or under any other Loan Document or by applicable law, do any one or
more of the following:


72



--------------------------------------------------------------------------------





(a)    (b) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower, and (c) direct Borrowers to provide (and
Borrowers agree that upon receipt of such notice Borrowers will provide) Letter
of Credit Collateralization to Administrative Agent to be held as security for
Borrowers’ reimbursement obligations for drawings that may subsequently occur
under issued and outstanding Letters of Credit;
(d)    declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (e) any obligation of any Revolving
Lender to make Revolving Loans, (f) the obligation of the Swing Lender to make
Swing Loans, and (g) the obligation of Issuing Bank to issue Letters of Credit;
and
(h)    exercise all other rights and remedies available to Administrative Agent
or the Lenders under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in clauses (h) or (i) of Section 8, in addition to the
remedies set forth above, without any notice to Borrowers or any other Person or
any act by the Lender Group, the Commitments shall automatically terminate and
the Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Administrative
Agent to be held as security for Borrowers’ reimbursement obligations in respect
of drawings that may subsequently occur under issued and outstanding Letters of
Credit and (2) Bank Product Collateralization to be held as security for
Borrowers’ or their Subsidiaries’ obligations in respect of outstanding Bank
Products), without presentment, demand, protest, or notice or other requirements
of any kind, all of which are expressly waived by Borrowers.
9.2    Remedies Cumulative    . The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
10.    WAIVERS; INDEMNIFICATION    .
10.1    Demand; Protest; etc    . Each Borrower waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise,


73



--------------------------------------------------------------------------------





settlement, extension, or renewal of documents, instruments, chattel paper, and
guarantees at any time held by the Lender Group on which any Borrower may in any
way be liable.
10.2    The Lender Group’s Liability for Collateral    . Each Borrower hereby
agrees that: (a) so long as Administrative Agent complies with its obligations,
if any, under the Code, the Lender Group shall not in any way or manner be
liable or responsible for: (i) the safekeeping of the Collateral, (i) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(i) any diminution in the value thereof, or (i) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (a) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrowers.
10.3    Indemnification    . Each Borrower shall pay, indemnify, defend, and
hold Administrative Agent-Related Persons, the Lender-Related Persons, the
Issuing Bank, and each Participant (each, an “Indemnified Person”) harmless (to
the fullest extent permitted by law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that Borrowers shall not be liable for costs and expenses
(including attorneys’ fees) of any Lender (other than Wells Fargo) incurred in
advising, structuring, drafting, reviewing, administering or syndicating the
Loan Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of the Loan Parties’ and their Subsidiaries’ compliance with the
terms of the Loan Documents (provided, that the indemnification in this clause
(a) shall not extend to (i) disputes solely between or among the Lenders that do
not involve any acts or omissions of any Loan Party, or (i) disputes solely
between or among the Lenders and their respective Affiliates that do not involve
any acts or omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Administrative Agent (but not
the Lenders, unless the dispute involves an act or omission of a Loan Party)
relative to disputes between or among Administrative Agent, in its capacity as
such, on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, or (i) any Taxes or any costs attributable to
Taxes, which shall be governed by Section 16, other than Taxes which relate to
primarily non-Tax claims), (a) with respect to any actual or prospective
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, the making of any Loans or issuance of any Letters of Credit
hereunder, or the use of the proceeds of the Loans or the Letters of Credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (a) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Borrower or any of its Subsidiaries or any
Environmental Liabilities or remedial actionsRemedial Actions under or in
respect of Environmental Laws related in any way to any such assets or
properties of any Borrower or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or


74



--------------------------------------------------------------------------------





its officers, directors, employees, attorneys, or agents. This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.
11.    NOTICES    .
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Borrower or Administrative Agent, as the case may be, they shall
be sent to the respective address set forth below:


75



--------------------------------------------------------------------------------





If to any Borrower:
Anixter Inc.
2301 Patriot Boulevard
Glenview, Illinois 60026
Attn: David JohnsonKevin Burns 
Fax No.: (224) 521‑8990      
 
 
with copies to:
Schiff Hardin LLP
233 South Wacker Drive, Suite 6600
Chicago, Illinois 60606-6473
Attn: Kevin C. Knohl
Fax No.: (312) 258-5600
 
 
If to Administrative Agent:
Wells Fargo Bank, National Association
10 South Wacker Drive, 1326th Floor
MAC N8405-131261 
Chicago, Illinois 60606
Attn: Loan Portfolio Manager (Anixter)
Fax No.: (312) 332-0424
 
 
with copies to:
McGuireWoods LLP
77 West Wacker Drive, Suite 4100
Chicago, Illinois 60601
Attn: Philip J. Perzek
Fax No.: (312) 698-4555

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).
12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.    
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE


76



--------------------------------------------------------------------------------





PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS, CONTROVERSIES OR
DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE
ADMINISTRATIVE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(d)    EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF COOK AND THE STATE OF ILLINOIS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO


77



--------------------------------------------------------------------------------





BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(e)    NO CLAIM MAY BE MADE (f) BY ANY LOAN PARTY AGAINST ADMINISTRATIVE AGENT,
THE SWING LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF
THEM, OR (g) BY ANY MEMBER OF THE LENDER GROUP AGAINST ANY LOAN PARTY OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM, IN EACH CASE FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM
FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVES, RELEASES, AND
AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND
WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
(h)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (c) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:
(i)    WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.
(ii)    THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (i) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (j) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (k) APPOINTMENT OF A RECEIVER, AND (l) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS


78



--------------------------------------------------------------------------------





AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE
RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) THROUGH (D) AND ANY SUCH EXERCISE
OR OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A
REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER
MATTER.
(i)    UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.
(ii)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.
(iii)    THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.
(iv)    THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF


79



--------------------------------------------------------------------------------





CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH CALIFORNIA
SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO ENTER
EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.
(v)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.
13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS    .
13.1    Assignments and Participations    .
(a)    (b) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees (each, an “Assignee”), with the prior written consent
(such consent not be unreasonably withheld or delayed) of:
(A)    Borrowers; provided, that no consent of Borrowers shall be required (1)
if an Event of Default has occurred and is continuing, or (2) in connection with
an assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender; provided further, that Borrowers shall be deemed to have
consented to a proposed assignment unless they object thereto by written notice
to Administrative Agent within 10 Business Days after having received notice
thereof; and
(B)    Administrative Agent, Swing Lender, and Issuing Bank.


80



--------------------------------------------------------------------------------





(ii)    Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made to a natural person,
(B)    no assignment may be made to a Loan Party, an Affiliate of a Loan Party,
or any Sponsor Affiliated Entity,
(C)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Administrative Agent) shall be in a
minimum amount (unless waived by Administrative Agent) of $5,000,000 (except
such minimum amount shall not apply to (I) an assignment or delegation by any
Lender to any other Lender, an Affiliate of any Lender, or a Related Fund of
such Lender or (II) a group of new Lenders, each of which is an Affiliate of
each other or a Related Fund of such new Lender to the extent that the aggregate
amount to be assigned to all such new Lenders is at least $5,000,000),
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
(E)    the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Acceptance; provided, that Borrowers and
Administrative Agent may continue to deal solely and directly with the assigning
Lender in connection with the interest so assigned to an Assignee until written
notice of such assignment, together with payment instructions, addresses, and
related information with respect to the Assignee, have been given to Borrowers
and Administrative Agent by such Lender and the Assignee,
(F)    unless waived by Administrative Agent, the assigning Lender or Assignee
has paid to Administrative Agent, for Administrative Agent’s separate account, a
processing fee in the amount of $5,000,
(G)    the assignee, if it is not a Lender, shall deliver to Administrative
Agent an Administrative Questionnaire in a form approved by Administrative Agent
(the “Administrative Questionnaire”), and
(H)    each assignment must be accompanied by an assignment of a proportionate
part of all of the assigning Lender’s rights and obligations under the
Receivables Facility Credit Agreement (including a


81



--------------------------------------------------------------------------------





proportionate part of the Receivables Facility Secured Obligations owed to such
assigning Lender and a proportionate part of such assigning Lender’s
“Commitment” under and as defined in the Receivables Facility Credit Agreement).
(c)    From and after the date that Administrative Agent receives the executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall be a “Lender” and shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3) and be
released from any future obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto); provided,
that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 15 and Section 17.9(a).
(d)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Administrative
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement, (v)
such Assignee appoints and authorizes Administrative Agent to take such actions
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to Administrative Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
(e)    Immediately upon Administrative Agent’s receipt of the required
processing fee, if applicable, and delivery of notice to the assigning Lender
pursuant to Section 13.1(b), this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom. The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto.


82



--------------------------------------------------------------------------------





(f)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Administrative Agent, and the Lenders shall continue to deal solely and directly
with the Originating Lender in connection with the Originating Lender’s rights
and obligations under this Agreement and the other Loan Documents, (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has the right to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, except to the extent
such amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party, an
Affiliate of a Loan Party, or any Sponsor Affiliated Entity, and (vii) all
amounts payable by Borrowers hereunder shall be determined as if such Lender had
not sold such participation, except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Administrative Agent,
Borrowers, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.
(g)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Borrower and its Subsidiaries and
their respective businesses.
(h)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S.


83



--------------------------------------------------------------------------------





Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
(i)    Administrative Agent (as a non-fiduciary agent on behalf of Borrowers)
shall maintain, or cause to be maintained, a register (the “Register”) on which
it enters the name and address of each Lender as the registered owner of the
Revolving Loans and/or Obligations (and the principal amount thereof and stated
interest thereon) held by such Lender (each, a “Registered Loan”). Other than in
connection with an assignment by a Lender of all or any portion of its portion
of the Revolving Loans and/or Obligations to an Affiliate of such Lender or a
Related Fund of such Lender (i) a Registered Loan (and the registered note, if
any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and (ii) any assignment or sale of all or part
of such Registered Loan (and the registered note, if any, evidencing the same)
may be effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Revolving Loans and/or Obligations to an
Affiliate of such Lender or a Related Fund of such Lender, and which assignment
is not recorded in the Register, the assigning Lender, on behalf of Borrowers,
shall maintain a register comparable to the Register.
(j)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.
(k)    Administrative Agent shall make a copy of the Register (and each Lender
shall make a copy of its Participant Register in the extent it has one)
available for review by Borrowers from time to time as Borrowers may reasonably
request.
13.2    Successors    . This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its


84



--------------------------------------------------------------------------------





Obligations. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 13.1 and,
except as expressly required pursuant to Section 13.1, no consent or approval by
any Borrower is required in connection with any such assignment.
14.    AMENDMENTS; WAIVERS    .
14.1    Amendments and Waivers    .
(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Administrative Agent at the written request of the
Required Lenders) and the Loan Parties that are party thereto and then any such
waiver or consent shall be effective, but only in the specific instance and for
the specific purpose for which given; provided, that no such waiver, amendment,
or consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:
(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section
2.4(c)(i);
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document or amend, modify, or eliminate the
definition of “Maturity Date”;
(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii));
(iv)    amend, modify, or eliminate this Section 14.1 or any provision of this
Agreement providing for consent or other action by all Lenders;
(v)    amend, modify, or eliminate Section 3.1 or 3.2;
(vi)    amend, modify, or eliminate Section 15.11;
(vii)    other than as permitted by Section 15.11, release Administrative
Agent’s Lien in and to any of the Collateral;


85



--------------------------------------------------------------------------------





(viii)    amend, modify, or eliminate the definitions of “Required Lenders” or
“Pro Rata Share”;
(ix)    contractually subordinate any of Administrative Agent’s Liens (other
than to provide, with respect to any Lien that has priority over Administrative
Agent’s Liens pursuant to any applicable law, an acknowledgment or other similar
ministerial confirmation of the priority of such Lien relative to Administrative
Agent’s Liens);
(x)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents; or
(xi)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
(ii), or (iii) or Section 2.4(e) or (f).
(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate:
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Administrative Agent and Borrowers (and shall not
require the written consent of any of the Lenders); or
(ii)    any provision of Section 15 pertaining to Administrative Agent, or any
other rights or duties of Administrative Agent under this Agreement or the other
Loan Documents, without the written consent of Administrative Agent, Borrowers,
and the Required Lenders.
(c)    No amendment, waiver, modification, elimination, or consent shall,
without written consent of Administrative Agent, Borrowers, and each Lender
(other than any Defaulting Lender), do any of the following: (d) amend, modify,
or eliminate the definition of “Borrowing Base” or any of the defined terms
(including, without limitation, the definition of “Eligible Inventory”) that are
used in such definition, to the extent that any such change results in more
credit being made available to Borrowers based upon the Borrowing Base, but not
otherwise; (e) amend, modify, or eliminate the definition of “Maximum Revolver
Amount”; or (f) change Section 2.1(c).
(g)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or eliminate clause (t) of Section 8 without the written consent of
Administrative Agent, Borrowers, and each Lender (other than any Defaulting
Lender).
(h)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Administrative Agent, Borrowers, and the Required Lenders.


86



--------------------------------------------------------------------------------





(i)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Administrative Agent, Borrowers, and the Required Lenders.
(j)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and (ii)
any amendment, waiver, modification, elimination, or consent of or with respect
to any provision of this Agreement or any other Loan Document may be entered
into without the consent of, or over the objection of, any Defaulting Lender
other than any of the matters governed by Section 14.1(a)(i) through (iii) that
affect such Lender.
14.2    Replacement of Certain Lenders    .
(a)    If (i) any action to be taken by the Lender Group or Administrative Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrowers or Administrative Agent, upon at least 5
Business Days prior irrevocable notice, may permanently replace any Lender that
failed to give its consent, authorization, or agreement (a “Non-Consenting
Lender”) or any Lender that made a claim for compensation (a “Tax Lender”) with
one or more Replacement Lenders, and the Non-Consenting Lender or Tax Lender, as
applicable, shall have no right to refuse to be replaced hereunder. Such notice
to replace the Non-Consenting Lender or Tax Lender, as applicable, shall specify
an effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, and (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit), and (iii) Funding Losses. If the
Non-Consenting Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Administrative Agent may, but shall not be required
to, execute and deliver such Assignment and Acceptance in the name or and on
behalf of the Non-Consenting Lender or Tax Lender, as applicable, and
irrespective of whether Administrative Agent executes and delivers such
Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and


87



--------------------------------------------------------------------------------





under the other Loan Documents, the Non-Consenting Lender or Tax Lender, as
applicable, shall remain obligated to make the Non-Consenting Lender’s or Tax
Lender’s, as applicable, Pro Rata Share of Revolving Loans and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of participations in such Letters of Credit.
14.3    No Waivers; Cumulative Remedies    . No failure by Administrative Agent
or any Lender to exercise any right, remedy, or option under this Agreement or
any other Loan Document, or delay by Administrative Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by
Administrative Agent or any Lender will be effective unless it is in writing,
and then only to the extent specifically stated. No waiver by Administrative
Agent or any Lender on any occasion shall affect or diminish Administrative
Agent’s and each Lender’s rights thereafter to require strict performance by
Borrowers of any provision of this Agreement. Administrative Agent’s and each
Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Administrative
Agent or any Lender may have.
15.    AGENT; THE LENDER GROUP    .
15.1    Appointment and Authorization of Administrative Agent    . Each Lender
hereby designates and appoints Wells Fargo as its agent under this Agreement and
the other Loan Documents and each Lender hereby irrevocably authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) Administrative Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Administrative Agent by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Administrative Agent agrees to act as agent for and on behalf of the Lenders
(and the Bank Product Providers) on the conditions contained in this Section 15.
Any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document notwithstanding, Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein or in the
other Loan Documents, nor shall Administrative Agent have or be deemed to have
any fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Administrative Agent. Without limiting the generality of
the foregoing, the use of the term “agent” in this Agreement or the other Loan
Documents with reference to Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Administrative Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral. Except as expressly otherwise provided in this Agreement,
Administrative Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Administrative Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan


88



--------------------------------------------------------------------------------





Documents that provides rights or powers to Administrative Agent, Lenders agree
that Administrative Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
or to take any other action with respect to any Collateral or Loan Documents
which may be necessary to perfect, and maintain perfected, the security
interests and Liens upon Collateral pursuant to the Loan Documents, (c) make
Revolving Loans, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute payments and proceeds
of the Collateral as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Administrative Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to any Borrower or its
Subsidiaries, the Obligations, the Collateral, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Administrative Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.
15.2    Delegation of Duties    . Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Administrative Agent shall not
be responsible for the negligence or misconduct of any agent or attorney in fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.
15.3    Liability of Administrative Agent    . None of Administrative
Agent-Related Persons shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct), or (b) be responsible in any manner to any of
the Lenders (or Bank Product Providers) for any recital, statement,
representation or warranty made by any Borrower or any of its Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Administrative Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of any Borrower or its Subsidiaries. No
Agent-Related Person shall have any liability to any Lender, and Loan Party or
any of their respective Affiliates if any request for a Loan, Letter of Credit
or other extension of credit was not authorized by the applicable Borrower.
Administrative Agent shall not be required to take any action that, in its
opinion or in the opinion


89



--------------------------------------------------------------------------------





of its counsel, may expose it to liability or that is contrary to any Loan
Document or applicable law or regulation.
15.4    Reliance by Administrative Agent    . Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
telefacsimile or other electronic method of transmission, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrowers or counsel to any Lender), independent accountants and other
experts selected by Administrative Agent. Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless Administrative Agent shall first receive such advice
or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Administrative Agent shall act, or refrain from
acting, as it deems advisable. If Administrative Agent so requests, it shall
first be indemnified to its reasonable satisfaction by the Lenders (and, if it
so elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders (and Bank Product Providers).
15.5    Notice of Default or Event of Default    . Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default, except with respect to defaults in the payment of principal,
interest, fees, and expenses required to be paid to Administrative Agent for the
account of the Lenders and, except with respect to Events of Default of which
Administrative Agent has actual knowledge, unless Administrative Agent shall
have received written notice from a Lender or Borrowers referring to this
Agreement, describing such Default or Event of Default, and stating that such
notice is a “notice of default.” Administrative Agent promptly will notify the
Lenders of its receipt of any such notice or of any Event of Default of which
Administrative Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Administrative Agent of such Event of Default. Each Lender shall be
solely responsible for giving any notices to its Participants, if any. Subject
to Section 15.4, Administrative Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, that unless and until Administrative Agent
has received any such request, Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable.
15.6    Credit Decision    . Each Lender (and Bank Product Provider)
acknowledges that none of Administrative Agent-Related Persons has made any
representation or warranty to it, and that no act by Administrative Agent
hereinafter taken, including any review of the affairs of any Borrower and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Administrative Agent-Related Person to any Lender (or Bank
Product Provider). Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to
Administrative Agent that it has, independently and without reliance upon any
Administrative Agent-Related Person and


90



--------------------------------------------------------------------------------





based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Administrative Agent-Related Person and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower or
any other Person party to a Loan Document. Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Administrative Agent, Administrative Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Borrower or any other
Person party to a Loan Document that may come into the possession of any of
Administrative Agent-Related Persons. Each Lender acknowledges (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that Administrative Agent does not have any duty or responsibility,
either initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to any Borrower, its
Affiliates or any of their respective business, legal, financial or other
affairs, and irrespective of whether such information came into Administrative
Agent’s or its Affiliates’ or representatives’ possession before or after the
date on which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
15.7    Costs and Expenses; Indemnification    . Administrative Agent may incur
and pay Lender Group Expenses to the extent Administrative Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys’ fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrowers are obligated to reimburse Administrative Agent or Lenders for such
expenses pursuant to this Agreement or otherwise. Administrative Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Administrative Agent to reimburse
Administrative Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers). In the event
Administrative Agent is not reimbursed for such costs and expenses by Borrowers
or their Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Administrative Agent such Lender’s ratable share thereof.
Whether or not the transactions contemplated hereby are consummated, each of the
Lenders, on a ratable basis, shall indemnify and defend Administrative
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrowers
and without limiting the obligation of Borrowers to do so) from and against any
and all Indemnified Liabilities; provided, that no Lender shall be liable for
the payment to any Administrative Agent-Related Person of any portion of such


91



--------------------------------------------------------------------------------





Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make a Revolving Loan or other extension of
credit hereunder. Without limitation of the foregoing, each Lender shall
reimburse Administrative Agent upon demand for such Lender’s ratable share of
any costs or out of pocket expenses (including attorneys, accountants, advisors,
and consultants fees and expenses) incurred by Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Administrative Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section 15.7 shall survive the payment of all
Obligations hereunder and the resignation or replacement of Administrative
Agent.
15.8    Administrative Agent in Individual Capacity    . Wells Fargo and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in, and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though Wells Fargo
were not Administrative Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding a
Borrower or its Affiliates or any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of such Borrower or such
other Person and that prohibit the disclosure of such information to the Lenders
(or Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Administrative Agent will use its
reasonable best efforts to obtain), Administrative Agent shall not be under any
obligation to provide such information to them. The terms “Lender” and “Lenders”
include Wells Fargo in its individual capacity.
15.9    Successor Administrative Agent    . Administrative Agent may resign as
Administrative Agent upon 30 days (10 days if an Event of Default has occurred
and is continuing) prior written notice to the Lenders (unless such notice is
waived by the Required Lenders) and Borrowers (unless such notice is waived by
Borrowers) and without any notice to the Bank Product Providers. If
Administrative Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrowers (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Administrative Agent for the Lenders (and
the Bank Product Providers). If, at the time that Administrative Agent’s
resignation is effective, it is acting as Issuing Bank or the Swing Lender, such
resignation shall also operate to effectuate its resignation as Issuing Bank or
the Swing Lender, as applicable, and it shall automatically be relieved of any
further obligation to issue Letters of Credit, or to make Swing Loans. If no
successor Administrative Agent is appointed prior to the effective date of the
resignation of Administrative Agent, Administrative Agent may appoint, after
consulting with the Lenders and Borrowers, a successor Administrative Agent. If
Administrative Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Administrative Agent with a successor
Administrative


92



--------------------------------------------------------------------------------





Agent from among the Lenders with (so long as no Event of Default has occurred
and is continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Administrative Agent hereunder, such successor
Administrative Agent shall succeed to all the rights, powers, and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor Administrative Agent and the retiring Administrative Agent’s
appointment, powers, and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 15 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor Administrative Agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of Administrative Agent
hereunder until such time, if any, as the Lenders appoint a successor
Administrative Agent as provided for above.
15.10    Lender in Individual Capacity    . Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers). The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding a Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
such Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
15.11    Collateral Matters    .
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Administrative Agent to release any Lien (b) on any Collateral upon the
termination of the Commitments and payment and satisfaction in full by Borrowers
of all of the Obligations, (c) on any Collateral constituting property being
sold or disposed of if a release is required or desirable in connection
therewith and if Borrowers certify to Administrative Agent that the sale or
disposition is permitted under Section 6.5 (and Administrative Agent may rely
conclusively on any such certificate, without further inquiry), (d) on any
Collateral constituting property in which none of Borrowers and their
Subsidiaries owned any interest at the time Administrative Agent’s Lien was
granted nor at any time thereafter, (e) on any Collateral constituting property
leased or licensed to a Borrower or its Subsidiaries under a lease or license
that has expired or is terminated in a transaction permitted under this
Agreement, (f) on any Collateral in connection with a credit bid or purchase
authorized under this Section 15.11, (g) in Administrative Agent’s discretion,
in addition to any Collateral released as authorized under


93



--------------------------------------------------------------------------------





clauses (i) through (v) above and clause (vii) below, on any other Collateral
valued in the aggregate not in excess of $5,000,000 during any calendar year (it
being agreed that Administrative Agent may rely conclusively on one or more
certificates of Borrowers as to the value of any Collateral to be so released,
without further inquiry), or (h) in Administrative Agent’s discretion, in
addition to any Collateral released as authorized under clauses (i) through (vi)
above, on any other Collateral valued in the aggregate not in excess of
$10,000,000 during any calendar year, so long as before and after giving effect
to any such release authorized under this clause (vii) the Borrowing Base
exceeds the Maximum Revolver Amount (it being agreed that Administrative Agent
may rely conclusively on one or more Borrowing Base Certificates and other
certificates of Borrowers as to the amount of the Borrowing Base and/or the
value of any Collateral to be so released, as applicable, without further
inquiry). The Loan Parties and the Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Administrative Agent, based upon the instruction of the
Required Lenders, to (A) consent to the sale of, credit bid, or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Bankruptcy
Code, including Section 363 of the Bankruptcy Code, (B) credit bid or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (C) credit bid or purchase (either directly or indirectly through one
or more entities) all or any portion of the Collateral at any other sale or
foreclosure conducted or consented to by Administrative Agent in accordance with
applicable law in any judicial action or proceeding or by the exercise of any
legal or equitable remedy. In connection with any such credit bid or purchase,
(i) the Obligations owed to the Lenders and the Bank Product Providers shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not impair or unduly delay
the ability of Administrative Agent to credit bid or purchase at such sale or
other disposition of the Collateral and, if such contingent or unliquidated
claims cannot be estimated without impairing or unduly delaying the ability of
Administrative Agent to credit bid at such sale or other disposition, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the Collateral that is the subject of such credit bid or purchase) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of the any entities that are used to consummate such
credit bid or purchase), and (ii) Administrative Agent, based upon the
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such credit bid or purchase and in connection therewith Administrative Agent may
reduce the Obligations owed to the Lenders and the Bank Product Providers
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration; provided, that Bank Product Obligations not
entitled to the application set forth in Section 2.4(b)(iii)(J) shall not be
entitled to be, and shall not be, credit bid, or used in the calculation of the
ratable interest of the Lenders and Bank Product Providers in the Obligations
which are credit bid. Except as provided above, Administrative Agent will not
execute and deliver a release of any Lien on any Collateral without the prior
written authorization of (y) if the release is of all or substantially all of
the Collateral, all of the Lenders (without requiring the authorization of the
Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers). Upon request by
Administrative Agent or Borrowers at any time, the Lenders will (and if so
requested, the Bank Product Providers will) confirm in writing Administrative
Agent’s authority to release any such Liens on particular types or items


94



--------------------------------------------------------------------------------





of Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Administrative
Agent shall not be required to execute any document or take any action necessary
to evidence such release on terms that, in Administrative Agent’s opinion, could
expose Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers in respect of) any and all
interests retained by any Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize)
Administrative Agent, at its option and in its sole discretion, to subordinate
any Lien granted to or held by Administrative Agent under any Loan Document to
the holder of any Lien permitted by this Agreement on such property if such
permitted Lien secures purchase money Indebtedness permitted by this Agreement.
(i)    Administrative Agent shall have no obligation whatsoever to any of the
Lenders (or the Bank Product Providers) (i) to verify or assure that the
Collateral exists or is owned by Borrowers or their Subsidiaries or is cared
for, protected, or insured or has been encumbered, (ii) to verify or assure that
Administrative Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, (iii) to verify or assure that any particular items of Collateral meet
the eligibility criteria applicable in respect thereof, (iv) to impose,
maintain, increase, reduce, implement, or eliminate any particular reserve
hereunder or to determine whether the amount of any reserve is appropriate or
not, or (v) to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Administrative Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Administrative Agent may act in any manner it
may deem appropriate, in its sole discretion given Administrative Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that
Administrative Agent shall have no other duty or liability whatsoever to any
Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise expressly provided herein.
15.12    Right of Setoff; Restrictions on Actions by Lenders; Sharing of
Payments    .
(a)    If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Lender or such Affiliate, to or for the
credit or the account of any Borrower or any other Loan Party against any and
all of the obligations of such Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
Affiliate, irrespective of whether or not such Lender such or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (b) all amounts so set off shall be paid over immediately to
Administrative Agent for further application in accordance with the provisions
of Section 2.3(g) and, pending such payment, shall be segregated by such
Defaulting Lender from its other


95



--------------------------------------------------------------------------------





funds and deemed held in trust for the benefit of Administrative Agent, each
Issuing Bank, and the Lenders, and (c) such Defaulting Lender shall provide
promptly to Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender under this Section 15.12(a) are in addition
to other rights and remedies (including other rights of setoff) that such Lender
may have. Each Lender agrees to notify the Borrower Representative and
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application under this Section 15.12(a).
(d)    Each of the Lenders agrees that it shall not, unless specifically
requested to do so in writing by Administrative Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
(e)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Administrative Agent pursuant to the terms of this
Agreement, or (ii) payments from Administrative Agent in excess of such Lender’s
Pro Rata Share of all such distributions by Administrative Agent, such Lender
promptly shall (A) turn the same over to Administrative Agent, in kind, and with
such endorsements as may be required to negotiate the same to Administrative
Agent, or in immediately available funds, as applicable, for the account of all
of the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
15.13    Agency for Perfection    . Administrative Agent hereby appoints each
other Lender (and each Bank Product Provider) as its agent (and each Lender
hereby accepts (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to accept) such appointment) for the purpose of
perfecting Administrative Agent’s Liens in assets which, in accordance with
Article 8 or Article 9, as applicable, of the Code can be perfected by
possession or control. Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify Administrative Agent thereof, and,
promptly upon Administrative Agent’s request therefor shall deliver possession
or control of such Collateral to Administrative Agent or in accordance with
Administrative Agent’s instructions.
15.14    Payments by Administrative Agent to the Lenders    . All payments to be
made by Administrative Agent to the Lenders (or Bank Product Providers) shall be
made by bank wire transfer of immediately available funds pursuant to such wire
transfer instructions as each party may designate for itself by written notice
to Administrative Agent. Concurrently with each such payment, Administrative
Agent shall


96



--------------------------------------------------------------------------------





identify whether such payment (or any portion thereof) represents principal,
premium, fees, or interest of the Obligations.
15.15    Concerning the Collateral and Related Loan Documents    . Each member
of the Lender Group authorizes and directs Administrative Agent to enter into
this Agreement and the other Loan Documents. Each member of the Lender Group
agrees (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to agree) that any action taken by Administrative Agent
in accordance with the terms of this Agreement or the other Loan Documents
relating to the Collateral and the exercise by Administrative Agent of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders (and
such Bank Product Provider).
15.16    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information    . By becoming a party to this Agreement, each
Lender:
(a)    is deemed to have requested that Administrative Agent furnish such
Lender, promptly after it becomes available, a copy of each field examination
report respecting any Borrower or its Subsidiaries (each, a “Report”) prepared
by or at the request of Administrative Agent, and Administrative Agent shall so
furnish each Lender with such Reports;
(b)    expressly agrees and acknowledges that Administrative Agent does not (i)
make any representation or warranty as to the accuracy of any Report, and (ii)
shall not be liable for any information contained in any Report;
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Administrative Agent or other party performing any
field examination will inspect only specific information regarding Borrowers and
their Subsidiaries and will rely significantly upon Borrowers’ and their
Subsidiaries’ books and records, as well as on representations of Borrowers’
personnel;
(d)    agrees to keep all Reports and other material, non-public information
regarding Borrowers and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9; and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Administrative Agent and any
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to Borrowers, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of Borrowers, and (ii) to pay and protect, and indemnify,
defend and hold Administrative Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, attorneys’ fees and costs)
incurred by Administrative Agent and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender other than in accordance with
Section 17.9.


97



--------------------------------------------------------------------------------





(f)    In addition to the foregoing, (x) any Lender may from time to time
request of Administrative Agent in writing that Administrative Agent provide to
such Lender a copy of any report or document provided by any Borrower or its
Subsidiaries to Administrative Agent that has not been contemporaneously
provided by such Borrower or such Subsidiary to such Lender, and, upon receipt
of such request, Administrative Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Administrative Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Borrower or its Subsidiaries, any Lender may, from time to time,
reasonably request Administrative Agent to exercise such right as specified in
such Lender’s notice to Administrative Agent, whereupon Administrative Agent
promptly shall request of Borrowers the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from such
Borrower or such Subsidiary, Administrative Agent promptly shall provide a copy
of same to such Lender, and (z) any time that Administrative Agent renders to
Borrowers a statement regarding the Loan Account, Administrative Agent shall
send a copy of such statement to each Lender.
15.17    Several Obligations; No Liability    . Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Administrative Agent in its capacity as such, and not by or in favor
of the Lenders, any and all obligations on the part of Administrative Agent (if
any) to make any credit available hereunder shall constitute the several (and
not joint) obligations of the respective Lenders on a ratable basis, according
to their respective Commitments, to make an amount of such credit not to exceed,
in principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender (or Bank Product Provider) to fulfill its obligations to
make credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.
15.18    Joint Lead Arrangers, Joint Book Runners, Co‑Syndication Agents, and
Co‑Documentation Agents    ‑‑Agent    ‑. Each of the Joint Lead Arrangers, Joint
Book Runners, Co‑Syndication Agents, and Co‑Documentation AgentsAgent, in such
capacity, shall not have any right, power, obligation, liability,
responsibility, or duty under this Agreement other than those applicable to it
in its capacity as a Lender, as Administrative Agent, as Swing Lender, or as
Issuing Bank. Without limiting the foregoing, each of the Joint Lead Arrangers,
Joint Book Runners, Co‑Syndication Agents, and Co‑Documentation AgentsAgent, in
such capacities, shall not have or be deemed to have any fiduciary relationship
with any Lender or any Loan Party. Each Lender, Administrative Agent, Swing
Lender, Issuing Bank, and each Loan Party acknowledges that it has not relied,
and will not rely, on the Joint Lead Arrangers, Joint Book Runners,
Co‑Syndication Agents, and Co‑Documentation AgentsAgent in deciding to enter
into this Agreement or in taking or not taking action hereunder. Each of the
Joint Lead Arrangers, Joint Book


98



--------------------------------------------------------------------------------





Runners, Co‑Syndication Agents, and Co‑Documentation AgentsAgent, in such
capacity, shall be entitled to resign at any time by giving notice to
Administrative Agent and Borrowers.
16.    WITHHOLDING TAXES    .
16.1    Payments.     All payments made by Borrowers hereunder or under any note
or other Loan Document will be made without setoff, counterclaim, or other
defense. In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Indemnified Taxes,
and in the event any deduction or withholding of Indemnified Taxes is required,
Borrowers shall comply with the next sentence of this Section 16.1. If any
Indemnified Taxes are so levied or imposed, Borrowers agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein. Borrowers will furnish to
Administrative Agent as promptly as possible after the date the payment of any
Indemnified Tax is due pursuant to applicable law, certified copies of tax
receipts evidencing such payment by Borrowers. Borrowers agree to pay any
present or future stamp, value added or documentary taxes or any other excise or
property taxes, charges, or similar levies that arise from any payment made
hereunder or from the execution, delivery, performance, recordation, or filing
of, or otherwise with respect to this Agreement or any other Loan Document.
16.2    Exemptions.    
(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Administrative Agent, to deliver to Administrative Agent (or, in the
case of a Participant, to the Lender granting the participation only) one of the
following before receiving its first payment under this Agreement:
(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not a (I) a “bank” as described in Section 881(c)(3)(a) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(b) of
the IRC), or (III) a controlled foreign corporation related to Borrowers within
the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or Form W-8IMY
(with proper attachments);
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is


99



--------------------------------------------------------------------------------





effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W‑8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or
(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
(b)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and
promptly notify Administrative Agent (or, in the case of a Participant, the
Lender granting the participation only) of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.
(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Administrative Agent, to deliver to Administrative
Agent (or, in the case of a Participant, to the Lender granting the
participation only) any such form or forms, as may be required under the laws of
such jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement, but only if such Lender or such Participant is legally able to
deliver such forms, or the providing of or delivery of such forms in the
Lender’s reasonable judgment would not subject such Lender to any material
unreimbursed cost or expense or materially prejudice the legal or commercial
position of such Lender (or its Affiliates); provided, that nothing in this
Section 16.2(c) shall require a Lender or Participant to disclose any
information that it deems to be confidential (including without limitation, its
tax returns). Each Lender and each Participant shall provide new forms (or
successor forms) upon the expiration or obsolescence of any previously delivered
forms and promptly notify Administrative Agent (or, in the case of a
Participant, the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Administrative Agent (or, in the case of a sale of a participation
interest, the Lender granting the participation only) of the percentage amount
in which it is no longer the beneficial owner of Obligations of Borrowers to
such Lender or Participant. To the extent of such percentage amount,
Administrative Agent will treat such Lender’s or such Participant’s
documentation provided pursuant to Section 16.2(a) or 16.2(c) as no longer
valid. With respect to such percentage amount, such Participant or Assignee may
provide new documentation, pursuant to Section 16.2(a) or 16.2(c), if
applicable. Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the


100



--------------------------------------------------------------------------------





Obligations so long as such Participant complies with the obligations set forth
in this Section 16 with respect thereto.
(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Administrative Agent (or, in the case
of a Participant, to the Lender granting the participation only) at the time or
times prescribed by law and at such time or times reasonably requested by
Administrative Agent (or, in the case of a Participant, the Lender granting the
participation) such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by Administrative Agent (or, in the case of a
Participant, the Lender granting the participation) as may be necessary for
Administrative Agent or Borrowers to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender's obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 16.2(e), “FATCA” shall include any
amendments made to FATCA after the Amendment No. 3 Effective Date.
16.3    Reductions.    
(a)    If a Lender or a Participant is subject an applicable withholding tax,
Administrative Agent (or, in the case of a Participant, the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
an amount equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to
Administrative Agent (or, in the case of a Participant, to the Lender granting
the participation), then Administrative Agent (or, in the case of a Participant,
the Lender granting the participation) may withhold from any payment to such
Lender or such Participant not providing such forms or other documentation an
amount equivalent to the applicable withholding tax.
(b)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Administrative Agent (or, in the case of
a Participant, the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Administrative Agent (or such Participant failed to
notify the Lender granting the participation) of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Administrative Agent
harmless (or, in the case of a Participant, such Participant shall indemnify and
hold the Lender granting the participation harmless) for all amounts paid,
directly or indirectly, by Administrative Agent (or, in the case of a
Participant, the Lender granting the participation), as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to Administrative Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Administrative Agent.


101



--------------------------------------------------------------------------------





16.4    Refunds.     If Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes for which
Borrowers have paid additional amounts pursuant to this Section 16, so long as
no Default or Event of Default has occurred and is continuing, it shall pay over
such refund to Borrowers (but only to the extent of payments made, or additional
amounts paid, by Borrowers under this Section 16 with respect to Indemnified
Taxes giving rise to such a refund), net of all out-of-pocket expenses of
Administrative Agent or such Lender and without interest (other than any
interest paid by the applicable Governmental Authority with respect to such a
refund); provided, that Borrowers, upon the request of Administrative Agent or
such Lender, agrees to repay the amount paid over to Borrowers (plus any
penalties, interest or other charges, imposed by the applicable Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Administrative Agent
hereunder as finally determined by a court of competent jurisdiction) to
Administrative Agent or such Lender in the event Administrative Agent or such
Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything in this Agreement to the contrary, this Section 16
shall not be construed to require Administrative Agent or any Lender to make
available its tax returns (or any other information which it deems confidential)
to Borrowers or any other Person or to require Administrative Agent or any
Lender to pay any amount to an indemnifying party pursuant to Section 16.4, the
payment of which would place Administrative Agent or such Lender (or their
Affiliates) in a less favorable net after-Tax position than such Person would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.
17.    GENERAL PROVISIONS    .
17.1    Effectiveness    . This Agreement shall be binding and deemed effective
when executed by each Borrower, Administrative Agent, and each Lender whose
signature is provided for on the signature pages hereof.
17.2    Section Headings    . Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.
17.3    Interpretation    . Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or any Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
17.4    Severability of Provisions    . Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
17.5    Bank Product Providers    . Each Bank Product Provider in its capacity
as such shall be deemed a third-party beneficiary hereof and of the provisions
of the other Loan Documents for purposes of any reference in a Loan Document to
the parties for whom Administrative Agent is acting. Administrative


102



--------------------------------------------------------------------------------





Agent hereby agrees to act as agent for such Bank Product Providers and, by
virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed Administrative Agent as
its agent and to have accepted the benefits of the Loan Documents. It is
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Administrative Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Administrative
Agent shall have the right, but shall have no obligation, to establish,
maintain, relax, or release reserves in respect of the Bank Product Obligations
and that if reserves are established there is no obligation on the part of
Administrative Agent to determine or insure whether the amount of any such
reserve is appropriate or not. In connection with any such distribution of
payments or proceeds of Collateral, Administrative Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Administrative Agent as to the amounts that
are due and owing to it and such written certification is received by
Administrative Agent a reasonable period of time prior to the making of such
distribution. Administrative Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products, but may rely upon the
written certification of the amount due and payable from the applicable Bank
Product Provider. In the absence of an updated certification, Administrative
Agent shall be entitled to assume that the amount due and payable to the
applicable Bank Product Provider is the amount last certified to Administrative
Agent by such Bank Product Provider as being due and payable (less any
distributions made to such Bank Product Provider on account thereof). Borrowers
may obtain Bank Products from any Bank Product Provider, although Borrowers are
not required to do so. Each Borrower acknowledges and agrees that no Bank
Product Provider has committed to provide any Bank Products and that the
providing of Bank Products by any Bank Product Provider is in the sole and
absolute discretion of such Bank Product Provider. Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, no provider or holder
of any Bank Product shall have any voting or approval rights hereunder (or be
deemed a Lender) solely by virtue of its status as the provider or holder of
such agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.
17.6    Debtor-Creditor Relationship    . The relationship between the Lenders
and Administrative Agent, on the one hand, and the Loan Parties, on the other
hand, is solely that of creditor and debtor. No member of the Lender Group has
(or shall be deemed to have) any fiduciary relationship or duty to any Loan
Party arising out of or in connection with the Loan Documents or the
transactions contemplated thereby, and there is no agency or joint venture
relationship between the members of the Lender Group, on the one hand, and the
Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.
17.7    Counterparts; Electronic Execution    . This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered,


103



--------------------------------------------------------------------------------





shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
17.8    Revival and Reinstatement of Obligations; Certain Waivers    . If any
member of the Lender Group or any Bank Product Provider repays, refunds,
restores, or returns in whole or in part, any payment or property (including any
proceeds of Collateral) previously paid or transferred to such member of the
Lender Group or such Bank Product Provider in full or partial satisfaction of
any Obligation or on account of any other obligation of any Loan Party under any
Loan Document or any Bank Product Agreement, because the payment, transfer, or
the incurrence of the obligation so satisfied is asserted or declared to be
void, voidable, or otherwise recoverable under any law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
transfers, preferences, or other voidable or recoverable obligations or
transfers (each, a “Voidable Transfer”), or because such member of the Lender
Group or Bank Product Provider elects to do so on the reasonable advice of its
counsel in connection with a claim that the payment, transfer, or incurrence is
or may be a Voidable Transfer, then, as to any such Voidable Transfer, or the
amount thereof that such member of the Lender Group or Bank Product Provider
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys’ fees of such member of the Lender Group or Bank Product Provider
related thereto, (i) the liability of the Loan Parties with respect to the
amount or property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist and (ii)
Administrative Agent’s Liens securing such liability shall be effective,
revived, and remain in full force and effect, in each case, as fully as if such
Voidable Transfer had never been made. If, prior to any of the foregoing, (A)
Administrative Agent’s Liens shall have been released or terminated or (B) any
provision of this Agreement shall have been terminated or cancelled,
Administrative Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.
17.9    Confidentiality    .
(a)    Administrative Agent and Lenders each individually (and not jointly or
jointly and severally) agree that they shall maintain the confidentiality of the
Confidential Information (as defined below) and shall not disclose the
Confidential Information to Persons who are not parties to this Agreement,
except: (b) to attorneys for and other advisors, accountants, auditors, and
consultants to any member of the Lender Group and to employees, directors and
officers of any member of the Lender Group (the Persons in this clause (i),
“Lender Group Representatives”) on a “need to know” basis in connection with
this Agreement and the transactions contemplated hereby and on a confidential
basis, (c) to Subsidiaries and Affiliates of any member of the Lender Group
(including the Bank Product Providers), provided that any such Subsidiary or
Affiliate shall have agreed to receive such information hereunder subject to the
terms of this Section 17.9,


104



--------------------------------------------------------------------------------





(d) as may be required by regulatory authorities so long as such authorities are
informed of the confidential nature of such information, (e) as may be required
by statute, decision, or judicial or administrative order, rule, or regulation;
provided that (x) prior to any disclosure under this clause (iv), the disclosing
party agrees to provide Borrowers with prior notice thereof, to the extent that
it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior notice to Borrowers pursuant to the terms of the
applicable statute, decision, or judicial or administrative order, rule, or
regulation and (y) any disclosure under this clause (iv) shall be limited to the
portion of the Confidential Information as may be required by such statute,
decision, or judicial or administrative order, rule, or regulation, (f) as may
be agreed to in advance in writing by Borrowers, (g) as requested or required by
any Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrowers with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrowers
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (h) as to any such information
that is or becomes generally available to the public (other than as a result of
prohibited disclosure by Administrative Agent or the Lenders or the Lender Group
Representatives), (i) in connection with any assignment, participation or pledge
of any Lender’s interest under this Agreement, provided that prior to receipt of
Confidential Information any such assignee, participant, or pledgee shall have
agreed in writing to receive such Confidential Information either subject to the
terms of this Section 17.9 or pursuant to confidentiality requirements
substantially similar to those contained in this Section 17.9 (and such Person
may disclose such Confidential Information to Persons employed or engaged by
them as described in clause (i) above), (j) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Administrative
Agent, any Lender, any of their respective Affiliates, or their respective
counsel) under this clause (ix) with respect to litigation involving any Person
(other than any Borrower, Administrative Agent, any Lender, any of their
respective Affiliates, or their respective counsel), the disclosing party agrees
to provide Borrowers with prior written notice thereof, and (k) in connection
with, and to the extent reasonably necessary for, the exercise of any secured
creditor remedy under this Agreement or under any other Loan Document. As used
in this Section 17.9(a), “Confidential Information” means all information
received from AXE or any Subsidiary of AXE relating to AXE or any Subsidiary of
AXE or its business, other than any such information that is available to
Administrative Agent, the Issuing Bank, or any Lender on a non-confidential
basis prior to disclosure by AXE or any Subsidiary of AXE and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry.
(l)    Anything in this Agreement to the contrary notwithstanding,
Administrative Agent may disclose information concerning the terms and
conditions of this Agreement and the other Loan Documents to loan syndication
and pricing reporting services or in its marketing or promotional materials,
with such information to consist of deal terms and other information customarily
found in such publications or marketing or promotional materials and may
otherwise use the name, logos, and other insignia of any


105



--------------------------------------------------------------------------------





Borrower or the other Loan Parties and the Commitments provided hereunder in any
“tombstone” or other advertisements, on its website or in other marketing
materials of Administrative Agent.
(m)    The Loan Parties hereby acknowledge that Administrative Agent or its
Affiliates may make available to the Lenders materials or information provided
by or on behalf of Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks, SyndTrak or another similar
electronic system (the “Platform”) and. The Platform is provided “as is” and “as
available.” Administrative Agent does not warrant the accuracy or completeness
of the Borrower Materials, or the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by
Administrative Agent in connection with the Borrower Materials or the Platform.
In no event shall Agent or any of the Agent-Related Persons have any liability
to the Loan Parties, any Lender or any other person for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or Administrative Agent’s transmission of communications through
the Internet, except to the extent the liability of such person is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from such person’s gross negligence or willful misconduct. Each Loan
Party further agrees that certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Loan Parties or their securities) (each, a “Public Lender”). The
Loan Parties shall be deemed to have authorized Administrative Agent and its
Affiliates and the Lenders to treat Borrower Materials marked “PUBLIC” or
otherwise at any time filed with the SEC as not containing any material
non-public information with respect to the Loan Parties or their securities for
purposes of United States federal and state securities laws. All Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated as “Public Investor” (or another similar term).
Administrative Agent and its Affiliates and the Lenders shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” or that are not at any
time filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term).
17.10    Survival    . All representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Administrative Agent, Issuing Bank, or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of, or any accrued interest on,
any Loan or any fee or any other amount payable under this Agreement is
outstanding or unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or been terminated.
17.11    Patriot Act    . Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower


106



--------------------------------------------------------------------------------





and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act. In addition, if Administrative Agent is
required by law or regulation or internal policies to do so, it shall have the
right to periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and
customary individual background checks for the Loan Parties and (b) OFAC/PEP
searches and customary individual background checks for the Loan Parties’ senior
management and key principals, and each Borrower agrees to cooperate in respect
of the conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.
17.12    Integration    . This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
17.13    Borrower Representative    . Each Borrower hereby irrevocably appoints
Anixter as the borrowing agent and attorney-in-fact for all Borrowers (the
“Borrower Representative”) which appointment shall remain in full force and
effect unless and until Administrative Agent shall have received prior written
notice signed by each Borrower that such appointment has been revoked and that
another Borrower has been appointed Borrower Representative. Each Borrower
hereby irrevocably appoints and authorizes the Borrower Representative (a) to
provide Administrative Agent with all notices with respect to Revolving Loans
and Letters of Credit obtained for the benefit of any Borrower and all other
notices and instructions under this Agreement and the other Loan Documents (and
any notice or instruction provided by Borrower Representative shall be deemed to
be given by Borrowers hereunder and shall bind each Borrower), (b) to receive
notices and instructions from members of the Lender Group (and any notice or
instruction provided by any member of the Lender Group to the Borrower
Representative in accordance with the terms hereof shall be deemed to have been
given to each Borrower), and (c) to take such action as the Borrower
Representative deems appropriate on its behalf to obtain Revolving Loans and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement. It is understood that the
handling of the Loan Account and Collateral in a combined fashion, as more fully
set forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(i) the handling of the Loan Account and Collateral of Borrowers as herein
provided, or (ii) the Lender Group’s relying on any instructions of the Borrower
Representative, except that Borrowers will have no liability to the relevant


107



--------------------------------------------------------------------------------





Administrative Agent-Related Person or Lender-Related Person under this Section
17.13 with respect to any liability that has been finally determined by a court
of competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Administrative Agent-Related Person or Lender-Related
Person, as the case may be.
17.1    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature pages to follow.]




108



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed and delivered as of the date first above written.
ANIXTER INC.,
as a Borrower and as the initial Borrower Representative
By:                        
Name:                        
Title:                        
ACCU-TECH CORPORATION,
a Georgia corporation,
as a Borrower
By:                        
Name:                        
Title:                        
TRI-NORTHERN HOLDINGS, INC.,
a Delaware corporation,
as a Borrower
By:                        
Name:                        
Title:                        
TRI-NORTHERN ACQUISITION, INC.,
a Delaware corporation,
as a Borrower
By:                        
Name:                        
Title:                        
NORTHERN VIDEO SYSTEMS, INC.,
a California corporation,
as a Borrower
By:                        
Name:                        
Title:                        


Signature page to Credit Agreement (Anixter | Inventory Facility)

--------------------------------------------------------------------------------





SR DISTRIBUTION, INC.,
a Delaware corporation,
as a Borrower
By:                        
Name:                        
Title:                        
TRI-ED DISTRIBUTION INC.,
a California corporation,
as a Borrower
By:                        
Name:                        
Title:                        
COMMUNICATION CABLES, LLC,
a Delaware limited liability company,
as a Borrower
By:                        
Name:                        
Title:                        


Signature page to Credit Agreement (Anixter | Inventory Facility)

--------------------------------------------------------------------------------







Effective upon consummation of
the HD Supply Acquisition:
ANIXTER POWER SOLUTIONS, LLC,
a Florida limited liability company f/k/a
HD Supply Power Solutions, Ltd.,
a Florida limited partnership,
as a Borrower
By:                        
Name:                        
Title:                        


Signature page to Credit Agreement (Anixter | Inventory Facility)

--------------------------------------------------------------------------------







Effective upon consummation of
the HD Supply Acquisition:
ANIXTER POWER SOLUTIONS INC.,
a Michigan corporation f/k/a HDS Power Solutions, Inc.,
as a Borrower
By:                        
Name:                        
Title:                        


Signature page to Credit Agreement (Anixter | Inventory Facility)

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
By:                        
Name:                        
    Its Authorized Signatory


Signature page to Credit Agreement (Anixter | Inventory Facility)

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as a Lender
By:                        
Name:                        
    Its Authorized Signatory


Signature page to Credit Agreement (Anixter | Inventory Facility)

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as a Lender
By:                        
Name:                        
    Its Authorized Signatory


Signature page to Credit Agreement (Anixter | Inventory Facility)

--------------------------------------------------------------------------------







SUNTRUST BANK,
as a Lender
By:                        
Name:                        
    Its Authorized Signatory


Signature page to Credit Agreement (Anixter | Inventory Facility)

--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By:                        
Name:                        
    Its Authorized Signatory


Signature page to Credit Agreement (Anixter | Inventory Facility)

--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By:                        
Name:                        
    Its Authorized Signatory






Signature page to Credit Agreement (Anixter | Inventory Facility)

--------------------------------------------------------------------------------






EXHIBIT A-1
Form of Assignment and Acceptance Agreement
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of              between                  (“Assignor”) and
                 (“Assignee”). Reference is made to the Agreement described in
Annex I hereto (the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.
1.In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.
2.The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower [or any Guarantor] or the performance or
observance by any Borrower [or any Guarantor] of any of [its] [their respective]
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrower to
Assignor with respect to Assignor’s share of the Revolving Loans assigned
hereunder, as reflected on Assignor’s books and records; and (e) represents and
warrants that concurrently with this Assignment Agreement and pursuant to an
“Assignment and Assumption” under and as defined in the Receivables Facility
Credit Agreement, the Assignor is assigning to the Assignee a proportionate part
of all of the Assignor’s rights and obligations under the Receivables Facility
Credit Agreement (including a proportionate part of the Receivables Facility
Secured Obligations owed to the Assignor and a proportionate part of the
Assignor’s “Commitment” under and as defined in the Receivables Facility Credit
Agreement).
3.The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Administrative Agent, Assignor, or any other Lender, based upon
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking any action
under the Loan




Exhibit A-1
1
69377988_13
108980638_8

--------------------------------------------------------------------------------





Documents; (c) appoints and authorizes Administrative Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (d) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; [and (e) attaches
the forms prescribed by the Internal Revenue Service of the United States
certifying as to the Assignee’s status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Credit Agreement or such other documents as are necessary
to indicate that all such payments are subject to such rates at a rate reduced
by an applicable tax treaty.]
4.Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to Administrative
Agent for recording by Administrative Agent. The effective date of this
Assignment (the “Settlement Date”) shall be the latest to occur of (a) the date
of the execution and delivery hereof by the Assignor and the Assignee, (b) the
receipt by Administrative Agent for its sole and separate account a processing
fee in the amount of $5,000 (if required by the Credit Agreement), (c) the
receipt of any required consent of Administrative Agent, and (d) the date
specified in Annex I.
5.As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Section 15 and
Section 17.9(a) of the Credit Agreement.
6.Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Administrative
Agent shall make all payments that are due and payable to the holder of the
interest assigned hereunder (including payments of principal, interest, fees and
other amounts) to Assignor for amounts which have accrued up to but excluding
the Settlement Date and to Assignee for amounts which have accrued from and
after the Settlement Date. On the Settlement Date, Assignor shall pay to
Assignee an amount equal to the portion of any interest, fee, or any other
charge that was paid to Assignor prior to the Settlement Date on account of the
interest assigned hereunder and that are due and payable to Assignee with
respect thereto, to the extent that such interest, fee or other charge relates
to the period of time from and after the Settlement Date.
7.This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.




Exhibit A-1
2
69377988_13
108980638_8

--------------------------------------------------------------------------------







8.THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE
OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION
12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE MUTATIS MUTANDIS.
[Signature pages to follow.]




Exhibit A-1
3
69377988_13
108980638_8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.
[NAME OF ASSIGNOR],
as Assignor
By:                        
Name:                        
Title:                        
[NAME OF ASSIGNEE] ,
as Assignee
By:                        
Name:                        
Title:                        
ACCEPTED THIS [*] DAY OF
[*]
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Administrative Agent
By:                        
Name:                        
Title:                        






Exhibit A-1
4
69377988_13
108980638_8

--------------------------------------------------------------------------------





ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I


1.
Borrowers: Anixter Inc., a Delaware corporation (“Anixter”), and certain
Subsidiaries of Anixter

2.
Name and Date of Credit Agreement:

Credit Agreement, dated as of October 5, 2015, by and among Borrowers, the
lenders party thereto as “Lenders”, and Wells Fargo Bank, National Association,
a national banking association, as administrative agent for each member of the
Lender Group and the Bank Product Providers


3.    Date of Assignment Agreement:                            


4.    Amounts:


(i)
Assigned Amount of Revolver Commitment        $        

(ii)
Assigned Amount of Revolving Loans            $        

5.    Settlement Date:                                


6.    Purchase Price                            $____________


7.    Notice and Payment Instructions, etc.


Assignee:    Assignor:
                                    


                                    













Exhibit A-1
5
69377988_13
108980638_8

--------------------------------------------------------------------------------






EXHIBIT B-1
Form of Borrowing Base Certificate
See attached.








Exhibit B-1
1


108980638_8

--------------------------------------------------------------------------------






EXHIBIT B-2
Form of Bank Product Provider Agreement
[Letterhead of Specified Bank Products Provider]
[Date]
To:
Wells Fargo Bank, National Association
10 South Wacker Drive, 1326th Floor
MAC N8405-131261
Chicago, Illinois 60606
Attn: Loan Portfolio Manager (Anixter)

Reference hereby is made to that certain Credit Agreement dated as of October 5,
2015 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among Anixter Inc., a Delaware corporation
(“Anixter”), the Subsidiaries of Anixter party thereto as “Borrowers”
(collectively, with Anixter, “Borrowers”), the lenders party thereto as
“Lenders,” and Wells Fargo Bank, National Association, a national banking
association (“Wells Fargo”), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.
Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] ([each, a][the] “Specified Bank Product Agreement”) dated as of
__________, by and between [Lender or Affiliate of Lender] (the “Specified Bank
Products Provider”) and [identify the Loan Party].
1.Appointment of Administrative Agent. The Specified Bank Products Provider
hereby designates and appoints Administrative Agent, and Administrative Agent by
its signature below hereby accepts such appointment, as its agent under the
Credit Agreement and the other Loan Documents. The Specified Bank Products
Provider hereby acknowledges that it has reviewed Sections 15.1 through 15.15
and Sections 15.17, 15.18, and 17.5 (collectively such sections are referred to
herein as the “Agency Provisions”), including, as applicable, the defined terms
used therein. Specified Bank Products Provider and Administrative Agent each
agree that the Agency Provisions which govern the relationship, and certain
representations, acknowledgements, appointments, rights, restrictions, and
agreements, between Administrative Agent, on the one hand, and the Lenders or
the Lender Group, on the other hand, shall, from and after the date of this
letter agreement also apply to and govern, mutatis mutandis, the relationship
between Administrative Agent, on the one hand, and the Specified Bank Product
Provider with respect to the Bank Products provided pursuant to the Specified
Bank Product Agreement[s], on the other hand.
2.Acknowledgement of Certain Provisions of Credit Agreement. The Specified Bank
Products Provider hereby acknowledges that it has reviewed the provisions of
Sections 2.4(b)(iii), 14.1, 15, and 17.5


Exhibit B-2
1


108980638_8

--------------------------------------------------------------------------------





of the Credit Agreement, including, as applicable, the defined terms used
therein, and agrees to be bound by the provisions thereof. Without limiting the
generality of any of the foregoing referenced provisions, Specified Bank Product
Provider understands and agrees that its rights and benefits under the Loan
Documents consist solely of it being a beneficiary of the Liens and security
interests granted to Administrative Agent and the right to share in proceeds of
the Collateral to the extent set forth in the Credit Agreement.
3.Reporting Requirements. Administrative Agent shall have no obligation to
calculate the amount due and payable with respect to any Bank Products. On a
monthly basis (not later than the 10th Business Day of each calendar month) or
as more frequently as Administrative Agent shall reasonably request in writing,
the Specified Bank Products Provider agrees to provide Administrative Agent with
a written report, in form and substance reasonably satisfactory to
Administrative Agent, detailing Specified Bank Products Provider’s reasonable
determination of the liabilities and obligations (and mark-to-market exposure)
of Borrowers and the other Loan Parties in respect of the Bank Products provided
by Specified Bank Products Provider pursuant to the Specified Bank Products
Agreement[s]. If Administrative Agent does not receive such written report
within the time period provided above, Administrative Agent shall be entitled to
assume that the reasonable determination of the liabilities and obligations of
Borrowers and the other Loan Parties with respect to the Bank Products provided
pursuant to the Specified Bank Products Agreement[s] is either the amount of
such reasonable determination of such liabilities and obligations most recently
reported by the Specified Bank Products Provider or, if no such reporting has
ever been made, zero.
4.Bank Product Reserve Conditions. Specified Bank Products Provider further
acknowledges and agrees that Administrative Agent shall have the right (to the
extent permitted pursuant to the Credit Agreement), but shall have no obligation
to establish, maintain, relax, or release reserves in respect of any of the Bank
Product Obligations and that if reserves are established there is no obligation
on the part of Administrative Agent to determine or insure whether the amount of
any such reserve is appropriate or not (including whether it is sufficient in
amount). If Administrative Agent chooses to implement a reserve, Specified Bank
Products Provider acknowledges and agrees that Administrative Agent shall be
entitled to rely on the information in the reports described above to establish
the Bank Product Reserve Amount.
5.Bank Product Obligations. From and after the delivery to Administrative Agent
of this agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this agreement by Administrative Agent and Borrower
Representative, the obligations and liabilities of Borrowers and the other Loan
Parties to Specified Bank Product Provider in respect of Bank Products evidenced
by the Specified Bank Product Agreement[s] shall constitute Bank Product
Obligations (and which, in turn, shall constitute Obligations), and Specified
Bank Product Provider shall constitute a Bank Product Provider until such time
as Specified Bank Products Provider or its Affiliate is no longer a Lender.
Specified Bank Products Provider acknowledges that other Bank Products (which
may or may not be Specified Bank Products) may exist at any time.
6.Notices. All notices and other communications provided for hereunder shall be
given in the form and manner provided in Section 11 of the Credit Agreement,
and, if to Administrative Agent, shall be mailed, sent, or delivered to
Administrative Agent in accordance with Section 11 in the Credit Agreement, if
to Borrower, shall be mailed, sent, or delivered to Borrower in accordance with
Section 11 in the Credit


Exhibit B-2
2


108980638_8

--------------------------------------------------------------------------------





Agreement, and, if to Specified Bank Products Provider, shall be mailed, sent,
or delivered to the address set forth below, or, in each case as to any party,
at such other address as shall be designated by such party in a written notice
to the other party.
If to Specified Bank Products Provider:
_________________________
_________________________
_________________________
Attn: ____________________
Fax No. __________________
 
 

7.Miscellaneous. This agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto (including any
successor agent pursuant to Section 15.9 of the Credit Agreement); provided,
that Borrower may not assign this agreement or any rights or duties hereunder
without the other parties’ prior written consent and any prohibited assignment
shall be absolutely void ab initio. Unless the context of this agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” This agreement may be executed in
any number of counterparts and by different parties on separate counterparts.
Each of such counterparts shall be deemed to be an original, and all of such
counterparts, taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of this letter by telefacsimile or other
means of electronic transmission shall be equally effective as delivery of a
manually executed counterpart.
8.Governing Law, Etc. THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE MUTATIS MUTANDIS.
[Signature pages to follow.]


Exhibit B-2
3


108980638_8

--------------------------------------------------------------------------------





Sincerely,
[SPECIFIED BANK PRODUCTS PROVIDER]
By:                        
Name:                        
Title:                        
Acknowledged, accepted, and agreed
as of the date first written above:
ANIXTER INC., a Delaware corporation,
as Borrower Representative on behalf of Borrowers
By:                        
Name:                        
Title:                        
Acknowledged, accepted, and agreed
as of _______________, 20____:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Administrative Agent
By:                        
Name:                        
Title:                        










Exhibit B-2
4


108980638_8

--------------------------------------------------------------------------------






EXHIBIT D-1
Form of Compliance Certificate
See attached.






Exhibit D-1
1



--------------------------------------------------------------------------------






EXHIBIT I-1
Form of Intercreditor Agreement
See attached.




Exhibit I-1
1


108980638_8

--------------------------------------------------------------------------------






EXHIBIT L-1
Form of LIBOR Notice
Wells Fargo Bank, National Association, as Administrative Agent
10 South Wacker Drive, 1326th Floor
MAC N8405-131261
Chicago, Illinois 60606
Attn: Loan Portfolio Manager (Anixter)
Ladies and Gentlemen:
Reference hereby is made to that certain Credit Agreement dated as of October 5,
2015 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among Anixter Inc., a Delaware corporation
(“Anixter”), the Subsidiaries of Anixter party thereto as “Borrowers”
(collectively, with Anixter, “Borrowers”), the lenders party thereto as
“Lenders,” and Wells Fargo Bank, National Association, a national banking
association (“Wells Fargo”), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.
This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Revolving Loans in the amount of $[_____] (the “LIBOR
Rate Advance”)[, and is a written confirmation of the telephonic notice of such
election given to Administrative Agent].
The LIBOR Rate Advance will have an Interest Period of [1, 2, 3, or 6] month(s)
commencing on [_____].
This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
Borrower Representative, on behalf of Borrowers, represents and warrants that
(i) as of the date hereof, the representations and warranties of Borrowers or
their Subsidiaries contained in this Agreement and in the other Loan Documents
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date)), (ii)
each of the covenants and agreements contained in any Loan Document have been
performed (to the extent required to be performed on or before the date


Exhibit L-1
1



--------------------------------------------------------------------------------





hereof or each such effective date), and (iii) no Default or Event of Default
has occurred and is continuing on the date hereof, nor will any thereof occur
after giving effect to the request above.
Dated:                         


ANIXTER INC.,
a Delaware corporation
as Borrower Representative




By:                        
Name:                        
Title:                        


Acknowledged by:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Administrative Agent
By:                        
Name:                        
Title:                        












Exhibit L-1
2



--------------------------------------------------------------------------------






EXHIBIT P-1
Form of Perfection Certificate
See attached.




Exhibit P-1
1





--------------------------------------------------------------------------------






SCHEDULE A-1
Administrative Agent’s Account
An account at a bank designated by Administrative Agent from time to time as the
account into which Borrowers shall make all payments to Administrative Agent for
the benefit of the Lender Group and into which the Lender Group shall make all
payments to Administrative Agent under this Agreement and the other Loan
Documents; unless and until Administrative Agent notifies Borrower
Representative and the Lender Group to the contrary, Administrative Agent’s
Account shall be that certain deposit account bearing account number 4124923723,
reference Anixter Inc., and maintained by Administrative Agent with Wells Fargo
Bank, N.A., 420 Montgomery Street, San Francisco, CA, ABA #121-000-248.








Schedule A-1
1





--------------------------------------------------------------------------------






SCHEDULE A-2
Authorized Persons
Kevin Burns
Rod Shoemaker
W David Johnson
Yolanda Garcia
Julia Symons
Jose Lozano
Zeeshan Tejani
Tracy Garrison










Schedule A-2
1





--------------------------------------------------------------------------------






SCHEDULE C-1
Commitments
(as of the Amendment No. 3 Effective Date)
Lender
Revolver
Commitment
Total
Commitment
Wells Fargo Bank, National Association
$42,500,00038,000,000
$42,500,00038,000,000
JPMorgan Chase Bank, N.A.
$42,500,00038,000,000
$42,500,00038,000,000
Bank of America, N.A.
$30,000,00026,000,000
$30,000,00026,000,000
SunTrust Bank
$20,000,000
$20,000,000
PNC Bank, National Association
$15,000,00014,000,000
$15,000,00014,000,000
HSBC Bank USA, National Association
$14,000,000
$14,000,000
All Lenders
$150,000,000
$150,000,000









Schedule C-1
1





--------------------------------------------------------------------------------






SCHEDULE D-1
Designated Account
Account number 8188612928 of Anixter maintained with Anixter’s Designated
Account Bank, or such other deposit account of a Borrower (located within the
United States) that has been designed as such, in writing, by Borrower
Representative to Administrative Agent.
“Designated Account Bank” means Bank of America, N.A., whose office is located
at 540 W. Madison Street, Chicago, Illinois 60061, and whose ABA number is
026009593.








Schedule D-1
1





--------------------------------------------------------------------------------






SCHEDULE E-2
Existing Letters of Credit
1.
Standby Letter of Credit No. IS0269212u dated January 23, 2015, in an original
(and current) face amount of $36,510.30 issued by Wells Fargo on behalf of
Anixter for the benefit of Otecel S.A. (expires November 7, 2018)

2.
Standby Letter of Credit No. IS0277944u dated February 25, 2015, in an original
(and current) face amount of $586,041 issued by Wells Fargo on behalf of Anixter
for the benefit of Cobra Thermosolar Plants (expires November 7, 2018)

3.
Standby Letter of Credit No. IS0011832 dated June 1, 2012, in an original (and
current) face amount of $33,642 issued by Wells Fargo on behalf of Anixter for
the benefit of The Home Insurance Company (expires November 28, 2015)

4.
Standby Letter of Credit No. IS0011834 dated June 1, 2012, in an original face
amount of $800,000 and a current face amount of $300,000 issued by Wells Fargo
on behalf of Anixter for the benefit of Zurich American Insurance Company
(expires November 28, 2015)

5.
Standby Letter of Credit No. IS0013064 dated July 10, 2012, in an original face
amount of $6,090,000 and a current face amount of $7,740,000 issued by Wells
Fargo on behalf of Anixter for the benefit of The Travelers Indemnity Insurance
Company (expires April 8, 2016)

6.
Standby Letter of Credit No. IS0022420u dated February 25, 2013, in an original
(and current) face amount of $296,564.50 issued by Wells Fargo on behalf of
Anixter for the benefit of Cobra Thermosolar Plants (expires April 8, 2016)

7.
Standby Letter of Credit No. IS0023071u dated February 13, 2013, in an original
face amount of $11,000,000 and a current face amount of $6,000,000 issued by
Wells Fargo on behalf of Anixter for the benefit of HSBC Bank Argentina, S.A.
(expires November 11, 2015)

8.
Standby Letter of Credit No. IS0049252u dated June 26, 2013, in an original (and
current) face amount of $19,186.20 issued by Wells Fargo on behalf of Anixter
for the benefit of Cobra Thermosolar Plants (expires March 31, 2016)

9.
Standby Letter of Credit No. IS0049258u dated June 26, 2013, in an original (and
current) face amount of $98,209 issued by Wells Fargo on behalf of Anixter for
the benefit of Cobra Thermosolar Plants (expires March 31, 2016)

10.
Standby Letter of Credit No. IS0251665u dated October 7, 2014, in an original
(and current) face amount of $314,800 issued by Wells Fargo on behalf of Anixter
for the benefit of Bariven, S.A. (expires December 10, 2015)

11.
Standby Letter of Credit No. IS0261515u dated December 8, 2014, in an original
(and current) face amount of $12,938.11 issued by Wells Fargo on behalf of
Anixter for the benefit of Otecel S.A. (expires January 6, 2016)



Schedule E-2
1





--------------------------------------------------------------------------------









Schedule E-2
2





--------------------------------------------------------------------------------






SCHEDULE 1.1
Definitions
As used in the Agreement, the following terms shall have the following
definitions:
“2011 Receivables Purchase Agreement” means that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of May 31, 2011, by and among
ARC, as the seller, Anixter, as the initial servicer, Chariot Funding LLC, as a
conduit and the financial institutions from time to time party thereto, and
Chase, as the agent, as the same has been amended, restated, amended and
restated, modified or supplemented from time to time.
“2012 Notes Indenture” means an Indenture dated as of April 30, 2012, between
Anixter, AXE, and Wells Fargo, as trustee, as the same may be amended or
replaced from time to time.
“2015 Notes Indenture” means an Indenture dated as of August 18, 2015, between
Anixter, AXE, and Wells Fargo, as trustee, as the same may be amended or
replaced from time to time.
“2019 Notes Indenture” means an Indenture dated on or about November 12,13,
2018, between Anixter Inc., Anixter International Inc., AXE, as guarantor, and
Wells Fargo, as trustee, as the same may be amended or replaced from time to
time.
“Accommodation Obligation” means, as applied to any Person, any contractual
obligation, contingent or otherwise, of that Person with respect to any
Indebtedness or other obligation or liability of another, including any such
Indebtedness, obligation or liability directly or indirectly guaranteed,
supported by letter of credit, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received. For purposes of interpreting any
provision of this Agreement which refers to the amount of Accommodation
Obligations of any Person, such provision shall be deemed to mean the maximum
amount of such Accommodation Obligations or, in the case of an Accommodation
Obligation to maintain solvency, assets, level of income or other financial
condition, the amount of Indebtedness to which such Accommodation Obligation
relates, or if less, the stated maximum, if any, in the documents evidencing
such Accommodation Obligation. Notwithstanding anything to the contrary
contained herein, the term “Accommodation Obligation” shall not be





--------------------------------------------------------------------------------





interpreted to include any letter of credit Obligations or any other Obligations
hereunder guaranteed by AXE or any other guarantor hereof.
“Administrative Agent” has the meaning specified therefor in the preamble to the
Agreement.
“Administrative Agent-Related Persons” means Administrative Agent, together with
its Affiliates, officers, directors, employees, attorneys, and agents.
“Administrative Agent’s Account” means the Deposit Account of Administrative
Agent identified on Schedule A-1 to this Agreement (or such other Deposit
Account of Administrative Agent that has been designated as such, in writing, by
Administrative Agent to Borrowers and the Lenders).
“Administrative Agent’s Liens” means the Liens granted by each Loan Party or its
Subsidiaries to Administrative Agent under the Loan Documents and securing the
Obligations.
“Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of the Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 33% or
more (or, in the case of an Affiliate of a Lender, 20% or more) of the
securities (on a fully diluted basis) having ordinary voting power for the
election of directors or managing general partners; or (b) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.
“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.
“Agreement Accounting Principles” means GAAP as of the date of this Agreement
together with any changes in GAAP after the date hereof which are not Material
Accounting Changes (as defined below). If any changes in GAAP are hereafter
required or permitted and are adopted by AXE or Anixter with the agreement of
its independent certified public accountants and such changes result in a
material change in the method of calculation of any of the financial covenants,
restrictions or standards herein or in the related definitions or terms used
therein (“Material Accounting Changes”), the parties hereto agree to enter into
negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating Anixter’s consolidated financial condition
shall be the same after such changes as if such changes had not been made;
provided, however, that no Material Accounting Change shall be given effect in
such calculations until such provisions are amended in a manner reasonably





--------------------------------------------------------------------------------





satisfactory to the Required Lenders. If such amendment is entered into, all
references in this Agreement to Agreement Accounting Principles shall mean GAAP
as of the date of such amendment together with any changes in GAAP after the
date of such amendment which are not Material Accounting Changes.
“Amendment No. 3” means the Third Amendment to Credit Agreement dated as of
November 16, 2018, and effective as of the Amendment No. 3 Effective Date
between the Borrowers, Administrative Agent, and the Lenders party thereto.
“Amendment No. 3 Effective Date” means the effective date of Amendment No. 3,
which effective date is November 16, 2018.
“Anixter” has the meaning specified therefor in the preamble to the Agreement.
“Anixter Canada” means Anixter Canada Inc., a Canada corporation.
“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.
“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Quarterly Combined
Availability of Borrowers for the most recently completed Fiscal Quarter;
provided, that for the period from the Closing Date through and including
December 31, 2015, the Applicable Margin shall be set at the margin in the row
styled “Level II”:
 
 
Applicable Margin
Level
Average Quarterly Combined Availability
Base
Rate Loans
LIBOR Rate Loans
I
Greater than or equal to $500,000,000
0.25%
1.25%
II
Less than $500,000,000 
but greater than or equal to $250,000,000
0.50%
1.50%
III
Less than $250,000,000
0.75%
1.75%

The Applicable Margin shall be re-determined by Administrative Agent as of the
first day of each fiscal quarter of Borrowers.





--------------------------------------------------------------------------------





“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed month as
determined by Administrative Agent in its Permitted Discretion:
Level
Average Revolver Usage
Applicable Unused
Line Fee Percentage
I
Greater than or equal to
50% of the aggregate Revolver Commitments
0.250%
II
Less than 50% of the aggregate Revolver Commitments
0.375%

The Applicable Unused Line Fee Percentage shall be re-determined by
Administrative Agent as of the first day of each month of Borrowers0.250%.
“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Administrative Agent or the Required Lenders to require that
payments and proceeds of Collateral be applied pursuant to Section 2.4(b)(iii)
of the Agreement.
“ARC” means Anixter Receivables Corporation, a Delaware corporation and a
Subsidiary of Anixter.
“ARC Subordinated Documents” means the ARC Subordinated Note, that certain
Security Agreement by ARC in favor of Anixter, and any other agreements,
documents, and instruments executed and delivered in connection therewith.
“ARC Subordinated Note” means that certain Third Amended and Restated
Subordinated Note executed by ARC and payable to the order of Anixter, as the
same may be amended, modified or supplemented from time to time.
“ARC Subordination Agreement” means that certain Subordination and Intercreditor
Agreement by and among Anixter, as the subordinated creditor, the Receivables
Facility Administrative Agent, and ARC, as the same may be amended, modified or
supplemented from time to time.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.





--------------------------------------------------------------------------------





“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrowers to Administrative Agent.
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).
“Average Quarterly Combined Availability” means, for any Fiscal Quarter, an
amount equal to the average daily Combined Availability during such Fiscal
Quarter.
“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
“AXE” means Anixter International Inc., a Delaware corporation.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product” means any one or more of the following financial products or
accommodations extended to a Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
(f) transactions under Swap Agreements, or (g) Supply Chain Finance
Arrangements.
“Bank Product Agreements” means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.





--------------------------------------------------------------------------------





“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Administrative Agent) to be held by
Administrative Agent for the benefit of the Bank Product Providers (other than
the Swap Providers) in an amount determined by Administrative Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Product Obligations (other than Swap Obligations).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Borrower and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Swap Obligations, and (c) all amounts that
Administrative Agent or any Lender is obligated to pay to a Bank Product
Provider as a result of Administrative Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to a Borrower or its Subsidiaries;
provided, in order for any item described in clauses (a), (b), or (c) above, as
applicable, to constitute “Bank Product Obligations”, if the applicable Bank
Product Provider is any Person other than Wells Fargo or its Affiliates, then
(1) the applicable Bank Product must have been (A) provided before (and been
outstanding as of) the Closing Date or (B) first provided after the Closing Date
and (2) Administrative Agent shall have received a Bank Product Provider
Agreement (A) within 10 days after the Closing Date, if the applicable Bank
Product was provided before (and was outstanding as of) the Closing Date, or (B)
within 10 days after the date of the provision of the applicable Bank Product to
a Borrower or its Subsidiaries, if such Bank Product was first provided after
the Closing Date.
“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Swap Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Administrative Agent receives a Bank Product Provider Agreement from such
Person and with respect to the applicable Bank Product within 10 days after the
provision of such Bank Product to a Borrower or its Subsidiaries; provided
further, that if, at any time, a Lender ceases to be a Lender under the
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Bank Product
Providers and the obligations with respect to Bank Products provided by such
former Lender or any of its Affiliates shall no longer constitute Bank Product
Obligations.
“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to the Agreement, in form and substance
satisfactory to Administrative Agent, duly executed by the applicable Bank
Product Provider, Borrowers, and Administrative Agent.
“Bank Product Reserves” means, as of any date of determination, those reserves
that Administrative Agent deems necessary or appropriate to establish (based
upon the Bank Product





--------------------------------------------------------------------------------





Providers’ determination of the liabilities and obligations of each Borrower and
its Subsidiaries in respect of Bank Product Obligations) in respect of Bank
Products then provided or outstanding.
“Bankruptcy Code” means Title 11 of the United States Code, as in effect from
time to time.
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors, or similar Person charged with the reorganization
or liquidation of its business, appointed for it, or, in the good faith
determination of Administrative Agent, has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow,
or disaffirm any contracts or agreements made by such Person.
“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 3
months and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).
“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which Anixter or any ERISA
Affiliate is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).





--------------------------------------------------------------------------------





“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.
“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.
“Borrower Representative” has the meaning specified therefor in Section 17.13 of
the Agreement.
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Administrative Agent on behalf thereof), or by Swing Lender
in the case of a Swing Loan, or by Administrative Agent in the case of an
Extraordinary Advance.
“Borrowing Base” means, as of any date of determination, the result of
(a)    with respect to Eligible Inventory for which an appraisal (in each case,
reasonably satisfactory to Administrative Agent) has been completed, the lesser
of:
(i)    the product of 75% multiplied by the value (calculated at the lower of
cost or market on a basis consistent with Borrowers’ historical accounting
practices) of such Eligible Inventory at such time; and
(ii)    the product of 85% multiplied by the most recently determined Net
Recovery Percentage identified in the most recent Inventory appraisal ordered
and obtained by Administrative Agent multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of such Eligible Inventory (such determination may be made
as to different categories of such Eligible Inventory based upon the Net
Recovery Percentage applicable to such categories) at such time, plus
(b)    with respect to Eligible Inventory for which an appraisal (in each case,
reasonably satisfactory to Administrative Agent) has not been completed, the
product of 40% multiplied by the value (calculated at the lower of cost or
market on a basis consistent with Borrowers’ historical accounting practices) of
such Eligible Inventory at such time, minus
(c)    the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement.





--------------------------------------------------------------------------------





“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Illinois, except
that (i) if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market, and (ii) any day
that is not a “Business Day” under and as defined in the Receivables Facility
Credit Agreement will not be a Business Day under the Agreement.
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Consolidated Group prepared in accordance with Agreement Accounting Principles.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee which, in conformity
with Agreement Accounting Principles, is or should be accounted for as a capital
lease on the balance sheet of that Person.
“Cash Dominion Trigger Period” has the meaning specified therefor in the
Guaranty and Security Agreement.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the government of the United States or issued by
an agency thereof and backed by the full faith and credit of the United States,
in each case maturing within ninety (90) days after the date of acquisition
thereof, (b) money market funds consisting primarily of marketable direct
obligations issued by any state or local government of the United States
maturing within ninety (90) days after the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then from such other nationally recognized rating
services acceptable to Administrative Agent) and not listed in “Credit Watch”
published by S&P (or a similar publication of S&P or another nationally
recognized rating service), (c) commercial paper (other than commercial paper
issued by AXE, Anixter, or any Subsidiary of Anixter or any of their
Affiliates), domestic and Eurodollar certificates of deposit, time deposits or
bankers’ acceptances, in any such case maturing no more than ninety (90) days
after the date of acquisition thereof and, at the time of the acquisition
thereof, the issuer’s rating on its commercial paper is at least A-1 or P-1 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then the highest rating from other nationally
recognized rating services acceptable to Administrative Agent); and (d)
commercial paper (other than commercial paper issued by AXE, Anixter, or any
Subsidiary of Anixter or any of their Affiliates), domestic and Eurodollar
certificates of deposit, time deposits or bankers’ acceptances, in any such case
maturing no more than ninety (90) days after the date of acquisition thereof
and, at the time of the acquisition thereof, the issuer is a Lender and has a
rating on its





--------------------------------------------------------------------------------





commercial paper of at least A-2 or P-2 from either S&P or Moody’s (or, if at
any time neither S&P nor Moody’s shall be rating such obligations, then the
equivalent rating from other nationally recognized rating services acceptable to
Administrative Agent), provided the amount of Cash Equivalents under this clause
(d) shall not at any time exceed $5,000,000.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
“Change in Control” shall occur if:
(a)    any “person,” as such term is defined in Section 13(d)(3) of the
Securities Exchange Act, other than the Samuel Zell Group, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act),
directly or indirectly, of 33% or more of the combined voting power of AXE’s or
Anixter’s outstanding securities ordinarily having the right to vote at
elections of directors, and such person at such time owns more of such combined
voting power than the Samuel Zell Group; or
(b)    individuals who, at the beginning of any period of twenty-four (24)
consecutive months, constitute AXE’s board of directors (together with any new
directors whose election by AXE’s board of directors or whose nomination for
election by AXE’s shareholders was approved by a vote of at least a majority of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination was previously so approved) cease
for any reason (other than death, disability or mandatory retirement) to
constitute a majority of AXE’s board of directors then in office.
“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.





--------------------------------------------------------------------------------





“Chase” means JPMorgan Chase Bank, N.A., a national banking association.
“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement.
“Code” means the Illinois Uniform Commercial Code, as in effect from time to
time.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Administrative Agent or the
Lenders under any of the Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Borrower’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to
Administrative Agent.
“Collateral Documents” means, collectively, the Guaranty and Security Agreement
and any other agreements, instruments and documents executed in connection with
this Agreement that are intended to create, perfect or evidence Liens to secure
the Obligations, including all other security agreements, pledge agreements,
mortgages, deeds of trust, loan agreements, notes, guarantees, subordination
agreements, pledges, powers of attorney, consents, assignments, contracts, fee
letters, notices, leases, financing statements and all other written matter
whether theretofore, now or hereafter executed by any Loan Party and delivered
to Administrative Agent.
“Combined Availability” means, at any time, an amount equal to (i) Receivables
Facility Availability plus (ii) Availability, in each case at such time.
“Combined Commitment” means, at any time, an amount equal to (i) the Receivables
Facility Commitment plus (ii) the aggregate Revolver Commitments, in each case
at such time.
“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to the Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.





--------------------------------------------------------------------------------





“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.
“Consolidated EBITDA” means, for any period, for the Consolidated Group
calculated in accordance with Agreement Accounting Principles, (a) Consolidated
Net Income for such period taken as a single accounting period plus (b) the sum
of the following, without duplication, to the extent deducted in determining
Consolidated Net Income for such period: (i) the provision for depreciation and
amortization expense of the Consolidated Group for such period, (ii) income
taxes of the Consolidated Group for such period, and (iii) net interest expense
of the Consolidated Group for such period; provided that there shall be excluded
from Consolidated EBITDA any non-cash, non-operating gains or losses (including,
without limitation, extraordinary or unusual gains or losses, gains or losses
arising from the sale of capital assets or the sale of owned buildings and
properties and other non-recurring gains or losses) during such period.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA minus Unfinanced Capital
Expenditures to (b) the Consolidated Fixed Charges, in each case determined in
accordance with Section 6.14 of the Agreement for the period of four (4)
consecutive Fiscal Quarters ending on or immediately prior to such determination
date.
“Consolidated Fixed Charges” means, for any period, without duplication, cash
Interest Expense of the Consolidated Group, plus scheduled principal payments on
Indebtedness actually made, plus consolidated yield or discount accrued on the
outstanding aggregate investment or principal amount of claims held by
purchasers, assignees or other transferees of (or of interests in) receivables
of Anixter and its Subsidiaries in connection with any Receivables Facility
Transaction (regardless of the accounting treatment of such Receivables Facility
Transaction), plus expenses for taxes paid in cash, plus Capital Lease payments
for such period, all calculated in accordance with Agreement Accounting
Principles.
“Consolidated Group” means Anixter and each of its Subsidiaries.
“Consolidated Net Income” means, for any period, for the Consolidated Group on a
consolidated basis, the net income of the Consolidated Group for that period,
determined in accordance with Agreement Accounting Principles.
“Consolidated Tangible Net Assets” has the meaning attributed to that term in in
the 2012 Notes Indenture.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.





--------------------------------------------------------------------------------





“Customary Permitted Liens” means:
(a)    Liens (other than Environmental Liens, Liens imposed under ERISA or
Enforceable Judgments) for Taxes not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP;
(b)    statutory Liens of landlords, bankers, carriers, warehousemen, mechanics,
materialmen and other Liens (other than Environmental Liens, Liens imposed under
ERISA, or Enforceable Judgments) imposed by law, arising in the ordinary course
of business and for amounts which (A) are not yet due, (B) are not more than
thirty (30) days past due as long as no notice of default has been given or
other action taken to enforce such Liens, or (C)(1) are not more than thirty
(30) days past due and a notice of default has been given or other action taken
to enforce such Liens, or (2) are more than thirty (30) days past due, and, in
the case of clause (1) or (2), are being contested in good faith by appropriate
proceedings which are sufficient to prevent imminent foreclosure of such Liens
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;
(c)    Liens (other than Environmental Liens, Liens imposed under ERISA, or
Enforceable Judgments) incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
employment benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;
(d)    easements (including, without limitation, reciprocal easement agreements
and utility agreements), rights-of-way, covenants, consents, rights of
landlords, reservations, encroachments, variations and other restrictions,
charges or encumbrances (whether or not recorded) affecting the use of real
property, which do not materially interfere with the ordinary conduct of the
business of Anixter or any Subsidiary of Anixter;
(e)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; and
(f)    precautionary filings of financing statements in connection with assets
that are not owned by Anixter or its Subsidiaries (including in connection with
Operating Leases entered into in the ordinary course of business).





--------------------------------------------------------------------------------





“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swing Loans or (iii) pay over to any member of the Lender Group any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular Default, if
any) has not been satisfied; (b) has notified any Loan Party or any member of
the Lender Group in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular Default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit; (c) has failed, within
three (3) Business Days after request by a member of the Lender Group, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt by such member of the Lender Group of such certification in
form and substance satisfactory to it and Administrative Agent; or (d) has
become, or has a direct or indirect parent that has become, the subject of (i) a
Bankruptcy Event or (ii) a Bail-In Action.
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Applicable Margin applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the Deposit Account of Anixter identified on Schedule
D-1 to the Agreement (or such other Deposit Account of a Borrower located at
Designated Account Bank that has been designated as such, in writing, by
Borrowers to Administrative Agent).
“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Administrative Agent).
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 4.6.





--------------------------------------------------------------------------------





“Disposition” or “Dispose” means the sale, transfer, license, or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollars” or “$” means United States dollars.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Inventory” means Inventory of a Borrower that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Administrative Agent in Administrative Agent’s
Permitted Discretion to address the results of any field examination or
appraisal performed by Administrative Agent from time to time after the Closing
Date. In determining the amount to be so included, Inventory shall be valued at
the lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices. An item of Inventory shall not be included in Eligible
Inventory if:
(a)    a Borrower does not have good, valid, and marketable title thereto,
(b)    a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),





--------------------------------------------------------------------------------





(c)    it is not located at one of the locations in the continental United
States set forth on Schedule 5.15 to the Agreement (or in-transit from one such
location to another such location),
(d)    it is in-transit to or from a location of a Borrower (other than
in-transit from one location set forth on Schedule 5.15 to the Agreement to
another location set forth on Schedule 5.15 to the Agreement),
(e)    it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless (i) either (A) it is subject to a Collateral
Access Agreement executed by the lessor or warehouseman, as the case may be, or
(B) if it is not subject to a Collateral Access Agreement executed by the lessor
or warehouseman, as the case may be, Administrative Agent has the option, in its
discretion, to institute a reserve for rent in accordance with Section 2.1(c) of
the Agreement, and (ii) it is segregated or otherwise separately identifiable
from goods of others, if any, stored on the premises,
(f)    it is the subject of a bill of lading or other document of title,
(g)    it is not subject to a valid and perfected first-priority Administrative
Agent’s Lien (other than as the result of the existence of a Lien on such
Inventory of the kind described in clause (a) or (b) of the definition of the
term “Customary Permitted Liens” that is the subject of a reserve established in
accordance with Section 2.1(c) of the Agreement);
(h)    it consists of goods returned or rejected by a Borrower’s customers,
(i)    it consists of goods that are obsolete or slow moving, restrictive or
custom items, work-in-process, raw materials, or goods that constitute spare
parts, packaging and shipping materials, supplies used or consumed in Loan
Parties’ business, bill and hold goods, defective goods, “seconds,” or Inventory
acquired on consignment,
(j)    it is subject to third-party trademark, licensing or other proprietary
rights, unless Administrative Agent is satisfied that such Inventory can be
freely sold by Administrative Agent on and after the occurrence of an Event of a
Default despite such third-party rights,
(k)    it was acquired in connection with an acquisition permitted by Section
6.4(a)(v) of the Agreement, until the completion of an appraisal and field
examination of such Inventory, in each case, reasonably satisfactory to
Administrative Agent (which appraisal and field examination may be conducted
prior to the closing of such acquisition), or
(l)    it consists of goods acquired from any Sanctioned Person.





--------------------------------------------------------------------------------





“Enforceable Judgment” means a judgment or order as to which (a) Anixter has not
demonstrated to the reasonable satisfaction of the Required Lenders that Anixter
and its Subsidiaries, as applicable, are covered by third-party insurance (other
than retro-premium insurance) therefor and (b) the period, if any, during which
the enforcement of such judgment or order is stayed shall have expired, it being
understood that a judgment or order which is under appeal or as to which the
time in which to perfect an appeal has not expired shall not be deemed an
“Enforceable Judgment” so long as enforcement thereof is effectively stayed
pending the outcome of such appeal or the expiration of such period, as the case
may be; provided that if enforcement of a judgment or order has been stayed on
condition that a bond or collateral equal to or greater than $35,000,000 be
posted or provided, such judgment or order shall immediately be an “Enforceable
Judgment.”
“Enhanced Reporting Trigger Period” means a period (a) commencing (i)
automatically upon the occurrence of a Specified Event of Default, (ii) at the
written election of Required Lenders upon the occurrence of any other Event of
Default, or (iii) when Combined Availability is less than the greater of (A)
$75,000,000 and (B) 10% of the Combined Commitment and (b) continuing until (i)
no Event of Default is then continuing, and (ii) Combined Availability remains
in excess of the greater of (A) $75,000,000 and (B) 10% of the Combined
Commitment for thirty (30) consecutive days. An Enhanced Reporting Trigger
Period may be discontinued no more than five (5) times during the term of the
Agreement.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, binding agreements issued, promulgated
or entered into by any Governmental Authority applicable to any Loan Party or
any Loan Party’s operations, relating to the environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of any Hazardous Material, and all Permits issued in connection therewith.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Anixter or any Subsidiary of Anixter incurred as a
result of (a) any violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) the Release or threatened Release of any Hazardous Materials into
the environment, or (d) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Lien” means a Lien in favor of any Governmental Authority for any
Environmental Liability.
“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units),





--------------------------------------------------------------------------------





preferred stock, or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Securities Exchange Act).
“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended from time to time, and the rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any (i) corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
IRC) as Anixter or any of its Subsidiaries, (ii) partnership or other trade or
business (whether or not incorporated) that, together with the Borrower, is
treated as a single employer under common control (within the meaning of Section
414(b) or (c) of the IRC) with Anixter or any of its Subsidiaries, and (iii)
member of the same affiliated service group (within the meaning of Section
414(m) of the IRC) as Anixter or any of its Subsidiaries, any corporation
described in clause (i) above or any partnership or trade or business described
in clause (ii) aboveSection 4001(a)(14) of ERISA or, solely for purposes of
Section 302 of ERISA and Section 412 of the IRC, is treated as a single employer
under Section 414 of the IRC.
“ERISA Event” means (a) any Reportable Event with respect to any Pension Plan;
(b) the failure to makesatisfy the “minimum required contributions” underfunding
standard” (as defined in Section 412 or 430 of the IRC or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(c) of the IRC or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (d) the incurrence by Anixterthe
Borrower or any ERISA AffiliatesAffiliate of any liability under Title IV of
ERISA with respect to the termination of any Pension Plan; (e) any Termination
Event; or (f) the receipt by Anixterthe receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Pension Plan or Pension Plans or to appoint a trustee
to administer any Pension Plan; (f) the incurrence by the Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
of the Borrower or any ERISA Affiliate from any Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from Anixterthe Borrower or any ERISA Affiliate of any
notice, concerning the imposition of withdrawal liabilityupon the Borrower or
any ERISA Affiliate of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, in critical status or in
reorganization, within the meaning of Title IV of ERISA.
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
“Excluded Subsidiary” means (a) ARC, (b) Anixter Financial Inc., a Delaware
corporation and a Subsidiary of Anixter, and each of its Subsidiaries, (c)
subject to Section 5.16 of the Agreement, APSGP, LLC, a Florida limited
liability company and a Subsidiary of Anixter, (d) each other Domestic
Subsidiary of Anixter that owns no assets other than, and engages in no business
other





--------------------------------------------------------------------------------





than owning, the Equity Interests of one or more Foreign Subsidiaries of
Anixter, and (e) each Foreign Subsidiary of Anixter.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.
“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office or applicable lending
office is located, in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16.2 of the
Agreement, (iii) any United States federal withholding taxes that would be
imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16.1 of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and (B)
additional United States federal withholding taxes that may be imposed after the
time such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority, and (iv) any United States federal withholding taxes imposed under
FATCA.
“Existing Letters of Credit” means those letters of credit described on Schedule
E-2 to the Agreement.





--------------------------------------------------------------------------------





“Extraordinary Advances” has the meaning specified therefor in Section
2.3(d)(iii) of the Agreement.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Administrative Agent, in form and substance
reasonably satisfactory to Administrative Agent.
“Federal Funds Rate” means, for any period, the greater of (a) 0% and (b) a
fluctuating interest rate per annum equal to, for each day during such period,
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by
Administrative Agent from three Federal funds brokers of recognized standing
selected by it (and, if any such rate is below zero, then the rate determined
pursuant to this definition shall be deemed to be zero).
“Financial Covenant Trigger Period” means a period (a) commencing (i)
automatically upon the occurrence of a Specified Event of Default, (ii) at the
written election of Required Lenders upon the occurrence of any other Event of
Default, or (iii) when Combined Availability is less than the greater of (A)
$75,000,000 and (B) 10% of the Combined Commitment and (b) continuing until (i)
no Event of Default is then continuing, and (ii) Combined Availability remains
in excess of the greater of (A) $75,000,000 and (B) 10% of the Combined
Commitment for thirty (30) consecutive days. A Financial Covenant Trigger Period
may be discontinued no more than five (5) occasions during the term of the
Agreement.
“Financial Officer” means, with respect to any Person, any of the chief
financial officer, controller or treasurer of such Person and, with respect to
Anixter shall include its Vice President-Finance and the Assistant Treasurer.





--------------------------------------------------------------------------------





“Fiscal Month” means a four- or five-week monthly accounting period of Anixter
ending on or about the last day of a calendar month.
“Fiscal Quarter” means a 13-week (or, as the case may be, periodically a
14-week) accounting period of Anixter ending on or about March 31, June 30,
September 30 or December 31 of any Fiscal Year.
“Fiscal Year” means the fiscal year of Anixter, which shall be the annual
accounting period of Anixter ending on or about December 31 of each year.
“Foreign Employee Benefit Plan” means any plan, program, policy, agreement or
contract maintained or contributed to or for the benefit of employees or
Anixter, any of its Subsidiaries, or any ERISA Affiliate which is governed by
the laws of a jurisdiction outside the United States.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of Section 7701(a)(30) of the IRC.
“Foreign Pension Plan” means any pension plan or other deferred compensation
plan, program or arrangement maintained or contributed to or for the benefit of
employees of Anixter, any of its Subsidiaries, or any ERISA Affiliate, which,
under the applicable local law, is required to be funded through a trust or
other funding vehicle and which is governed by the laws of a jurisdiction
outside the United States.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States, any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of, or pertaining to, government.





--------------------------------------------------------------------------------





“Guarantor” means (a) AXE, (b) each Subsidiary of Anixter (other than a
Borrower) that is signatory to the Guaranty and Security Agreement as of the
date hereof, and (c) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.14 of the Agreement.
“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Administrative Agent, executed and delivered by each of the
Borrowers and each of the Guarantors to Administrative Agent.
“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the U.S. Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum or a petroleum by-product, friable asbestos,
polychlorinated biphenyls, radioactive or freon gas.
“HD Supply Acquisition” means the purchase by Anixter of the outstanding Equity
Interests of each of HDS PS, HDS Power Solutions, and Pro Canadian Holdings I,
ULC, a Nova Scotia unlimited liability company (“Pro Canadian” and, together
with HDS PS and HDS Power Solutions, each, a “Target”), and certain assets used
in or held for use in the power solutions business of the Targets but owned by
one or more affiliates of the Targets (which assets are the “Purchased Assets”
under and as defined in the HD Supply Acquisition Agreement).
“HD Supply Acquisition Agreement” means a Purchase Agreement dated as of July
15, 2015, by and among the HD Supply Sellers, as sellers, and Anixter, as buyer.
“HD Supply Acquisition Agreement Representations” means those representations
and warranties made by any of the sellers and their Subsidiaries in the HD
Supply Acquisition Agreement, to the extent Anixter has a right under the HD
Supply Acquisition Agreement (a) not to consummate the transactions contemplated
by the HD Supply Acquisition Agreement or (b) to terminate Anixter’s obligations
under the HD Supply Acquisition Agreement, in each case, as a result of a breach
of such representation or warranty made by any of the sellers and their
Subsidiaries in the HD Supply Acquisition Agreement.
“HD Supply Acquisition Documents” means (a) the HD Supply Acquisition Agreement,
and (b) all other agreements, instruments, documents, and certificates required
to be executed and delivered as conditions precedent to the effectiveness of the
HD Supply Acquisition Agreement or to the consummation of the HD Supply
Acquisition.





--------------------------------------------------------------------------------





“HD Supply Sellers” means HD Supply, Inc., HD Supply Holdings, LLC, HD Supply GP
& Management, Inc., HD Supply Power Solutions Group, Inc., and BRAFASCO Holdings
II, Inc.
“HDS PS” means HD Supply Power Solutions, Ltd., a Florida limited partnership.
Substantially concurrently with the consummation of the HD Supply Acquisition,
HDS PS will convert into a Florida limited liability company and change its name
to “Anixter Power Solutions, LLC.”
“HDS Power Solutions” means HDS Power Solutions, Inc., a Michigan corporation.
Substantially concurrently with the consummation of the HD Supply Acquisition,
HDS Power Solutions will change its name to “Anixter Power Solutions Inc.”
“Indebtedness” means, as to any Person at a particular time, all of the
following (without duplication):
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    any direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations under any Swap Agreement in an amount equal to (i) if
such Swap Agreement has been closed out, the termination value thereof, or (ii)
if such Swap Agreement has not been closed out, the mark-to-market value thereof
determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Agreement;
(d)    whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services, and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
(e)    Capital Leases and Synthetic Lease Obligations;
(f)    the outstanding aggregate investment or principal amount of claims held
by purchasers, assignees or transferees of (or of interests in) receivables of
such Person in connection with any Receivables Facility Transaction; and





--------------------------------------------------------------------------------





(g)    all Accommodation Obligations of such Person in respect of any of the
foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions acceptable to the
Required Lenders. The amount of any Capital Lease or Synthetic Lease Obligation
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Indemnified Taxes” means any Taxes other than Excluded Taxes.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date of this Agreement between Chase, as the Receivables Facility
Administrative Agent, and Wells Fargo, as Administrative Agent, and acknowledged
and agreed to by the Loan Parties and ARC, substantially in the form of Exhibit
I-1 to the Agreement, as the same may be amended or replaced from time to time.
“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations, Synthetic Lease Obligations and
commitment fees) of the Consolidated Group for such period with respect to all
outstanding Indebtedness of the Consolidated Group (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptances and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with Agreement Accounting Principles), calculated on a consolidated basis for
the Consolidated Group for such period in accordance with Agreement Accounting
Principles.
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that (a)
interest shall accrue at the applicable rate based upon the LIBOR Rate from and





--------------------------------------------------------------------------------





including the first day of each Interest Period to, but excluding, the day on
which any Interest Period expires, (b) any Interest Period that would end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (c) with respect
to an Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is 1, 2, 3, or 6 months after the
date on which the Interest Period began, as applicable, and (d) Borrowers may
not elect an Interest Period which will end after the Maturity Date.
“Inventory” means inventory (as that term is defined in the Code).
“Inventory Reserves means, as of any date of determination, (a) Landlord
Reserves, and (b) those reserves that Administrative Agent deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(c) of the
Agreement, to establish and maintain (including reserves for slow moving
Inventory and Inventory shrinkage) with respect to Eligible Inventory or the
Maximum Revolver Amount.
“Investment” has the meaning assigned to such term in Section 6.4(a) of the
Agreement.
“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statutes, and all regulations and guidance promulgated thereunder. Any reference
to a specific section of the IRC shall be deemed to be a reference to such
section of the IRC and any successor statutes, and all regulations and guidance
promulgated thereunder.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequentversion or revision thereof adopted by the International Chamber of
Commerce on the date such Letter of Credit is issuedaccepted by Issuing Bank for
use.
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Administrative Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.
“Joint Book Runners” has the meaning set forth in the preamble to the Agreement.
“Joint Lead Arrangers” has the meaning set forth in the preamble to the
Agreement.





--------------------------------------------------------------------------------





“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association.
“Landlord Reserve” means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Administrative Agent, a reserve in an amount equal to the
greater of (a) the number of months’ rent for which the landlord will have,
under applicable law, a Lien in the Inventory of such Borrower to secure the
payment of rent or other amounts under the lease relative to such location, or
(b) 3 months’ rent under the lease relative to such location.
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.
“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Administrative Agent, or any one or more of them.
“Lender Group Expenses” means, without duplication, all (a) reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges, and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through the Platform) of the
credit facilities provided for in the Agreement, the preparation and
administration of the Loan Documents, and any amendments, modifications, or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated by the Agreement or thereby are consummated); (b) reasonable
out-of-pocket expenses incurred by Issuing Bank in connection with the issuance,
amendment, renewal, or extension of any Letter of Credit or any demand for
payment thereunder; (c) out-of-pocket expenses incurred by the Lender Group
(including the fees, charges, and disbursements of any counsel for the Lender
Group) in connection with the enforcement, collection, or protection of the
Lender Group’s rights in connection with the Loan Documents, or in connection
with the Loans made or Letters of Credit issued under the Agreement, including
all such out-of-pocket expenses incurred during any workout, restructuring, or
negotiations in respect of such Loans or Letters of Credit; and (d)
Administrative Agent’s reasonable out‑of‑pocket costs and expenses (including
the fees, charges, and disbursements of any counsel for Administrative Agent)
relative to third-party claims or any other lawsuit or adverse proceeding paid
or incurred, whether in enforcing or defending the Loan Documents or otherwise
in connection with the transactions contemplated by the Loan Documents,
Administrative Agent’s Liens in and to the Collateral, or the Lender Group’s
relationship with AXE, Anixter, or any of Anixter’s Subsidiaries. The fees and
expenses of counsel that shall constitute Lender Group Expenses shall in any
event be limited to one primary counsel, one local counsel in each reasonably
necessary jurisdiction, one specialty counsel in each reasonably necessary
specialty area, and one or more additional counsel if one or more conflicts of
interest arise. Lender Group Expenses include, without limiting the generality
of the foregoing, fees, costs, and





--------------------------------------------------------------------------------





expenses incurred in connection with the following: (i) appraisals and insurance
reviews; (ii) field examinations and the preparation of Reports based on the
fees charged by a third party retained by Administrative Agent or the internally
allocated fees for each Person employed by Administrative Agent with respect to
each field examination; (iii) background checks regarding senior management
and/or key investors, as deemed necessary or appropriate in the sole discretion
of Administrative Agent; (iv) Taxes, fees, and other charges for (A) lien and
title searches and title insurance and (B) recording the mortgages, filing
financing statements and continuations, and taking other actions to perfect,
protect, and continue Administrative Agent’s Liens; (v) sums paid or incurred to
take any action required of any of the Loan Parties under the Loan Documents
that the Loan Parties fail to pay or take; and (vi) forwarding loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
the accounts and lock boxes, and costs and expenses of preserving and protecting
the Collateral.
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Administrative Agent
(including that Agent has a first priority perfected Lien in such cash
collateral), including provisions that specify that the Letter of Credit Fees
and all commissions, fees, charges and expenses provided for in Section 2.11(k)
of the Agreement (including any fronting fees) will continue to accrue while the
Letters of Credit are outstanding) to be held by Administrative Agent for the
benefit of the Revolving Lenders in an amount equal to 103% of the then existing
Letter of Credit Usage, (b) delivering to Administrative Agent documentation
executed by all beneficiaries under the Letters of Credit, in form and substance
reasonably satisfactory to Administrative Agent and Issuing Bank, terminating
all of such beneficiaries’ rights under the Letters of Credit, or (c) providing
Administrative Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Administrative Agent, from a commercial bank
acceptable to Administrative Agent (in its sole discretion) in an amount equal
to 103% of the then existing Letter of Credit Usage (it being understood that
the Letter of Credit Fee and all fronting fees set forth in the Agreement will
continue to accrue while the Letters of Credit are outstanding and that any such
fees that accrue must be an amount that can be drawn under any such standby
letter of credit).
“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.





--------------------------------------------------------------------------------





“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share ofparticipation in the Letter of
Credit Usage pursuant to Section 2.11(e) on such date.
“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.
“Letter of Credit Related Person” has the meaning specified therefor in Section
2.11(f) of the Agreement.
“Letter of Credit Usage” means, as of any date of determination, the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Revolving Loan.
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
“LIBOR Rate” means the rate per annum as reported on Reuters Screen LIBOR01
pagepublished by ICE Benchmark Administration Limited (or any successor page) or
other commercially available source as Administrative Agent may designate from
time to time) as of 11:00 a.m., London time, 2 Business Days prior to the
commencement of the requested Interest Period, for a term, and in an amount,
comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR
Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Borrowers in accordance with thethis Agreement (and, if any such published rate
is below zero, the LIBOR Ratethen the rate determined pursuant to this clause
(b) shall be deemed to be zero), which. Each determination of the LIBOR Rate
shall be made by Administrative Agent and shall be conclusive in the absence of
manifest error..
“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), Environmental Lien,
Enforceable Judgment, charge, or preference, priority or other security interest
or preferential arrangement of any kind or nature





--------------------------------------------------------------------------------





whatsoever (including any conditional sale or other title retention agreement,
the interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable laws
of any jurisdiction), including the interest of a purchaser of accounts
receivable.
“Loan” shall mean any Revolving Loan, Swing Loan, or Extraordinary Advance made
(or to be made) hereunder.
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
“Loan Documents” means the Agreement, any Borrowing Base Certificate, the Fee
Letter, the Collateral Documents, the Intercreditor Agreement, any Issuer
Documents, the Letters of Credit, any note or notes executed by Borrowers in
connection with the Agreement and payable to any member of the Lender Group, and
any other instrument or agreement entered into, now or in the future, by any
Loan Party or any of its Subsidiaries and any member of the Lender Group in
connection with the Agreement.
“Loan Party” means any Borrower or any Guarantor.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Accounting Changes” has the meaning specified therefor in the
definition of “Agreement Accounting Principles.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, liabilities (actual or contingent),
business, properties, financial condition or prospects of AXE, Anixter, and
their Subsidiaries taken as a whole; (b) a material impairment of the ability of
the Loan Parties (taken as a whole) to perform the obligations of the Loan
Parties under the Loan Documents; (c) a material impairment of the ability of
the Receivables Facility Loan Parties (taken as a whole) to perform the
obligations of all Receivables Facility Loan Parties under the Receivables
Facility; (d) a material adverse effect upon the legality, validity, binding
effect, or enforceability against any Loan Party of any Loan Document to which
it is a party or the rights and remedies of Administrative Agent or the Lenders
under the Loan Documents; or (e) a material adverse effect on the Collateral or
Administrative Agent’s Liens (on behalf of itself and the Lenders) on the
Collateral or the priority of such Liens.
“Material Indebtedness” means (a) the Indebtedness under the Receivables
Facility; (b) the Indebtedness in respect of Swap Agreements to the extent
included as “Bank Product Obligations.” (c) Indebtedness under the 2012 Notes
Indenture, and (d) other Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements,





--------------------------------------------------------------------------------





of any one or more of Anixter and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of Anixter or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Anixter or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.
“Material Transaction” means any sale, assignment, transfer, conveyance or other
disposition of (a) assets of any member of the Consolidated Group or (b) capital
stock of any member of the Consolidated Group which, when combined with all such
other sales, assignments, transfers, conveyances or other dispositions in the
immediately preceding twelve Fiscal Months represents the disposition of an
amount which is greater than ten percent (10.0%) of the Consolidated Group’s (1)
assets or (2) revenues.
“Maturity Date” means October 5, 2020.November 16, 2023.
“Maximum Revolver Amount” means $150,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by Anixter or any ERISA Affiliate.
“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrowers’ Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent appraisal
received by Administrative Agent from an appraisal company selected by
Administrative Agent.
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter),





--------------------------------------------------------------------------------





Lender Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Borrowers are required to pay or reimburse by the Loan Documents or by law
or otherwise in connection with the Loan Documents, and (b) all Bank Product
Obligations; provided that, anything to the contrary contained in the foregoing
notwithstanding, the Obligations shall exclude any Excluded Swap Obligation.
Without limiting the generality of the foregoing, the Obligations of Borrowers
under the Loan Documents include the obligation to pay (i) the principal of the
Revolving Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount
necessary to reimburse Issuing Bank for amounts paid or payable pursuant to
Letters of Credit, (iv) Letter of Credit commissions, fees (including fronting
fees) and charges, (v) Lender Group Expenses, (vi) fees payable under the
Agreement or any of the other Loan Documents, and (vii) indemnities and other
amounts payable by any Loan Party under any Loan Document. Any reference in the
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Operating Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which is not a Capital Lease.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction), (b)
with respect to any limited liability company, the certificate, memorandum and
articles of association or articles of formation or organization and operating
agreement, and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity, in each case as amended from time to
time.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Originator” means each “Originator” under and as defined in the Receivables
Facility Credit Agreement.





--------------------------------------------------------------------------------





“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
the Agreement.
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.
“Payment Conditions” means, with respect to any proposed event that is subject
to satisfaction of the Payment Conditions, that either (a) after giving effect
to the proposed event as if it occurred on the first day of the Pro Forma
Period, pro forma Combined Availability would be greater than 2017.5% of the
Combined Commitment at all times during the Pro Forma Period, or (b) after
giving effect to the proposed event as if it occurred on the first day of the
Pro Forma Period, (i) pro forma Combined Availability at all times during the
Pro Forma Period would be greater than 1512.5% of the Combined Commitment and
(ii) the pro forma Consolidated Fixed Charge Coverage Ratio would be greater
than 1.1 to 1.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Anixter or any
ERISA Affiliate or to which Anixter or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.
“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.
“Permit” means any permit, approval, consent, authorization, license, variance,
or permission required from a Governmental Authority under an applicable
Requirement of Law.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
“Permitted Encumbrances” means:
(a)    Customary Permitted Liens; and
(b)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 8 of the Agreement.





--------------------------------------------------------------------------------





provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (b) above.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, Governmental Authorities,
or other organizations, irrespective of whether they are legal entities, and
governments and agencies and political subdivisions thereof.
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which either Anixter or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in Section
3(5) of ERISA.
“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
“Pro Forma Period” means the period commencing thirty (30) days prior to the
date an event is proposed by Anixter to occur.
“Pro Rata Share” means, as of any date of determination:
(a)    with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
(b)    with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination,
(c)    [reserved],
(d)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such





--------------------------------------------------------------------------------





Lender by (ii) the aggregate Revolving Loan Exposure of all Lenders, in any such
case as the applicable percentage may be adjusted by assignments permitted
pursuant to Section 13.1 of the Agreement; provided, that if all of the Loans
have been repaid in full, all Letters of Credit have been made the subject of
Letter of Credit Collateralization, and all Commitments have been terminated,
Pro Rata Share under this clause shall be determined as if the Revolving Loan
Exposures had not been repaid, collateralized, or terminated and shall be based
upon the Revolving Loan Exposures as they existed immediately prior to their
repayment, collateralization, or termination.
“Projections” has the meaning specified therefor in Section 5.1(e) of the
Agreement.
“Property” means with respect to any Person, any real or personal property,
plant, building, facility, structure, equipment or unit, or other asset
(tangible or intangible) owned, leased or operated by such Person.
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.
“Receivables Facility” means the financing arrangement pursuant to the
Receivables Facility Credit Agreement.
“Receivables Facility Administrative Agent” means Chase, in its capacity as the
“Administrative Agent” under and as defined in the Receivables Facility Credit
Agreement, and any successor to Chase in that capacity.
“Receivables Facility Availability” means, at any time, “Availability” under and
as defined in the Receivables Facility Credit Agreement.
“Receivables Facility Commitment” means, at any time, the “Aggregate Revolving
Commitment” under and as defined in the Receivables Facility Credit Agreement.
“Receivables Facility Credit Agreement” means the Credit Agreement dated as of
October 5, 2015, among ARC, the other Receivables Facility Loan Parties party
thereto, the Receivables Facility Administrative Agent, and the other financial
institutions named therein, as the same may be amended or replaced from time to
time.
“Receivables Facility Loan Party” means each “Loan Party” under and as defined
in the Receivables Facility Credit Agreement.





--------------------------------------------------------------------------------





“Receivables Facility Secured Obligations” means the “Secured Obligations” under
and as defined in the Receivables Facility Credit Agreement.
“Receivables Facility Transactions” means any sale, assignment, or other
transfer to ARC by Anixter or any Subsidiary of accounts receivable, lease
receivables, or other payment obligations owing to Anixter or such Subsidiary or
any interest in any of the foregoing, together in each case with any collections
and other proceeds thereof, any collection or deposit accounts related thereto,
and any collateral, guaranties or other property or claims in favor of Anixter
or such Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.
“Receivables Facility Transaction Documents” means the Receivables Sale
Agreement, each Receivables Transfer Agreement, the ARC Subordinated Documents
and each of the other material agreements, instruments, and documents executed
and delivered in connection with the Receivables Facility Transactions.
“Receivables Sale Agreement” means that certain Third Amended and Restated
Receivables Sale Agreement, dated as of the date of this Agreement, by and
between Anixter, as seller, and ARC, as buyer, as the same may be amended,
restated or otherwise modified from time to time.
“Receivables Transfer Agreement” means (a) any Subsidiary Originator Transfer
Agreement, and (b) any other receivables transfer agreement entered into from
time to time by and between Anixter, as the buyer, and any other Originator, as
the seller, in each case as the same may be amended, restated or otherwise
modified from time to time.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Refinance Indebtedness” has the meaning specified therefor in Section
6.1(a)(xiii) of the Agreement.
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
“Regulation T, U, or XD” means Regulation T, U, or X, respectively,D of the
Board of Governors, as in effect from time to time in effect and any successor
to all or a portionand all official rulings and interpretations thereunder, or
thereof.
“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.





--------------------------------------------------------------------------------





“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
“Related Transactions” means, collectively, (a) the Transactions, (b) the
“Transactions” under and as defined in the Receivables Facility Credit
Agreement, and (c) the HD Supply Acquisition, and (d) the Receivables Facility
Transactions.
“Related Transactions Documents” means, collectively, (a) the Loan Documents,
(b) the Revolving Subordinated Note, (c) the “Loan Documents” under and as
defined in the Receivables Facility Credit Agreement, (d) the ARC Subordinated
Documents, (e) the Receivables Sale Agreement, (f) the Receivables Transfer
Agreements, and (g) all other material agreements, instruments, and documents
executed and delivered in connection with the Receivables Facility Transactions.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, disposing, or dumping into the
environment.
“Remedial Action” means any action required by a Governmental Authority or an
Environmental Law to (a) clean up, remove, treat or in any other way address
Hazardous Materials; (b) prevent a Release or minimize the further Release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the environment; or (c) perform pre-remedial studies
and investigations or post-remedial monitoring and care.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
“Reportable Event” means any of the events set forth in Section 4043 of ERISA
(other than an event for which the 30-day notice period is waived).
“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and





--------------------------------------------------------------------------------





(ii) at any time there are 2 or more Lenders (who are not Affiliates of one
another or Defaulting Lenders), “Required Lenders” must include at least 2
Lenders (who are not Affiliates of one another).
“Requirement of Law” means, as to any Person, the Organization Documents or
other organizational or governing documents of such Person, and any law, rule or
regulation (excluding Environmental Laws), Permit (excluding any Permit issued
pursuant to an Environmental Law), or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its property is
subject, including the Securities Act, the Securities Exchange Act, and
Regulation T, U, or X, and any certificate of occupancy, zoning ordinance,
building, or land use, law, rule, regulation, ordinance or Permit or
occupational safety or health law, rule or regulation.
“Reserves” means, as of any date of determination, those reserves (other than
Receivable Reserves, Bank Product Reserves, and Inventory Reserves) that
Administrative Agent deems necessary or appropriate, in its Permitted Discretion
and subject to Section 2.1(c) of the Agreement, to establish and maintain
(including reserves with respect to (a) sums that Anixter or its Subsidiaries
are required to pay under any Section of the Agreement or any other Loan
Document (such as taxes, assessments, insurance premiums, or, in the case of
leased assets, rents or other amounts payable under such leases) and has failed
to pay, and (b) amounts owing by Anixter or its Subsidiaries to any Person to
the extent secured by a Lien on, or trust over, any of the Collateral (other
than a Permitted Encumbrance), which Lien or trust, in the Permitted Discretion
of Administrative Agent likely would have a priority superior to Administrative
Agent’s Liens (such as Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for
ad valorem, excise, sales, or other taxes where given priority under applicable
law and/or any potential priority Liens or trust claims under any applicable
wage lien laws) in and to such item of the Collateral) with respect to the
Borrowing Base or the Maximum Revolver Amount.
“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
“Revolving Lender” means a Lender that has a Revolver Commitment or that has an
outstanding Revolving Loan Exposure or Letter of Credit Exposure.





--------------------------------------------------------------------------------





“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
“Revolving Subordinated Note” means the demand promissory note from Anixter to
AXE dated October 6, 2000, as the same may be amended, modified or supplemented.
“Samuel Zell Group” means Samuel Zell or any of his affiliates (as such term is
defined in Rule 12b‑2 of the Securities Exchange Act) or associates (as such
term is defined in Rule 12b-2 of the Securities Exchange Act), and his heirs and
beneficiaries.
“Sanctioned CountryEntity” means, at any time, a country or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, and Syria) (a) a country or territory or a
government of a country or territory, (b) an agency of the government of a
country or territory, (c) an organization directly or indirectly controlled by a
country or territory or its government, or (d) a Person resident in or
determined to be resident in a country or territory, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.
“Sanctioned Person” means, at any time, (a) any Person listed in anynamed on the
list of Specially Designated Nationals and Blocked Persons maintained by OFAC,
OFAC’s consolidated Non-SDN list or any other Sanctions-related list of
designated Persons maintained by OFAC or the U.S. Department of State or by the
United Nations Security Council, the European Union, or any European Union
member state, (bany Governmental Authority, (b) a Person or legal entity that is
a target of Sanctions, (c) any Person operating, organized or resident in a
Sanctioned CountryEntity, or (cd) any Person directly or indirectly owned or
controlled by(individually or in the aggregate) by or acting on behalf of any
such Person or Persons described in the foregoing clauses (a) orthrough (bc)
above.
“Sanctions” means individually and collectively, respectively, any and all
economic orsanctions, trade sanctions, financial sanctions or, sectoral
sanctions, secondary sanctions, trade embargoes anti-terrorism laws and other
sanctions laws, regulations or embargoes, including those imposed, administered
or enforced from time to time by : (a) the U.S. governmentUnited States of
America, including those administered by OFAC or, the U.S. Department of State,
orthe U.S. Department of Commerce, or through any existing or future executive
order, (b) the United Nations Security Council, (c) the European Union, or any
European Union member state, or(d) Her Majesty’s Treasury of the United
Kingdom., or (e) any other Governmental Authority with jurisdiction over any
member of Lender Group or any Loan Party or any of their respective Subsidiaries
or Affiliates.





--------------------------------------------------------------------------------





“S&P” has the meaning specified therefor in the definition of “Cash
Equivalents.”
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Secured Debt” has the meaning assigned to that term in the 2012 Notes
Indenture.
“Secured Debt Indenture Cap Amount” means, at any time any Indebteness under the
2012 Notes Indenture remains outstanding, an amount equal to (a) 10% of
Consolidated Tangible Net Assets, minus (b) the aggregate amount of Specified
Secured Debt then outstanding (other than the Revolver Usage), minus (c) an
amount equal to 5% of the aggregate Revolver Commitments.
“Secured Debt‑to‑CTNA Ratio” means, at any time, the ratio of (a) the sum of (i)
the aggregate amount of Specified Secured Debt then outstanding (other than the
Revolver Usage), plus (ii) an amount equal to 5% of the aggregate Revolver
Commitments, plus (iii) the Revolver Usage, to (b) Consolidated Tangible Net
Assets.
“Securities Act” means the Securities Act of 1933.
“Securities Exchange Act” means the Securities Exchange Act of 1934.
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Solvent” means, when used with respect to any Person, that at the time of
determination:
(a)    the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including contingent liabilities;
(b)    it is then able and expected to be able to pay its debts as they mature;
and
(c)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can reasonably be expected to become an actual or
matured liability.
“Specified Event of Default” means (a) any Event of Default described in clause
(a), (b), (d) (with respect to any failure to observe or perform any covenant,
condition, or agreement contained





--------------------------------------------------------------------------------





in Section 5.3 (with respect to the existence of any Loan Party), 6.1, 6.2,
6.3(a), 6.4, 6.5, 6.11, or 6.14 of the Agreement), (h), (i), or (j) of Section 8
of the Agreement, or (b) any “Specified Amortization Event” under and as defined
in the Receivables Facility Credit Agreement.
“Specified Representations” means the representations and warranties set forth
in Sections 4.1, 4.2, 4.3(a), 4.3(b), 4.3(c) (with respect to Requirements of
Law), 4.8, 4.13, 4.16 (as to perfection (insofar as perfection is achieved by
the filing of UCC financing statements, intellectual property security
agreements, or delivery of Equity Interest certificates and undated Equity
Interest powers)), 4.18, 4.19, and 4.22 of the Agreement.
“Specified Secured Debt” means Secured Debt issued after April 30, 2012, other
than Secured Debt permitted to be secured under subparagraphs (a) through (l),
inclusive, of Section 1005 of the 2012 Notes Indenture.
“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of Administrative Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless the context requires otherwise, “Subsidiary” means a
Subsidiary of Anixter.
“Subsidiary Originator” means each “Subsidiary Originator” under and as defined
in the Receivables Facility Credit Agreement.
“Subsidiary Originator Receivable” means a Receivable originated by a Subsidiary
Originator and sold by a Subsidiary Originator to Anixter pursuant to a
Subsidiary Originator Transfer Agreement.





--------------------------------------------------------------------------------





“Subsidiary Originator Transfer Agreement” means any receivables transfer
agreement entered into from time to time by and between Anixter, as the buyer,
and any Subsidiary Originator, as the seller, in each case as the same may be
amended, restated or otherwise modified from time to time.
“Supply Chain Finance Arrangement” means any arrangement entered into by a
Borrower or its Subsidiaries with a Bank Product Provider pursuant to which such
Bank Product Provider finances open accounts payable of any of such Borrower and
its Subsidiaries owing to its vendors, including, without limitation, any such
arrangement facilitated through the PrimeRevenue system.
“Swap Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Swap Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Anixter and its Subsidiaries arising under, owing pursuant to, or existing in
respect of Swap Agreements entered into with one or more of the Swap Providers.
“Swap Provider” means any Lender or any of its Affiliates; provided, that no
such Person (other than Wells Fargo or its Affiliates) shall constitute a Swap
Provider unless and until Administrative Agent receives a Bank Product Provider
Agreement from such Person and with respect to the applicable Swap Agreement
within 10 days after the execution and delivery of such Swap Agreement with
Anixter or its Subsidiaries; provided further, that if, at any time, a Lender
ceases to be a Lender under the Agreement, then, from and after the date on
which it ceases to be a Lender thereunder, neither it nor any of its Affiliates
shall constitute Swap Providers and the obligations with respect to Swap
Agreements entered into with such former Lender or any of its Affiliates shall
no longer constitute Swap Obligations.
“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Administrative Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(b) of the
Agreement.
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which,





--------------------------------------------------------------------------------





upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
“Target” has the meaning specified therefor in the definition of “HD Supply
Acquisition.”
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Termination Event” means a (a) Reportable Event with respect to any
BenefitPension Plan; (b) the withdrawal of Anixter or any ERISA Affiliate from a
BenefitPension Plan during a plan year in which Anixter or such ERISA Affiliate
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA; (c) the
imposition of an obligation of Anixter or any ERISA Affiliate under Section 4041
of ERISA to provide affected parties written notice of intent to terminate a
BenefitPension Plan in a distress termination described in Section 4041(c) of
ERISA; (d) the institution by the PBGC or any similar foreign governmental
authority of proceedings to terminate a BenefitPension Plan or a Foreign Pension
Plan, (e) any event or condition which might constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any BenefitPension Plan; (f) a foreign governmental authority shall
appoint or institute proceedings to appoint a trustee to administer any Foreign
Pension Plan; or (g) the partial or complete withdrawal of Anixter of any ERISA
Affiliate from a Multiemployer Plan or a Foreign Pension Plan.
“Transactions” means the execution, delivery and performance by Anixter, the
Subsidiaries of Anixter (as applicable), and the other Loan Parties of this
Agreement and the other Loan Documents, the borrowing of Loans and other credit
extensions, the use of the proceeds thereof, and the issuance of Letters of
Credit hereunder.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent version or revision thereof
adopted by the International Chamber of Commerce on the date such Letter of
Credit is issuedaccepted by Issuing Bank for use.
“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).
“United States” means the United States of America.





--------------------------------------------------------------------------------





“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


CH2\21542580.2



